Exhibit 10.6

DEED OF LEASE

by and between

HUNTERS BRANCH LEASING, LLC

(“Landlord”)

and

ICF CONSULTING GROUP, INC.

(“Tenant”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   TERMS    1

2.

   PAYMENT OF BASE RENT AND ADDITIONAL RENT    8

3.

   SECURITY DEPOSIT    8

4.

   USES; TENANT COVENANTS    11

5.

   ENVIRONMENTAL PROVISIONS; RECYCLING    13

6.

   LATE CHARGES; INTEREST    17

7.

   REPAIRS AND MAINTENANCE    18

8.

   UTILITIES AND SERVICES    20

9.

   OPERATING COSTS    24

10.

   REAL ESTATE TAXES    30

11.

   ADDITIONAL PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES    33

12.

   TENANT’S INSURANCE    34

13.

   LANDLORD’S INSURANCE    35

14.

   DAMAGE AND DESTRUCTION    36

15.

   MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS; REMOVAL OF FIXTURES    38

16.

   ACCEPTANCE OF PREMISES    40

17.

   TENANT IMPROVEMENTS    40

18.

   ACCESS    40

19.

   MUTUAL WAIVER OF SUBROGATION    41

20.

   INDEMNIFICATION    42

21.

   ASSIGNMENT AND SUBLETTING    43

22.

   SIGNAGE; ADVERTISING    47

23.

   LIENS    49

24.

   DEFAULT    50

25.

   SUBORDINATION    53

26.

   SURRENDER OF POSSESSION    55

27.

   NON-WAIVER    55

28.

   HOLDOVER    55

29.

   CONDEMNATION    56

30.

   NOTICES    57

31.

   MORTGAGEE PROTECTION    57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

32.

   COSTS AND ATTORNEYS’ FEES    57

33.

   BROKERS    58

34.

   LANDLORD LIABILITY    58

35.

   ESTOPPEL CERTIFICATES    58

36.

   FINANCIAL STATEMENTS    59

37.

   TRANSFER OF LANDLORD’S INTEREST    60

38.

   RIGHT TO PERFORM    60

39.

   COMMON AREAS    60

40.

   SALES AND AUCTIONS    61

41.

   ACCESS TO THE ROOF    61

42.

   OFAC COMPLIANCE    63

43.

   AUTHORITY OF LANDLORD AND TENANT    64

44.

   NO ACCORD AND SATISFACTION    64

45.

   LEGAL REQUIREMENTS    65

46.

   PARKING    65

47.

   GENERAL PROVISIONS    66

48.

   RULES AND REGULATIONS    68

49.

   ARBITRATION    68

50.

   WAIVER OF JURY TRIAL    69

51.

   RIGHT OF FIRST OFFER    69

52.

   RENEWAL TERM    73

53.

   STORAGE SPACE    73

54.

   TRENCHING; CONDUITS    74

55.

   TERMINATION OF PRIOR LEASE    74

56.

   GUARANTEE    74

57.

   GENERATOR, FUEL CELL AND UPS    74

58.

   LIEN WAIVER    75

59.

   SHUTTLE SERVICE    75

60.

   FOOD SERVICE OPERATOR    75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBIT A    Location and Dimensions of Premises EXHIBIT B    Description of
Land EXHIBIT C-1    Base Building Improvements EXHIBIT C-2    Tenant
Improvements EXHIBIT D    Rules and Regulations EXHIBIT E    Cleaning Services
EXHIBIT F    Form of Estoppel Certificate EXHIBIT G    Form of Lease Amendment
for Additional Premises EXHIBIT H-1    Lender Form SNDA EXHIBIT H-2    Ground
Lessor Form SNDA EXHIBIT I    Electric and HVAC Standard and Billing EXHIBIT J
   List of Pre-Existing Leasing Rights in favor of Other Tenants EXHIBIT K   
Form of Lease Amendment for Sublease Space EXHIBIT L    Generator Location
EXHIBIT M    Form of Waiver of Landlord’s Lien EXHIBIT N    Signage Package



--------------------------------------------------------------------------------

DEED OF LEASE

THIS DEED OF LEASE (“Lease”) is made effective for all purposes as of the 1st
day of April, 2010, by and between HUNTERS BRANCH LEASING, LLC, a Delaware
limited liability company (“Landlord”) and ICF CONSULTING GROUP, INC., a
Delaware corporation (“Tenant”), and is joined in by HUNTERS BRANCH PARTNERS,
L.L.C., a Virginia limited liability company (“Prime Landlord”), solely for the
purposes set forth in the Joinder appended hereto.

RECITALS:

Landlord is the tenant under a certain lease agreement dated November 12, 1997
(the “Prime Lease”) by and between Landlord (as successor to ICF Kaiser Hunters
Branch Leasing, Inc.), as tenant, and Prime Landlord (as successor in interest
to HMCE Associates Limited Partnership, R.L.L.P.), as landlord; pursuant to
which Prime Lease Landlord leased from Prime Landlord various space in the
Building (as defined below), including, but not limited to, the Premises (also
as defined below). Prime Landlord is joining in the execution hereof for those
purposes as are set forth in the Joinder hereto.

Landlord, for and in consideration of the rents and all other charges and
payments hereunder and of the covenants, agreements, terms, provisions and
conditions to be kept and performed hereunder by Tenant, grants and conveys to
Tenant, and Tenant hereby hires and takes from Landlord, a leasehold interest in
the premises described below (“Premises”), subject to all matters hereinafter
set forth and upon and subject to the covenants, agreements, terms, provisions
and conditions of this Lease for the term hereinafter stated.

NOW THEREFORE Landlord and Tenant hereby agree to the following:

 

1. TERMS.

1.1(a) Premises. The premises initially demised by this Lease consist of 193,272
rentable square feet of space (the “Premises”) measured in accordance with the
(January) 1995 Greater Washington, D.C. Commercial Association of Realtors
(“GWCAR”) Standard Method of Measurement (the “GWCAR Method”), and located in
the buildings located within the Hunters Branch Office Park, Fairfax County,
Virginia and known as 9300 (the “9300 Building”) and 9302 (the “9302 Building”)
Lee Highway, Fairfax, Virginia (the 9300 Building and the 9302 Building
sometimes herein collectively, the “Buildings”) as follows:

 

Premises

   Floors    RSF

9300 Lee Highway (Exhibit A-1)

   G,3,4, 6-12    153,974

9302 Lee Highway (Exhibit A-2)

   1    15,109

 

1



--------------------------------------------------------------------------------

Premises

   Floors    RSF

9302 Lee Highway (Exhibit A-3)

   5    15,875

9302 Lee Highway (Exhibit A-4)

   6    8,314            Total    193,272

Granted, along with the use of the Premises, at no cost, is the right to the use
of three and six-tenths (3.6) unreserved parking permits for each one thousand
(1,000) square feet of space within the Premises, located within the adjacent
parking structure, and the nonexclusive use of various Common Areas (as defined
in Section 39 hereof), as more particularly set forth herein. The land upon
which the Buildings is situated, which is generally depicted on the diagram
attached hereto as Exhibit B (the “Site Plan”) and incorporated herein by
reference, shall be referred to hereinafter as the “Land”. The Land and the
Buildings are collectively referred to herein as the “Project”. The location and
dimensions of the Premises are shown on the conceptual floor plans attached
hereto as Exhibits A-1 through A-9 and incorporated herein by reference. No
easement for light or air is incorporated in or intended to be conveyed with the
Premises.

(b) Storage Space. In addition to the Tenant’s rights in and to the Premises,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
following storage spaces (collectively, the “Storage Space”):

 

Storage Space

   Floors    RSF

9300 Building (as reflected on Exhibit A-5)

   Penthouse    5,855

9300 Building - 9302 Building (as reflected on Exhibit A-6)

   3 Garage Bays    2,580    Total    8,435

The Storage Space shall be deemed to be part of the Premises and subject to all
of the terms, conditions and provisions of this Lease provided that the Storage
Space shall be excluded from the calculation of the parking space allocation set
forth in Section 1.1, above and the calculation of Base Rent, Tenant’s Share and
Additional Rent pursuant to Sections 1.7 and 1.8 below. Storage Space Rent (as
defined in Section 1.7 below and which is in addition to the payment of Base
Rent hereunder) shall be payable simultaneously with and in the same manner as
Base Rent, without setoff, deduction or demand whatsoever, and in the amounts as
are set forth in Section 1.7 below.

1.2 Sublease Space. In addition to the Tenant’s rights in and to the Premises,
Tenant currently is the subtenant of 23,089 rentable square feet of space,
having sublet such space from Hospice and Palliative Care of Metropolitan
Washington, Inc. (the “Prime Tenant”), and which shall be herein referred to as
the “Sublease Space”. The Sublease Space is at present leased by Landlord to the
Prime Tenant and then sublet by the Prime Tenant to Tenant. At such time as the
Prime Tenant’s rights in and to the Sublease Space have terminated, the Sublease
Space shall become a part of the Premises hereunder and Landlord and Tenant
agree to execute and deliver an amendment bringing the Sublease Space under this
Lease as a part of the Premises hereunder. Landlord

 

-2-



--------------------------------------------------------------------------------

represents and warrants (a) the term of the lease with the Prime Tenant is
scheduled to end on October 31, 2012 (the “Sublease Expiration Date”), and
(b) Landlord will not extend the term of such lease. The Sublease Space is
identified as:

 

Sublease Space

   Floors    RSF

9300 Lee Highway (as reflected on Exhibit A-7)

   2    16,047

9300 Lee Highway (as reflected on Exhibit A-8)

   5    7,042    Total    23,089

In the event the Prime Tenant holds over or is otherwise in default of its lease
with Landlord, Landlord shall have no obligation or liability to Tenant as a
result thereof, provided that Landlord uses commercially reasonable efforts to
obtain possession of the Sublease Space at the earliest time possible,
including, without limitation, promptly filing a landlord-tenant action to gain
possession of the Sublease Space and diligently prosecuting such action to
completion. At such time as the Sublease Space becomes a part of the Premises
hereunder, Landlord and Tenant shall execute and deliver an amendment to this
Lease in the form of Exhibit K attached hereto evidencing the inclusion of the
Sublease Space hereunder.

1.3 Additional Premises. Landlord shall deliver and demise the following
additional premises (“Additional Premises”) to Tenant according to the schedule
as set forth below. The Additional Premises shall be delivered vacant and broom
clean with all furniture, personal property and equipment of the prior occupants
having been removed and otherwise in the same condition as the same exists as of
the date hereof, normal wear and tear excepted. Notwithstanding the foregoing,
Landlord need not, but may, deliver the Additional Premises or portions thereof
with data and/or telecommunications cabling removed. Landlord represents and
warrants that all Building systems that serve the Additional Premises will be in
good condition and good working order on the date such Additional Premises is
delivered to Tenant. As of such time as Landlord delivers any of the Additional
Premises to Tenant, Landlord and Tenant shall execute an amendment to this Lease
in the form of Exhibit G attached hereto, bringing such portion of the
Additional Premises under and as a part of the Premises hereunder, upon which
such portion of the Additional Premises shall be governed by the terms and
conditions of this Lease. In the event that Landlord is unable to deliver any of
the Additional Premises to Tenant on its specified Delivery Date as is set forth
below, (a) Landlord agrees to use commercially reasonable efforts to obtain
possession of the Sublease Space at the earliest time possible, including,
without limitation, promptly filing a landlord-tenant action to gain possession
of the applicable Additional Premises and diligently prosecuting such action to
completion, and (b) Tenant shall be entitled to a credit against Tenant’s next
due rent payment an amount equal to two (2) days of the Base Rent which would
have been applicable on that portion of the Additional Premises not timely
delivered until the date Landlord actually delivers such portion of the
Additional Premises to Tenant in the condition required by this Lease.

 

-3-



--------------------------------------------------------------------------------

Additional Premises

   Floors    RSF    Delivery Date    Rent
Commencement

9302 Lee Highway

   3    12,288    11/1/12    3/1/13

9302 Lee Highway

   12    12,699    10/1/14    2/1/15

9300 Lee Highway

   5    8,949    11/1/12    3/1/13    Total    33,936      

The foregoing are shown on Exhibit A-9, Exhibit A-10 and Exhibit A-11
respectively attached hereto and made a part hereof.

1.4 Tenant’s Share. “Tenant’s Share” shall mean a fraction for each Building,
the numerator of which is the total rentable square footage of the Premises in
such Building as determined in accordance with Section 1.1 hereof (as the same
is increased from time to time pursuant to the terms of this Lease), and the
denominator of which is 202,264 for the 9300 Building and 200,071 for the 9302
Building, which, respectively, is the total rentable square footage of each
Building. No adjustment shall be made for space within the Buildings occupied by
any building engineer(s) or similar on-site property management or operational
personnel. The number comprising such denominator for each Building shall be
changed if and to the extent of any addition of space to that Building or the
deletion of space from that Building or as a result of any change in the amount
of space leased by tenants (retail or otherwise) who pay by separate meter for
their electrical and/or janitorial, cleaning, or other utilities or services so
that Tenant actually pays its fair, accurate and proportionate share of
Operating Costs (as defined in Section 9) and Real Estate Taxes (as defined in
Section 10). The numerator shall be adjusted from time to time to reflect
additions to or reductions in the total rentable square footage of space beyond
the initial Premises in the particular Building that is leased to Tenant
pursuant to this Lease and any addenda as a result of the exercise of any
options in this Lease or otherwise. Landlord and Tenant acknowledge and agree
for all purposes of this Lease that the total rentable area of (a) the 9300
Building, as measured in accordance with the GWCAR Method, is 202,264 rentable
square feet, and (b) the 9302 Building, as measured in accordance with the GWCAR
Method, is 200,071 rentable square feet.

1.5 Lease Term. The term of this Lease (the “Term” or “Lease Term”) shall
commence on the “Commencement Date” as defined in Section 1.6 below, and shall
expire on December 31, 2022 (the “Lease Expiration Date”).

1.6 Commencement Date. The “Commencement Date” for the initial Premises set
forth in Section 1.1 above, shall be April 1, 2010. The Commencement Date is a
fixed date and is not subject to the completion of Leasehold Work or otherwise
in connection with Tenant’s occupancy or ability to occupy the Premises, and is
subject to modification only on account of Landlord Delays as is specifically
and expressly set forth in Exhibit C attached hereto. The Commencement Date for
the Sublease Space and the Additional Premises shall be as set forth in Sections
1.2 and 1.3 above.

1.7 Base Rent. The annual base rent payable by Tenant for the Premises hereunder
(“Base Rent”) is set forth below. The Base Rent rate for the initial year of the

 

-4-



--------------------------------------------------------------------------------

Term shall be $29.98 per rentable square foot of the Premises, net of the cost
of all electricity utilized in the Premises and of the cost of all electrical
service utilized by all HVAC equipment used to provide HVAC service to the
Premises (each of which costs shall be calculated and paid in accordance with
the terms of Exhibit I attached hereto and incorporated herein by reference). As
of July 1, 2010 and on each subsequent July 1 during the Lease Term, Base Rent
shall increase to an amount equal to one hundred two and one half percent
(102.5%) of the Base Rent then in effect for the immediately preceding Lease
Year. With respect to the Sublease Space, and notwithstanding anything herein to
the contrary, in the event that the term of the lease between Landlord and the
Prime Tenant ends prior to the Sublease Termination Date (the “Early Sublease
Termination Date”), then, (i) the Sublease Space shall automatically become a
part of the Premises hereunder on such earlier date, and (b) from and after the
Early Sublease Termination Date and continuing until the Sublease Termination
Date with respect to the Sublease Space only, Tenant shall continue to pay the
same base rent that it was paying to the Prime Tenant for the Sublease Space and
Tenant shall not be entitled to any amount of the Allowance applicable to the
Sublease Space until the Sublease Termination Date in accordance with Exhibit C
attached hereto. With respect to the Additional Premises, from and after the
dates that any Additional Premises are delivered to Tenant in accordance with
Sections 1.2 and 1.3 above, Tenant shall pay Base Rent on such Additional Space
leased by Tenant at the per square foot Base Rent equal to the then escalated
current per square foot Base Rent for the Premises calculated assuming that the
initial Base Rent was $32.50 per rentable square foot per annum rather than the
initial psf Base Rent set forth herein (i.e., for example, if the Additional
Premises or Sublease Space were to become a part of this Lease in August of
2011, the initial Base Rent applicable thereto shall be $34.14 per rentable
square foot). From and after the date on which the lobby is occupied by Tenant
pursuant to Section 47.16 hereof, the square footage of the premises shall be
adjusted in accordance with the terms of such Section. The Base Rent is in
addition to (and not to be reduced by) any payment of Additional Rent (as
hereinafter defined) for the Premises, Sublease Space and any Additional Space
hereunder. Base Rent shall be payable monthly, in advance, on the first day of
each calendar month of the Term, without prior notice, demand, deduction or
offset of any kind.

 

Period

   Initial Premises
SF    Base Rent
PSF    Annual Base
Rent    Monthly Base
Rent

April 1, 2010 - June 30, 2010

   193,272    $ 29.98    $ 1,448,573.64    $ 482,857.88

July 1, 2010 - June 30, 2011

   193,272    $ 30.73    $ 5,939,151.92    $ 494,929.33

July 1, 2011 - June 30, 2012

   193,272    $ 31.50    $ 6,087,630.72    $ 507,302.56

July 1, 2012 - June 30, 2013

   193,272    $ 32.29    $ 6,239,821.49    $ 519,985.12

July 1, 2013 - June 30, 2014

   193,272    $ 33.09    $ 6,395,817.03    $ 532,984.75

July 1, 2014 - June 30, 2015

   193,272    $ 33.92    $ 6,555,712.45    $ 546,309.37

July 1, 2015 - June 30, 2016

   193,272    $ 34.77    $ 6,719,605.26    $ 559,967.11

July 1, 2016 - June 30, 2017

   193,272    $ 35.64    $ 6,887,595.40    $ 573,966.28

July 1, 2017 - June 30, 2018

   193,272    $ 36.53    $ 7,059,785.28    $ 588,315.44

July 1, 2018 - June 30, 2019

   193,272    $ 37.44    $ 7,236,279.91    $ 603,023.33

July 1, 2019 - June 30, 2020

   193,272    $ 38.38    $ 7,417,186.91    $ 618,098.91

July 1, 2020 - June 30, 2021

   193,272    $ 39.34    $ 7,602,616.58    $ 633,551.38

July 1, 2021 - June 30, 2022

   193,272    $ 40.32    $ 7,792,682.00    $ 649,390.17

July 1, 2022 - Dec. 31, 2022

   193,272    $ 41.33    $ 3,993,749.52    $ 665,624.92

 

-5-



--------------------------------------------------------------------------------

The following rent (“Storage Space Rent”) shall be payable in the same manner
and at the same time as Base Rent hereunder, without offset, deduction or demand
whatsoever:

 

BASE RENT

   $/RSF    Annual Base Rent
Due for Storage    Monthly Base
Rent for Storage

April 1, 2010 - June 30,2010

   $ 15.00    $ 31,631.25    $ 10,543.75

July 1, 2010 - June 30, 2011

   $ 15.38    $ 129,730.30    $ 10,810.86

July 1, 2011 June 30, 2012

   $ 15.76    $ 132,935.60    $ 11,077.97

July 1, 2012 - June 30, 2013

   $ 16.15    $ 136,225.25    $ 11,352.10

July 1, 2013 - June 30, 2014

   $ 16.56    $ 139,683.60    $ 11,640.30

July 1, 2014 - June 30, 2015

   $ 16.97    $ 143,141.95    $ 11,928.50

July 1, 2015 June, 2016

   $ 17.40    $ 146,769.00    $ 12,230.75

July 1, 2016 June 30, 2017

   $ 17.83    $ 150,396.05    $ 12,533.00

July 1, 2017 June 30, 2018

   $ 18.28    $ 154,191.80    $ 12,849.32

July 1, 2018 June 30, 2019

   $ 18.73    $ 157,987.55    $ 13,165.63

July 1, 2019 - June 30, 2020

   $ 19.20    $ 161,952.00    $ 13,496.00

July 1, 2020 June 30, 2021

   $ 19.68    $ 166,000.80    $ 13,833.40

July 1, 2021 - June 30, 2022

   $ 20.17    $ 170,133.95    $ 14,177.83

July 1, 2022- December 31, 2022

   $ 20.68    $ 87,217.90    $ 14,536.32

AGGREGATE BASE RENT AND STORAGE SPACE RENT FOR THE INITIAL PREMISES AND INITIAL
STORAGE PREMISES

 

Period

   Annual Base Rent    Monthly Base Rent

April 1, 2010 - June 30, 2010

   $ 1,480,204.89    $ 493,401.63

July 1, 2010 - June 30, 2011

   $ 6,068,882.22    $ 505,740.19

July 1, 2011 - June 30, 2012

   $ 6,220,566.32    $ 518,380.53

July 1, 2012 - June 30, 2013

   $ 6,376,046.74    $ 531,337.22

July 1, 2013 - June 30, 2014

   $ 6,535,500.63    $ 544,625.05

July 1, 2014 - June 30, 2015

   $ 6,698,854.40    $ 558,237.87

July 1, 2015 - June 30, 2016

   $ 6,866,374.26    $ 572,197.86

July 1, 2016 - June 30, 2017

   $ 7,037,991.45    $ 586,499.28

July 1, 2017 - June 30, 2018

   $ 7,213,977.08    $ 601,164.76

July 1, 2018 - June 30, 2019

   $ 7,394,267.46    $ 616,188.96

July 1, 2019 - June 30, 2020

   $ 7,579,138.91    $ 631,594.91

July 1, 2020 - June 30, 2021

   $ 7,768,617.38    $ 647,384.78

July 1, 2021 - June 30, 2022

   $ 7,962,815.95    $ 663,568.00

July 1, 2022 - Dec. 31, 2022

   $ 4,080,967.42    $ 680,161.24

The annual base rent payable by Tenant hereunder for the Sublease Space shall be
an amount equal to the then escalated rent per square foot multiplied by the
number of rentable square feet in the Sublease Space (i.e., 23,089). The Base
Rent applicable to the Sublease Space is in addition to the Base Rent for the
Premises listed above and shall be added to Base Rent hereunder at such time as
the Sublease Space becomes a part of the

 

-6-



--------------------------------------------------------------------------------

Premises hereunder. Further, the Base Rent for the Sublease Space is also in
addition to (and not to be reduced by) Additional Rent applicable to the
Sublease Space hereunder. Base Rent for the Sublease Space shall be payable
monthly, in advance, on the first day of each calendar month of the Term with
respect to the Sublease Space, without prior notice, demand, deduction or offset
of any kind.

1.8 Additional Rent. Tenant’s Share (as herein defined) of increases in Real
Estate Taxes (as defined in Section 10), Operating Costs (as defined in
Section 9) and any other sum owed or reimbursable by Tenant to Landlord under
this Lease (excluding Base Rent) shall be considered additional rent hereunder
(collectively “Additional Rent”), and, except for items of Additional Rent for
which demand is required pursuant to the express terms of this Lease, shall be
payable without demand, set-off or deduction. Commencing on the first
anniversary of the Commencement Date, estimates of those items of Additional
Rent described in Section 9 and Section 10 of this Lease shall be payable
monthly, in advance, on the first day of each calendar month of the Term,
together with Tenant’s monthly payment of Base Rent, without demand, set-off or
deduction.

1.9 Notice and Payment Addresses. Any notices under this Lease shall be governed
by the terms of Section 30, below. The notice addresses of the parties are as
follows:

 

If to Landlord:    c/o Argo Investment Company    9600 Blackwell Road    Suite
200    Rockville, MD 20850    Attention: Mr. Richard L. Perlmutter
And a copy to:    J. Richard Saas, Esq.    Tenenbaum & Saas, P.C.    4504 Walsh
Street    3rd floor    Chevy Chase, MD 20815 If to Tenant:    At the Premises   
Attn: General Counsel And a copy to:    At the Premises    Attn: Monika Ruppert,
Vice President, Facilities

Either party may, by ten (10) days’ prior written notice to the other, designate
a new address to which all notices hereunder shall be directed.

1.10 Rent Payment Address. Tenant shall send payments of Base Rent and
Additional Rent hereunder to Landlord at the following address, or to such other
address of which Landlord may advise Tenant in writing:

c/o FP Argo Management LC

9600 Blackwell Road

Suite 200

Rockville, MD 20850

 

-7-



--------------------------------------------------------------------------------

1.11 Lease Year. The “Lease Year” shall commence on the Commencement Date and
terminate on the last day of the twelfth full calendar month after the
Commencement Date. Each subsequent twelve (12) month period thereafter shall be
a Lease Year hereunder.

1.12 Deed of Lease. To the extent required under applicable law to make this
Lease legally effective, this Lease shall constitute a deed of lease.

 

2. PAYMENT OF BASE RENT AND ADDITIONAL RENT.

2.1 Payment of Rent. Tenant shall pay Landlord the Base Rent and Additional Rent
due under this Lease without prior notice, demand, deduction or offset, except
as otherwise specifically and expressly set forth herein, in lawful money of the
United States. Base Rent and Additional Rent shall be paid at the address noted
in Section 1.10, or to such other party or at such other place as Landlord may
hereafter from time to time designate in writing. Base Rent and Additional Rent
under this Lease for any partial month at the beginning or end of the Lease Term
shall be prorated. Except for monthly installments of estimated Additional Rent
as set forth in Sections 9 and 10 of this Lease, or as otherwise provided in
this Lease, all payments of Additional Rent shall be paid no later than thirty
(30) days after the date Landlord notifies Tenant in writing of the amount
thereof. In the event of any dispute concerning the computation of the amount of
any Additional Rent due hereunder, Tenant shall pay the amount specified by
Landlord pending the resolution of the dispute, and, subject to Section 9.4
hereof, such payment shall be without prejudice to Tenant’s right to continue to
challenge the disputed computation. In the event Tenant prevails in any dispute
concerning the amount of any Additional Rent due hereunder, Landlord shall
refund to Tenant the amount of such overpayment within fifteen (15) days of the
date of resolution of such dispute, and the amount then owing to Tenant shall
bear interest at the applicable interest rate as set forth in Section 6.2 hereof
from the date that Tenant paid the Additional Rent to Landlord, until the date
such amount is paid to Tenant, provided, however, if such overpayment was made
based upon estimated monthly payments that were paid by Tenant, such overpayment
shall commence to bear interest as of the date Landlord provided Tenant with the
annual reconciliation statement for such monthly estimated payments.

 

3. SECURITY DEPOSIT.

3.1 Amount. Simultaneously with the execution of this Lease by Tenant, Tenant
shall provide Landlord with a security deposit in the amount of One Hundred
Thousand Dollars ($100,000.00) (the “Security Deposit”) via letter of credit as
more particularly described below. The Security Deposit shall constitute
security for payment of Base Rent and Additional Rent and for the payment and
performance of any and all other

 

-8-



--------------------------------------------------------------------------------

obligations of Tenant under this Lease. If Tenant defaults beyond the expiration
of any applicable notice and cure period with respect to any covenant or
condition of this Lease, including but not limited to the payment of Base Rent,
additional rent or any other payment due under this Lease, and/or the obligation
of Tenant to maintain the Premises and deliver possession thereof back to
Landlord at the expiration or earlier termination of the Lease Term in the
condition required herein, then Landlord may (without any waiver of Tenant’s
default being deemed to have occurred) apply the applicable portion of the
Security Deposit which is reasonably necessary to cure such default, or any
other sum which Landlord may be required or deem necessary to spend or incur by
reason of Tenant’s default, or to satisfy in part or in whole any damages
suffered by Landlord as a result of Tenant’s default. In the event of such
application, Tenant shall promptly deposit with Landlord the amount necessary to
restore the Security Deposit to the full amount set forth above. The parties
expressly acknowledge and agree that the Security Deposit is not an advance
payment of Base Rent or Additional Rent, nor a measure of Landlord’s damages in
the event of any default by Tenant. Provided Tenant is not then in default under
this Lease, the amount of the Security Deposit then held by Landlord (or such
lesser amount as is available after deduction to cure any default then existing
by Tenant hereunder) shall be repaid to Tenant within thirty (30) days after the
expiration or sooner termination of this Lease. In the event of a sale or
transfer of Landlord’s estate or interest in the Building, Landlord shall
transfer the Security Deposit to the purchaser or transferee, and Landlord shall
thereafter be considered released by Tenant from all liability for the return of
the Security Deposit, and the purchaser or transferee shall be obligated to hold
and disperse the Security Deposit in accordance with the terms of this Lease.

3.2 Form of Security.

3.2.1 The Security Deposit shall be delivered in the form of a letter of credit,
which letter of credit shall be (a) on a commercially reasonable form reasonably
acceptable to Landlord (it being understood and agreed that Landlord hereby
approves the form of letter of credit that was issued by Tenant’s bank in
connection with the existing letter of credit that Tenant previously posted
under its existing lease with Landlord); (b) at all times in the amount of the
Security Deposit (it being agreed that if at any time the amount drawable by
Landlord under the letter of credit is less than the amount of the Security
Deposit, whether as a result of a draw by Landlord or otherwise, then Tenant
shall, within five (5) business days after receipt of written notice from
Landlord, cause the amount drawable under the letter of credit to be increased
to the amount of the Security Deposit or such lesser amount which, taken
together with any cash amounts then being held by Landlord as a Security Deposit
hereunder pursuant to a draw on the letter of credit or otherwise (which remains
unapplied), is equivalent to the amount of the Security Deposit); (c) issued by
a commercial bank reasonably acceptable to Landlord from time to time; (d) made
payable to, and expressly transferable and assignable by the owner from time to
time of the Building or its mortgagees (which transfer/assignment shall be
conditioned only upon the execution by such owner of a written document in
connection with such transfer/assignment and shall payment of the issuing bank’s
customary transfer fee); (e) payable at sight upon presentment to a branch of
the issuer of Landlord’s sight draft drawn on the issuer and accompanied by a
notarized certificate stating that Tenant is

 

-9-



--------------------------------------------------------------------------------

in default hereunder beyond applicable notice and cure periods and Landlord is
entitled to draw the amount sought; (f) for a term of not less than one year;
and (g) at least thirty (30) days prior to the then-current expiration date of
such letter of credit, renewed (or automatically and unconditionally extended)
from time to time through the sixtieth (60th) day after the expiration of the
Lease Term. If Landlord transfers the Security Deposit to any transferee of the
Building or Landlord’s interest therein, then (i) Landlord shall pay any fee
that is charged by the issuer of the letter of credit to transfer the letter of
credit so such transferee, and (ii) such transferee shall hold Security Deposit
in accordance with the terms of this Lease, and Landlord shall be released from
all liability for the return thereof. If Tenant fails to timely comply with the
requirements of subsection (g) above, then Landlord or its mortgagees shall have
the right to immediately draw upon the letter of credit without notice to Tenant
and/or opportunity to cure and hold the proceeds thereof as a cash Security
Deposit under the terms hereof. Any amounts drawn under the letter of credit
shall be applied by Landlord from time to time to amounts owed in connection
with (or arising from) any default (including damages) which continues beyond
applicable notice and cure periods, with any remaining proceeds to be held
without interest until the thirtieth (30th) day after the expiration of the
Lease as cash collateral to secure the payment and performance by Tenant of all
of Tenant’s obligations, covenants, conditions and agreements under this Lease.

3.2.2 Any letter of credit shall be issued by a commercial bank that has a
credit rating with respect to certificates of deposit, short term deposits or
commercial paper of at least P-2 (or equivalent) by Moody’s Investor Service,
Inc., or at least A-2 (or equivalent) by Standard & Poor’s Corporation.
Notwithstanding the foregoing, Landlord hereby approves Citizens Financial
Group, Inc. as the current issuer of the letter of credit. If the issuer’s
credit rating is reduced below P-2 (or equivalent) by Moody’s Investors Service,
Inc. or below A-2 (or equivalent) by Standard & Poor’s Corporation, or if the
financial condition of such issuer changes in any other materially adverse way,
then Landlord shall have the right to require that Tenant obtain from a
different issuer a substitute letter of credit that complies in all respects
with the requirements of this Section, and Tenant’s failure to obtain such
substitute letter of credit within fifteen (15) business days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) shall entitle Landlord or its mortgagees to immediately draw upon the
then existing letter of credit in whole or in part, without notice to Tenant and
to apply and hold such proceeds as a cash Security Deposit hereunder in the
manner set forth above. In the event the issuer of any letter of credit held by
Landlord is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation, or any successor or similar entity, then, effective as of
the date such receivership or conservatorship occurs, said letter of credit
shall be deemed to not meet the requirements of this Section, and, within
fifteen (15) business days thereof, Tenant shall replace such letter of credit
with other collateral acceptable to Landlord in its commercially reasonable
discretion (and Tenant’s failure to do so shall, notwithstanding anything in
this Lease to the contrary, constitute a default under this Lease for which
there shall be no notice or grace or cure periods being applicable thereto other
than the aforesaid fifteen (15) business day period), provided that in no event
shall Tenant be required to deliver collateral to Landlord the value of which,

 

-10-



--------------------------------------------------------------------------------

together with any other Security Deposit amounts then held by Landlord
hereunder, exceeds the Security Deposit amount set forth in the first sentence
of Section 3.1. Except as otherwise expressly set forth in this Lease, Landlord
or its mortgagees shall only draw upon the Letter of Credit upon the occurrence
of a default which continues beyond applicable notice and cure periods (or if
Landlord is precluded by law from sending any notice necessary to establish that
a default has occurred, the failure of Tenant to make any payment of rent within
ten (10) business days after the same is due). Upon the occurrence of a default
beyond applicable notice and cure periods, Landlord or its mortgagees shall be
entitled to draw on the Letter of Credit in whole or in part and apply cash then
held as a Security Deposit (including any amount(s) drawn on the Letter of
Credit) in the amount necessary to cure the applicable default. Any failure or
refusal of the issuer to honor the letter of credit shall be at Tenant’s sole
risk and shall not relieve Tenant of its obligations hereunder with respect to
the Security Deposit.

3.3 No Separate Account. In the event the letter of credit serving as the
Security Deposit hereunder is, pursuant to Section 3.2.2 above, converted to
cash, Landlord shall not be obligated to hold the Security Deposit in a separate
account from other Building or project funds, and shall not be required to pay
interest on any such funds.

 

4. USES; TENANT COVENANTS.

4.1 Permitted Uses.

(a) The Premises are to be used for general office and administration purposes
and such other uses incidental to general office use and those ancillary
purposes set forth below, and consistent with the operation of a comparable
office building as may be permitted by applicable law, provided such uses shall
not include any retail, industrial or manufacturing use.

(b) Tenant may also operate and maintain in the Premises, subject to all Laws
(Landlord hereby making no representation that the following uses comply with
applicable Laws) and applicable provisions of this Lease, as uses ancillary to
Tenant’s use of the Premises for general office purposes, (a) a kitchen (so long
as Tenant utilizes the exhaust duct required by Laws), lunchroom, dining,
vending, lounge, break areas (that include, without limitation, microwaves,
coffee makers, toasters, refrigerators and dishwashers), exercise facilities,
and meeting facilities (all of which will be solely for the use of Tenant’s
personnel and office business invitees except that Odin (as defined in
Section 22 below) shall have the right to utilize the exercise facility as has
been undertaken pursuant to the terms of the Existing Lease which right,
Landlord agrees, will not extend beyond the expiration of the current Odin Lease
including any renewals or extensions thereof), (b) such printing, mail handling,
duplicating, reproduction, photographic word processing, data processing,
communications, and such other equipment and facilities or technologies (whether
or not in existence or commercial use at the time of execution of this Lease),
as Tenant may deem necessary, desirable or convenient for the conduct of its
business or for the comfort, convenience or well being of its personnel and
office business invitees, (c) training areas, data center, and customer

 

-11-



--------------------------------------------------------------------------------

support center, (d) additional lavatory facilities ancillary to Tenant’s
conference center, (e) the examination by medical personnel retained by Tenant
of Tenant’s employees (and not for the general public) provided that Tenant does
not generate any medical or bio-hazardous waste in connection therewith, and
(f) such other uses as may, from time to time, be consistent with office tenancy
in comparable office buildings in Fairfax, Virginia. All of the foregoing, to
the extent requiring any modification of or improvement to the Premises, shall
be undertaken as Alterations under and as defined in this Lease. Tenant shall
also have the right to use portions of the Premises, from time to time, for
purposes of conducting a charity auction, including a silent auction and a live
auction.

(c) Tenant, at its sole cost and expense and after notice to Landlord, may
contest by appropriate proceedings prosecuted diligently and in good faith, the
legality or applicability of any law affecting the Premises, provided that
(a) Landlord shall not be subject to civil or criminal penalties or fines or
prosecution for a crime, nor shall the Building or any part thereof be subject
to being condemned, nor shall the certificate of occupancy for the Premises or
the Building be suspended by reason of noncompliance or by reason of such
contest, (b) Tenant shall not have the right to alter or amend, or seek to alter
or amend the existing zoning or other entitlements applicable to the Building or
any part thereof, (c) Tenant shall not have the right to submit any
documentation or otherwise represent to any governmental or quasi governmental
agency that it is the owner or the agent of the owner of the Building, or
otherwise has any right with respect to the Building or the Premises other than
as a tenant thereof, (d) Tenant shall keep Landlord regularly advised as to the
status of such proceedings, (e) Tenant shall not have the right to seek a
written zoning interpretation from Fairfax County without the prior written
consent of Landlord in each case, and (f) Tenant shall indemnify and defend
Landlord from and against any and all loss, cost, liability or expense
(including costs of defense) resulting from Tenant’s exercise of the foregoing
right.

(d) During the Term of this Lease and except for tenancies existing as of the
date of this Lease (including expansions, renewals and extensions of such
tenancies and subleases and assignments executed by those tenants), as long as
Tenant’s right of possession of the Premises shall not have been terminated
Landlord agrees that Landlord shall not without the prior written consent of
Tenant, which consent shall not be unreasonably withheld, conditioned or
delayed, enter into any new lease or occupancy agreement permitting the
occupancy of any space in the Building for any of the following uses
(“Prohibited Uses”) (i) hospital, clinic, or rehabilitation center (but medical
and dental offices shall be permitted), (ii) labor union, (iii) school (except
for a school whose students, when using the Building customarily arrive outside
of normal Building Operating Hours), (iv) dance or music studio or (v) offices
of any foreign, federal, state, county or municipal government for uses that
regularly attract large numbers of the general public to the Building during
normal Building Operating Hours that will put undue stress on the Building’s
parking and common areas.

4.2 Other General Use Covenants. Tenant shall not commit or allow to be
committed any legal waste upon the Premises, or any public or private nuisance.
Tenant, at its expense, shall comply with all laws relating to its use and
occupancy of the Premises

 

-12-



--------------------------------------------------------------------------------

and shall observe the Rules and Regulations attached hereto as Exhibit D. No act
shall be done in or about the Premises (a) that is unlawful, or (b) which will
increase the existing rate of insurance on the Building, unless Tenant agrees to
pay the increase in the rate of insurance on the Building. In the event of a
breach of the covenant set forth in the immediately preceding sentence regarding
insurance rates, Landlord shall provide Tenant ten (10) days prior written
notice thereof and Tenant shall cease the activity giving rise to such increase
and, to the extent any increased insurance premiums were in fact paid by
Landlord as a result of such activity, Tenant shall pay to Landlord any and all
such increases in insurance premiums resulting from such breach, provided that
so long as Tenant continues to pay such increases in premiums, and provided that
the activity giving rise to such increased premiums is an activity permitted
under Section 4.1, above, the continuation of such activity by Tenant shall not
be prohibited or constitute a breach of this Lease. Landlord acknowledges that
Tenant’s current use of the Premises for general office purposes, including use
of the existing fitness facility, auditorium, conference center and training
areas, has not as of the date hereof been noted by the applicable insurance
carrier as a use which will increase or has increased the existing rate of
insurance on the Building.

 

5. ENVIRONMENTAL PROVISIONS; RECYCLING.

5.1 General. Tenant agrees to comply (and to cause its agents, employees,
contractors and, while within the Premises, invitees to comply) with any and all
applicable Environmental Laws (as defined below) in connection with (1) Tenant’s
use and occupancy of the Premises, and (2) any use and occupancy of the Premises
arising in connection with any assignment of this Lease, or sublease or license
of the Premises or any part thereof. Tenant shall provide all information within
Tenant’s control reasonably requested by Landlord and/or requested by
governmental authorities in connection with Environmental Laws or Hazardous
Materials (defined below) relating to the matters contemplated in the preceding
sentence.

5.2 Tenant’s Warranties and Covenants.

5.2.1 Each of Tenant and Landlord agree that it will not introduce or permit or
suffer the introduction, within the Premises or the Project of (A) asbestos in
any form, (B) urea formaldehyde foam insulation, (C) transformers or other
equipment which contain dielectric fluid containing polychlorinated biphenyls,
or (D) except as permitted below, any flammable explosives, radioactive
materials or other substance constituting “hazardous materials” or “hazardous
wastes” pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 1801 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Sections 9601 et seq.) and the regulations adopted and promulgated pursuant
thereto, the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et
seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), and in the
regulations adopted and publications promulgated pursuant thereto, or successor
legislation thereto, or any other Federal, state or local environmental law,
ordinance, rule, regulation and/or other

 

-13-



--------------------------------------------------------------------------------

statute of a governmental or quasi-governmental authority relating to pollution
or protection of the environment (collectively, “Environmental Laws”). The
substances described in (A), (B), (C) or (D) above are hereinafter collectively
referred to herein as “Hazardous Materials”.

5.2.2 Except as expressly permitted hereby, each of Landlord and Tenant agree
that the Premises and the Building will never be used by either party for any
activities involving, directly or indirectly, the use, generation, treatment,
transportation, storage or disposal of any Hazardous Materials, or to refine,
produce, store, handle, transfer, process or transport Hazardous Materials.

5.2.3(a) Tenant (i) shall comply with the Environmental Laws and all other
applicable laws, rules and regulations or orders pertaining to health, the
environment or Hazardous Materials, in so far as such laws pertain to Tenant’s
use and occupancy of the Premises or the need for such compliance arises due to
the acts or omissions of Tenant, its agents, employees, contractors, invitees
(while within the Premises), subtenants or assignees, (ii) shall not, except as
specifically permitted hereby, store, utilize, generate, treat, transport or
dispose of (or permit or acquiesce in the storage, utilization, generation,
transportation, treatment or disposal of) any Hazardous Materials on or from the
Premises, (iii) shall cause its agents, employees, licensees, contractors,
invitees (while within the Premises), subtenants and assignees to comply with
the representations, warranties and covenants herein contained and be
responsible for any non-compliance by any such party(ies), (iv) agrees that no
portion of the Premises will be used by Tenant or any assignee or subtenant of
Tenant as a landfill or a dump, and (v) will not install any underground tanks
of any type.

(b) Landlord (i) shall comply with the Environmental Laws and all other
applicable laws, rules and regulations or orders pertaining to health, the
environment or Hazardous Materials, in so far as such laws pertain to Landlord’s
use and occupancy of the Land and the Common Areas or the need for such
compliance arises due to the acts or omissions of Landlord, its agents,
employees, contractors, invitees (while within the Common Areas), or assignees,
(ii) shall not, except as specifically permitted hereby, store, utilize,
generate, treat, transport or dispose of (or permit or acquiesce in the storage,
utilization, generation, transportation, treatment or disposal of) any Hazardous
Materials on or from the Common Areas, (iii) shall cause its agents, employees,
licensees, contractors, invitees (while within the Common Areas), and assignees
to comply with the representations, warranties and covenants herein contained
and be responsible for any non-compliance by any such party(ies), and
(iv) agrees that no portion of the Common Areas will be used by Landlord or any
assignee of Landlord as a landfill or a dump.

5.2.4 In the event of any future storage, presence, utilization, generation,
transportation, treatment or disposal of Hazardous Materials in, on or about the
Premises, or in the event of any Hazardous Materials Release (as hereinafter
defined) which in either case is attributable, in whole or in part, to the
presence of Hazardous Materials existing in, on or about on the Project
subsequent to the Commencement Date and is caused, directly by Tenant or
Tenant’s agents, employees, contractors, licensees, invitees (while within the

 

-14-



--------------------------------------------------------------------------------

Premises), sub-tenants or assignees, or is otherwise Tenant’s responsibility
under the terms of this Lease, Tenant shall, at the direction of Landlord or any
federal, state, or local authority or other governmental authority, remove or
cause the removal of any such Hazardous Materials and rectify any such Hazardous
Materials Release, and otherwise comply or cause compliance with the laws,
rules, regulations or orders of such authority, all at the expense of Tenant,
including without limitation, the undertaking and completion of all
investigations, studies, sampling and testing and all remedial, removal and
other actions necessary to clean up and remove all Hazardous Materials, on, from
or affecting the Premises. If, under such circumstances, Tenant shall fail to
proceed with such removal or otherwise comply with such laws, rules, regulations
or orders within the cure period permitted under the applicable regulation or
order, the same shall constitute a Default under this Lease (without any notice
to Tenant required), and Landlord may, but shall not be obligated to, take such
action as may be reasonably necessary under the circumstance to eliminate such
Hazardous Materials from the Premises or otherwise comply with the applicable
law, rule, regulation or order, acting either in its own name or in the name of
Tenant pursuant to this Section, and the cost thereof shall be borne by Tenant
and thereupon become due and payable as Additional Rent hereunder; provided,
however, that Landlord shall not exercise its self-help rights hereunder, nor
exercise any right otherwise provided herein to terminate this Lease or Tenant’s
right of possession due to Tenant’s failure or inability to correct such problem
within a time certain as long as Tenant is at all times using commercially
reasonable efforts to correct the problem (provided however, that if Landlord
determines, in its reasonable discretion, that there exists a substantial risk
of governmental enforcement action against Landlord, or governmental or third
party civil liability to Landlord, if Landlord fails to take independent action
immediately to remediate an environmental problem which is otherwise Tenant’s
responsibility under this Section 5, then Landlord shall, notwithstanding
Tenant’s continuing commercially reasonable efforts to correct the problem, be
entitled to take such independent action, and to recover the reasonable and
actual costs associated therewith from Tenant). Tenant shall give to Landlord
and its authorized agents and employees access to the Premises for such purposes
and hereby specifically grants to Landlord a license to remove the Hazardous
Materials and otherwise comply with such applicable laws, rules, regulations or
orders, acting either in its own name or in the name of the Tenant pursuant to
this Section.

5.2.5 Landlord represents, warrants and covenants that to the best of its
current actual knowledge, as of the date of execution hereof, (a) the Premises,
Building and Land do not contain asbestos or any other Hazardous Materials in
violation of any Environmental Laws, nor will the use of any such materials
knowingly be permitted by Landlord, and (b) Tenant is not in violation of any of
its obligations under Section 5 of this Lease. In the event Landlord is advised,
or it shall come to Landlord’s attention, that Hazardous Materials exist in the
Premises in violation of any Environmental Laws that were not introduced therein
by Tenant or Tenant’s agents, employees, contractors, licensees, subtenants,
assignees or invitees, or that Hazardous Materials exist in other areas of the
Building, Landlord shall take all commercially reasonable steps necessary to
promptly remove or remediate (or cause to be removed or remediated) at
Landlord’s expense (and not as an Operating Cost), all such Hazardous Materials,
and in doing so, Landlord shall use its reasonable efforts not to interfere with
the conduct of Tenant’s business.

 

-15-



--------------------------------------------------------------------------------

5.2.6 Each of Tenant and Landlord hereby indemnifies and holds the other and
their respective shareholders, constituents, subsidiaries, affiliates, officers,
directors, partners, employees, agents and trustees harmless from, against, for
and in respect of, any and all damages, losses, settlement payments,
obligations, liabilities, claims, actions or causes of actions, encumbrances,
fines, penalties, and costs and expenses suffered, sustained, incurred or
required to be paid by any such indemnified party (including, without
limitation, reasonable fees and disbursements or attorneys, engineers,
laboratories, contractors and consultants) because of, or arising out of or
relating to a violation of any of the indemnifying party’s representations,
warranties and covenants under this Section, including any Environmental
Liabilities (as hereinbelow defined) arising therefrom. For purposes of this
indemnification clause, “Environmental Liabilities” shall include all costs and
liabilities with respect to the presence, removal, utilization, generation,
storage, transportation, disposal or treatment of any Hazardous Materials or any
release, spill, leak, pumping, pouring, emitting, emptying, discharge,
injection, escaping, leaching, dumping or disposing into the environment (air,
land or water) of any Hazardous Materials (each a “Hazardous Materials
Release”), including without limitation, cleanups, remedial and response
actions, remedial investigations and feasibility studies, permits and licenses
required by, or undertaken in order to comply with the requirements of, any
federal, state or local law, regulation, or agency or court, any damages for
injury to person, property or natural resources, claims of governmental agencies
or third parties for cleanup costs and costs of removal, discharge, and
satisfaction of all liens, encumbrances and restrictions on the Premises
relating to the foregoing. The foregoing notwithstanding, the foregoing
indemnifications shall not encompass indirect losses or consequential damages or
damages related to loss of business or business interruption which may arise on
account of the presence of any Hazardous Materials on or about the Project. The
foregoing indemnification and the responsibilities of Tenant and Landlord under
this Section shall survive the termination or expiration of this Lease.

5.2.7 Tenant shall promptly notify Landlord in writing of the occurrence of any
Hazardous Materials Release of which Tenant has actual knowledge, or any pending
or threatened regulatory actions, or any claims made by any governmental
authority or third party, relating to any Hazardous Materials or Hazardous
Materials Release on or from the Premises, and shall promptly furnish Landlord
with copies of any correspondence or legal pleadings or documents in connection
therewith. Landlord shall have the right, but shall not be obligated, to notify
any governmental authority of any state of facts which may come to its attention
with respect to any Hazardous Materials or Hazardous Materials Release on or
from the Premises following consultation with Tenant.

5.2.8 Tenant agrees that Landlord shall have the right (but not the obligation)
to conduct, or to have conducted by its agents or contractors, at Landlord’s
sole cost and expense except as set forth below, such periodic environmental
inspections of the Project as Landlord shall reasonably deem necessary or
advisable from time to time. Landlord agrees that it shall limit such inspection
to not more than once in each twelve

 

-16-



--------------------------------------------------------------------------------

(12)- month period (except in the event of the sale, financing or refinancing of
the Project, or in the event Landlord has reasonable evidence that there are any
violations of any Environmental Laws, in any of which events Landlord shall be
entitled to conduct such inspection(s) even if another inspection has occurred
during the current twelve (12)- month period). Landlord shall provide Tenant
with no less than seventy-two (72) hours prior notice of any such inspection
within the interior of the Premises, except in case of an emergency, in which
case only such notice as may be practicable under the circumstance shall be
required. The cost of any such inspection shall be borne by Tenant in the event
such inspection determines that Tenant has introduced Hazardous Materials into
the Premises or is otherwise in violation of Section 5 of this Lease.

5.3 Permitted Materials. Notwithstanding anything herein to the contrary, Tenant
and its assignees, subtenants and licensees shall be permitted to store
reasonable amounts of Hazardous Materials that are typically used in an ordinary
general office use environment such as ordinary cleaners, printer and
duplication supplies and similar materials (the “Permitted Materials”) provided
such Permitted Materials are properly used, stored and disposed of in a manner
and location meeting all Environmental Laws. Any such use, storage and disposal
shall be subject to all of the terms of this Section (except for the terms
prohibiting same), and Tenant shall be responsible for obtaining any required
permits and paying any fees and providing any testing required by any
governmental agency with respect to the Permitted Materials. If Landlord in its
reasonable opinion determines that said Permitted Materials are being improperly
stored, used or disposed of, then Tenant shall immediately take such corrective
action as is reasonably requested by Landlord in writing. Should Tenant fail to
take such corrective action within five (5) business days after receiving such
written notice, Landlord shall have the right to perform such work on Tenant’s
behalf and at Tenant’s sole expense, and Tenant shall promptly reimburse
Landlord for any and all reasonable, out-of-pocket costs associated with said
work.

5.4 Recycling Regulations. Landlord shall, as an Operating Cost hereunder,
provide Building standard receptacles and containers as necessary for Tenant to
comply with all orders, requirements and conditions now or hereafter imposed by
any ordinances, laws, orders and/or regulations (hereinafter collectively called
“regulations”) of any governmental body having jurisdiction over the Premises or
the Building regarding the collection, sorting, separation and recycling of
waste products, garbage, refuse and trash (hereinafter collectively called
“waste products”). In the event that Tenant requests that Landlord undertake
“green” initiatives, including recycling, Landlord shall, in good faith,
reasonably attempt to undertake such initiatives, provided the same shall be
without cost or expense to Landlord or otherwise detrimental to Landlord’s
interest in the Building.

 

6. LATE CHARGES; INTEREST.

6.1 Late Charge. Tenant hereby acknowledges that late payment to Landlord of
Base Rent or Additional Rent will cause Landlord to incur administrative costs
and loss of investment income not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain. If any Base Rent or
Additional Rent due from Tenant is

 

-17-



--------------------------------------------------------------------------------

not received by Landlord or Landlord’s designated agent within three
(3) business days after the date due, then Tenant shall pay to Landlord a late
charge. The late charge shall be one percent (1%) with respect to late payments
of Base Rent and five percent (5%) with respect to payments of Additional Rent.
The parties hereby agree that such late charges represent a fair and reasonable
estimate of the administrative cost that Landlord will incur by reason of
Tenant’s late payment. Landlord’s acceptance of such late charges shall not
constitute a waiver of Tenant’s Default with respect to such overdue amount or
otherwise stop Landlord from exercising any of the other rights and remedies
granted hereunder.

6.2 Interest. In addition to the administrative late charge provided for under
Section 6.1, above, if any Base Rent or Additional Rent or any other sum due
hereunder from Tenant to Landlord is not paid as and when due under this Lease,
and such amount remains unpaid five (5) business days after such due date, then
the unpaid amount shall bear interest from the date originally due until the
date paid at an annual rate of interest equal to the greater of (i) 10% per
annum, or (ii) the “prime rate” of interest as published in the Wall Street
Journal (or, if not published, as established by the then largest national
banking association in the United States of America) from time to time (the
“Prime Rate”) plus two percent (2%) (the “Default Rate”); provided that in no
event will the foregoing interest exceed the maximum interest permitted by law.

6.3 Waiver. Notwithstanding the foregoing, Landlord shall waive such interest
and late charge on the first (1st) occasion during any Lease Year in which
Tenant does not timely pay Base Rent or Additional Rent, provided that Tenant
pays such installment of Base Rent or Additional Rent to Landlord within three
(3) business days after the date Tenant receives notice that such amount is past
due. After such first occasion during any Lease Year, the provisions of
Section 6.1 and 6.2 shall be applicable during such Lease Year without
additional notice required from Landlord to Tenant.

 

7. REPAIRS AND MAINTENANCE.

7.1 Landlord’s Obligations. Landlord shall maintain, repair, replace and keep in
good operating condition (and in compliance with all applicable Legal
Requirements) (such maintenance, repairs, and replacements shall hereinafter be
referred to collectively as the “Landlord Repairs”), comparable to similar
office properties in the Fairfax, Virginia area, the Land, the Common Areas (as
defined in Section 39 below) (including, without limitation, the lobbies,
elevators, stairs, grounds, loading areas and corridors), the roofs,
foundations, load-bearing elements, conduits and structural walls and other
structural elements of the Building, the underground utility and sewer pipes of
the Building, all base building mechanical, electrical, plumbing, HVAC systems
and the sprinkler system and other fire and life-safety systems, and the
adjacent parking structure and connector, the cost of all of which shall be
included within Operating Costs except to the extent specifically excluded
pursuant to Section 9.5, hereof; provided that, to the extent the need for any
such repairs or replacements arise as a the result of the negligence or willful
misconduct of Tenant (or Tenant’s agents, employees, contractors, invitees,
assignees or sub-tenants) and the same is not covered under the policies of
casualty insurance which are required to be carried by the parties pursuant to
this Lease (in which case the proceeds

 

-18-



--------------------------------------------------------------------------------

of such insurance will be utilized to satisfy the cost thereof), the cost of
such repairs or replacements shall be reimbursable by Tenant to Landlord as
Additional Rent under this Lease, and such reimbursement shall be due not later
than thirty (30) days after Landlord’s written demand therefore. Landlord, at
its cost and expense (or at the expense of Landlord’s contractor, but in any
event not as an Operating Cost), upon prior notice from Tenant shall promptly
repair or replace all materials, workmanship, fixtures or equipment incorporated
by Landlord in the Premises that shall prove to be defective during any
applicable warranty period. In performing any work pursuant to this Section 7.1,
Landlord and its contractors and subcontractors shall use reasonable efforts to
minimize disruption to Tenant. Subject to reimbursement as an Operating Cost
pursuant to Section 9 hereof (if applicable), Landlord shall comply or cause
compliance with all notices it receives of violation of Legal Requirements (as
hereinafter defined) that are applicable to the operation of the common and
public areas in the Building and to the machinery and equipment provided by
Landlord or used by its agents or contractors in the design, construction, or
operation of the Building, including those portions of the base Building systems
that are contained in or serve the Premises. “Legal Requirements” are all
present and future laws, ordinances (including zoning ordinances and land use
requirements), regulations, and orders of the Commonwealth of Virginia, Fairfax
County, the United States of America and any other public or quasi-public
authority having jurisdiction over the Project, including, but not limited to
the Americans with Disabilities Act and regulations promulgated from time to
time thereunder to the extent the same are applicable to Landlord and/or any
portion of the Project.

7.2 Repair Standards. All repairs and maintenance required of Landlord pursuant
to this Section or elsewhere in this Lease shall be performed in accordance with
standards applicable to comparable office buildings in Fairfax, Virginia, and
performed in a timely and diligent fashion. Landlord agrees to diligently attend
to any routine repairs or maintenance needs brought to its attention by Tenant
as soon as reasonably practicable and in a manner calculated to minimize to the
extent possible disruption of Tenant’s business activities. Landlord shall cause
Landlord’s Repairs to be performed with reasonable commercial diligence, and
may, at its option, perform such Landlord Repairs during regular business hours;
provided, that, except in the case of an “Emergency Situation” (as defined
below), Landlord shall use good faith efforts to cause Landlord Repairs to be
done outside of regular business hours if the performance thereof effectively
shall prevent or materially interfere with the normal business activities of
Tenant in the Premises.

7.3 Emergency Repairs. If repairs (a) necessary to address a situation which
threatens the physical well-being of persons or damage to property the Building
(irrespective of whether the same is within or outside of the Premises), or
(b) which Landlord otherwise determines in good faith to be of an extraordinary
or emergency nature (in either such event, an “Emergency Situation”) (“Emergency
Repairs”), Landlord shall use commercially reasonable efforts to promptly
perform such Emergency Repairs and the terms of Section 7.2 above with respect
to interference with Tenant’s use of the Premises shall be inapplicable. In the
event any Emergency Repairs are not accomplished within a forty-eight (48) hour
period, Landlord, within five (5) business days following

 

-19-



--------------------------------------------------------------------------------

Tenant’s written request therefor, shall provide to Tenant a preliminary
schedule setting forth the basic steps Landlord proposes to be taken to effect
the Emergency Repairs and the times when such work is proposed to be done.

7.4 Tenant’s Obligations. Subject to Landlord’s obligations as set forth in
Section 7.1 above and its right of access pursuant to Section 18, and except for
janitorial and cleaning services (to the extent provided for under Section 8.1,
below), Tenant shall be exclusively responsible for all repairs and maintenance
to the interior, non-structural portions of the Premises. Tenant shall promptly
report in writing to Landlord any defective condition in the Premises actually
known to Tenant which Landlord is required to repair, and failure to so report
such defects shall excuse any delay by Landlord in commencing and completing
such repair to the extent the same would otherwise be Landlord’s responsibility
under this Lease, provided that (i) Landlord shall not be so excused if Landlord
had actual knowledge of the need for such repair independent of Tenant’s
notification, and (ii) once Landlord is notified or has actual knowledge of the
need for such repair, Landlord’s repair obligation under Section 7.1, above,
shall be fully effective as to such item.

7.5 Secure Areas. As described in Section 18.2 hereof Tenant may designate
certain areas of the Premises as secure areas into which, absent an Emergency
Situation or the necessity for Emergency Repairs, Landlord shall not have the
authority to enter without being accompanied by Tenant’s personnel. Tenant shall
be solely responsible for the maintenance and repair of all such secured areas
and shall indemnify and hold Landlord harmless from and against any and all
loss, cost or expense, including any damage to the Building, as a result of
Tenant’s designation of such area as secured and the corresponding restricted
access of Landlord thereto. Notwithstanding the foregoing, Landlord shall not be
prevented from immediate access to any portion of the Premises in the event of
an Emergency Situation or in the event of the need for Emergency Repairs.

 

8. UTILITIES AND SERVICES.

8.1 Services.

(a) General. Landlord shall furnish Tenant with the following services and
facilities consistent with the level of services provided in comparable office
buildings in the Fairfax, Virginia area: (i) at least three (3) elevators in
each Building subject to call during normal business hours and at least one
(1) elevator in each Building at all times, including Sundays and holidays,
which elevators shall be lockable on a floor by floor basis, and, provided the
same does not compromise access to and security for any portion of the Buildings
not comprising a portion of the Premises, Landlord shall cooperate with Tenant
at Tenant’s cost and expense to permit the access control system for the
Building to connect with Tenant’s access control system for the Premises;
(ii) zoned heating, ventilation and air conditioning during business hours
(excepting only weekends and Building holidays listed below) in accordance with
the standards set forth in Exhibit I, [it being understood and agreed that
Landlord shall initiate the operation of the Building HVAC service in a manner
as may be reasonably appropriate for them to be fully operational at the
beginning of the “business hours” (as defined below) of the Building];

 

-20-



--------------------------------------------------------------------------------

(iii) hot and cold running water sufficient for needs attributable to a general
office use; (iv) public lavatory facilities and supplies and janitorial and char
services, including trash removal and recycling, Monday through Friday (after
6:00 p.m. and before 7:00 a.m.), excepting weekends and Building holidays, in
accordance with the cleaning specifications as described in Exhibit E, attached
hereto (as such specifications may be revised by Landlord from time to time in
its reasonable discretion consistent with comparable office properties in the
Fairfax, Virginia area, provided that Landlord shall have obtained Tenant’s
reasonable approval thereof, which shall not be unreasonably withheld,
conditioned or delayed); (v) replacement of Building standard light bulbs (in
fixed lighting fixtures only) throughout the Premises which standard light bulbs
shall be “energy efficient” in keeping with standards consistent with comparable
office properties in the Fairfax, Virginia area; (vi) janitorial services in
accordance with Exhibit E attached hereto (as such cleaning and janitorial
specifications may be revised by Landlord from time to time in its reasonable
discretion consistent with comparable office properties in the Fairfax, Virginia
area, provided Landlord shall obtain Tenant’s approval thereof, which approval
shall not be unreasonably withheld, conditioned or delayed); (vii) sufficient
electricity is available at the Premises as is provided at comparable office
properties in the Fairfax, Virginia area as is necessary for general office use
(excluding that which may be necessary for specialized uses and/or supplemental
HVAC units) consistent with the standard set forth in Exhibit I; (viii) shuttle
service between the Building and the Vienna Metro Station in accordance with the
provisions of Section 59 hereto, and (ix) access to the Project 24 hours a day,
365 days a year, including holidays; and, except for the cost of supplying
electricity to the Premises and to the HVAC which serves the Premises the costs
of which are paid directly by Tenant pursuant to the terms of this Lease, the
cost of foregoing shall be deemed an Operating Cost hereunder unless otherwise
provided herein. For purposes hereof, Building “holidays” shall be: Christmas,
New Years Day, Labor Day, Memorial Day, Independence Day, MLK Day, Veterans Day
and Thanksgiving Day, and business hours shall be 7:00 a.m. to 6:00 p.m. Monday
through Friday, excluding Building holidays, and 9:00 a.m. to 1:00 p.m. on
Saturdays, excluding Building holidays. Landlord shall cause the exterior
windows of the Building to be cleaned at least two (2) times per calendar year.

Notwithstanding anything herein to the contrary, Landlord shall operate and
maintain the Building and the common areas in a manner consistent with
comparable office properties in the Fairfax, Virginia area.

(b) Access. Landlord agrees to provide an access-control system in the Building
comparable to the system in first-class office buildings in the Fairfax,
Virginia area, which shall permit Tenant to have, and shall provide Tenant with,
access to the Premises and the parking areas of the garage on a 24-hour,
seven-days-a-week basis. Landlord shall provide access cards to Tenant for
access to the Buildings, and Tenant shall reimburse Landlord the then current
cost thereof, which cost is currently Nine and 50/100 Dollars ($9.50) for each
such card. Notwithstanding anything herein to the contrary, Landlord shall
provide Tenant, at no cost to Tenant, with 4 access cards per each one thousand
(1,000) square feet of rentable area that is leased, from time to time, by
Tenant under this Lease (Tenant acknowledging that it has already received such
access cards for

 

-21-



--------------------------------------------------------------------------------

the Initial Premises and the Sublease Space hereunder, and that Landlord shall
only be required to provide such cards free of charge to Tenant for the
Additional Premises at such time as the Additional Premises become a part of the
Premises hereunder). Access cards need not be returned to Landlord at the
expiration or earlier termination of this Lease.

(c) Tenant’s Right to Clean Premises. In the event that, at any time during the
Term, Tenant is reasonably dissatisfied with the cleaning services provided to
the Premises by Landlord pursuant to this Lease then Tenant shall have the right
to notify the Landlord in writing specifying portion(s) of Exhibit E that are
not being performed in accordance with the standard consistent with comparable
office properties in the Fairfax, Virginia area. Within thirty (30) days after
delivery of such notice representatives of Landlord (or representatives of
Landlord’s management company, representatives of the party providing cleaning
services to the Premises and representatives of Tenant’s shall meet to discuss
Tenant’s reasonable concerns regarding the cleaning services and shall propose
good faith efforts to resolve those concerns. During the sixty (60) day period
immediately following such meeting, Landlord shall use its commercially
reasonable efforts to cause the cleaning provider to implement the solutions
agreed upon at the meeting. If after such sixty (60) day period Tenant
reasonably determines that the cleaning services are still not being performed
in the agreed upon manner then by written notice given to Landlord not later
than ten (10) days after the end of the sixty (60) day period Tenant shall have
the right to assume the obligation to provide cleaning services for the entire
Premises (and not less than the entire Premises) beginning on the first day of
the first full month that is at least thirty (30) days after the date of
Tenant’s notice in accordance with the following:

(1) The cleaning services shall be performed in accordance with the provisions
of Exhibit E;

(2) The cleaning services shall be performed by a contractor selected by Tenant
and approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(3) Tenant’s approved cleaning contractor shall be entitled, without additional
charge, but subject to the terms of the applicable Rules and Regulations, to use
the Building’s freight elevators in a reasonable and ordinary manner in common
with Landlord’s cleaning contractor;

(4) Tenant’s cleaning contractor shall leave all trash from each floor in the
proper receptacles and proper location(s) as directed by Landlord and, provided
that Tenant’s cleaning contractor does so, Landlord shall cause such trash to be
removed from the Building (as an Operating Cost); and,

(5) Operating Costs, including Operating Costs for the Operating Costs Base
Year, shall be reduced by the vacancy credit received by Landlord from its
cleaning contractor because Tenant, and not Landlord, is responsible for
cleaning the entire Premises.

 

-22-



--------------------------------------------------------------------------------

Should Tenant, after having once taken over the obligation and responsibility to
clean the entire Premises, at a later point desire that Landlord resume
providing cleaning services to the entire Premises, Tenant may request that
Landlord do so (with the appropriate increase in Operating Costs on a going
forward basis) but Landlord shall not be obligated to do so.

8.2 Electrical Services. Tenant shall reimburse Landlord, as Additional Rent,
for the costs of all electricity used by Tenant within the Premises. The charges
due from Tenant to Landlord shall be calculated and billed to Tenant in
accordance with the terms of Exhibit I attached hereto.

8.3 Additional Services. If Tenant requires cleaning services, light bulb or
fixture replacement or other services either outside of the scope of the
Landlord’s obligations as set forth herein or on weekends or Building holidays,
Landlord shall make reasonable efforts to provide such additional service after
reasonable prior written request therefor from Tenant, and Tenant shall
reimburse Landlord for such additional service within thirty (30) days of
request therefore, at the Landlord’s actual cost plus a reasonable markup for
depreciation, overhead and/or profit.

8.4 Additional Provisions. Except as specifically and expressly set forth
hereinbelow, in no event shall Landlord be liable to Tenant for (a) any damage
to the Premises, or (b) any loss, damage or injury to any property therein or
thereon, or (c) any claims for the interruption of or loss to Tenant’s business
or for any damages or consequential losses occasioned by bursting, rupture,
leakage or overflow of any plumbing or other pipes or other similar cause in,
above, upon or about the Premises or the Building, unless such loss, damage or
injury is the result of the negligence or willful misconduct of Landlord or its
agents, contractors or employees, and is not covered by the insurance required
to be carried by Tenant hereunder. Further, in no event shall Landlord have any
liability on account of the status of repair (or lack thereof) of any areas
designated by Tenant as secured areas pursuant to Section 18.2 hereof to the
extent Landlord is prohibited or unreasonably restricted from accessing such
portion of the Premises for purposes of inspection, maintenance and/or repair.
If any public utility or governmental body shall require Landlord or Tenant to
restrict the consumption of any utility or reduce any service to the Premises or
the Building, Landlord and Tenant shall comply with such requirements, without
any abatement or reduction of the Base Rent, Additional Rent or other sums
payable by Tenant hereunder.

8.5 Building Security. Landlord shall provide an access control system for the
perimeter of the Buildings and access to the garage, which access control system
shall be of a type used in other comparable office projects in the Fairfax,
Virginia area. Landlord agrees not to change the access system currently
existing at the Buildings without Tenant’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.

8.6 Interruption in Services. Landlord shall exercise reasonable diligence and
use good faith efforts to remedy any interruption, curtailment, stoppage or
suspension of utility services or systems. In the event any interruption of
service to be provided by Landlord hereunder, including, without limitation,
utilities, occurs and such interruption

 

-23-



--------------------------------------------------------------------------------

shall continue for more than three (3) consecutive business days and renders the
Premises or any portion thereof substantially unusable for the purpose of
conducting Tenant’s normal and uninterrupted business under this Lease, then all
Rent payable hereunder with respect to the affected portion of the Premises
(which Tenant does not actually occupy during such period) shall be abated for
the period beginning on the fourth (4th) business day of such failure and shall
continue until use of the Premises (or the affected portion thereof, if
applicable) is restored to Tenant. The foregoing notwithstanding, Tenant shall
not be entitled to an abatement for the interruption of any utility service or
other service resulting from the negligence or willful misconduct of Tenant, its
subtenants or assignees and their respective agents or employees.

 

9. OPERATING COSTS.

9.1 Defined. Commencing as of the first day of the second Lease Year, and for
each calendar year or portion thereof during the Term, Tenant shall pay Tenant’s
Share of an amount (hereinafter referred to as “Increases in Operating Costs”)
equal to the difference between (i) Operating Costs (defined in Section 9.4,
below) for such calendar year; and (ii) Operating Costs for the Operating Costs
Base Year. For all purposes hereof, the “Operating Costs Base Year” shall be the
2009 calendar year. All Operating Costs shall be determined in conformance with
the general practice of comparable office buildings in the Fairfax, Virginia
area (the “Accounting Principles”). Costs incurred in one calendar year, but
attributable to more than one calendar year, shall be equitably apportioned over
such years on an accrual basis in accordance with the Accounting Principles.

9.2 Estimated Payments. Tenant shall pay Landlord, as Additional Rent,
commencing on the first day of the second Lease Year and on the first day of
each month thereafter throughout the Term, one-twelfth (1/12th) of Landlord’s
estimate of Tenant’s Share of Increases in Operating Costs for the then-current
calendar year. If at any time during such calendar year it appears to Landlord
that Tenant’s Share of Increases in Operating Costs for such calendar year will
vary from Landlord’s estimate by more than five percent (5%) on an annualized
basis, Landlord may, by written notice to Tenant [but in no event more than one
(1) time per any calendar year], provide Tenant with written notice of such
variance which notice shall include reasonable documentation of the basis for
such variance, and thereafter revise its estimate for such calendar year and
Tenant’s estimated payments hereunder for such calendar year shall, as of the
thirtieth (30th) day after the date Tenant receives such notice and
documentation, be based on such revised estimate.

9.3 Annual Reconciliation. Within one hundred twenty (120) days after the end of
each calendar year, Landlord shall provide to Tenant a detailed, itemized
statement on a line item basis (the “Expense Statement”), calculated in
accordance with the terms of Section 9 of this Lease, setting forth the total
actual Operating Costs for such calendar year and Tenant’s Share of Increases in
Operating Costs. The Expense Statement shall show (a) the amount of actual
Operating Costs detailing major categories therefor, (b) the amount paid by
Tenant toward Operating Costs during said year on an estimated basis, (c)

 

-24-



--------------------------------------------------------------------------------

any revised estimate of Tenant’s obligations for Operating Costs for the
then-current calendar year, and (d) the shortfall or excess of Tenant’s payments
based upon the estimated payments during such year compared to Tenant’s actual
Share of Increases in Operating Costs based on the Expense Statement. Landlord
shall use good faith efforts to respond to any inquiries and requests for
invoices or other information with respect to Operating Costs within ten
(10) days of any written request therefore by Tenant. Subject to the provisions
of Section 9 hereof, to the extent of any underpayment in the amount of
estimated payments paid by Tenant, Tenant shall pay to Landlord the amount of
any shortfall in the amount of estimated payments made to Landlord pursuant to
Section 9.2 on account of Tenant’s Share of Increases in Operating Costs for
such calendar year, and the actual amount shown as Tenant’s Share of Increases
in Operating Costs for such calendar year. In the event the Expense Statement
reflects an overpayment of Tenant’s Share of Increases in Operating Costs for
such year, such overpayment shall be credited against the next due Base Rent
hereunder (unless the same occurs as of the end of the Term in which event
Landlord shall make payment thereof to Tenant within 30 days of delivery of the
Expense Statement to Tenant). Notwithstanding anything herein to the contrary,
for purposes of calculating Tenant’s Share of Increases in Operating Costs with
respect to “controllable” Operating Costs in any Lease Year, “controllable”
Operating Costs shall not exceed one hundred six percent (106%) of
“controllable” Operating Costs for the prior Lease Year, on a cumulative basis;
taking into account the cumulative impact of previous year increases. For
example, if in the second year, the “controllable” Operating Expenses were four
percent (4%) more than in the prior year, and in the third year the
“controllable” Operating Expenses were eight percent (8%) in excess of those in
the second year, two percent (2%) would carry-over from the second year and be
added to the allowable increase in the third year. Therefore, the total
allowable “controllable” Operating Expense increase in the third year would be
eight percent (8%). For purposes hereof, all Operating Costs shall be deemed
“controllable” with the exception of taxes, insurance, utility costs, and the
costs associated with ice and snow removal and control.

9.4 Operating Costs. The term “Operating Costs” shall mean all third-party,
reasonable and customary expenses incurred by Landlord in connection with the
operation, management, maintenance and repair of the Building, Common Areas and
the Land in accordance with the standards applicable to comparable office
properties in the Fairfax, Virginia area, subject to the qualifications set
forth below. All Operating Costs shall be determined in good faith on a calendar
year basis, according to generally accepted accounting principles which shall be
consistently applied. Operating Costs include, but are not limited to, the
following items: (a) the cost of the personal property used in conjunction with
the Building and the Project; (b) except as set forth in Section 9.5 with
respect to capital repairs and replacements costs to repair and maintain the
Building, the Land and the Common Areas; (c) all expenses paid or incurred by
Landlord for water, gas, electric, sewer and oil services for the Common Areas
of the Building; (d) the costs and expenses incurred in connection with the
provision of the services set forth in Section 8, above; (e) subject to
Section 9.4(l) below with respect to matters of a capital nature, building
supplies and materials used in connection with repairs to the Project;
(f) cleaning and janitorial services in or about the Premises, the Building
(including without limitation Common Areas) and the Land; (g) window glass
repair and cleaning; (h) repair and

 

-25-



--------------------------------------------------------------------------------

maintenance of the grounds, including costs of landscaping, gardening and
planting, including service or management contracts with independent
contractors, including but not limited to security and energy management
services and costs; (i) operational costs to achieve compliance with any Legal
Requirements promulgated after the Commencement Date; (j) utility taxes;
(k) compensation (including employment taxes, fringe benefits, salaries, wages,
medical, surgical, and general welfare benefits (including health, accident and
group life insurance), pension payments, payroll taxes for all personnel
employed by Landlord or its management company who perform duties in connection
with the operation, management, maintenance and repair of the Building
(allocated among all properties served by such employees as determined by
Landlord in its reasonable discretion, if such employees are utilized by more
than one property) plus the salary and benefits of the property manager assigned
to the Project; (l) any (i) capital expenditures incurred to reduce Operating
Costs, to the extent of such reduction (and with any amount remaining
unrecovered by virtue of such limitation to carry forward to subsequent calendar
years, to the extent of any such continuing reduction achieved in each such
subsequent calendar year, until recovered in full), and (ii) capital
expenditures incurred to comply with any Legal Requirement which is enacted or
becomes effective after the Commencement Date, it being understood that any such
capital expenditure shall be recoverable only over the useful life of the item
in question (as determined in accordance with GAAP) by amortizing such
expenditure over such useful life at an annual interest rate equal to the Prime
Rate at the time of such expenditure, and only the sum of all amortization
payments payable during the year in question shall be included in Operating
Costs in each year during such recovery period [the cost of capital expenditures
set forth in this Section (l) shall hereinafter be referred to as the “Permitted
Capital Expenditures”]; (m) cost of premiums for casualty and liability
insurance policies required to be or otherwise maintained by Landlord hereunder
and any other insurance carried by Landlord with respect to the Project;
(n) license, permit and inspection fees; (o) a management fee equal to (and not
in excess of) four percent (4%) of the gross income collected reflecting one
hundred percent (100%) occupancy and no rent abatements; (p) the cost of all
Landlord Repairs; (q) personal property taxes; (r) trash removal, including all
costs incurred in connection with waste product recycling; (s) snow and ice
removal or prevention; (t) all costs of maintenance, repair, striping and
operation of all parking areas used by tenants of the Building to the extent
such costs exceed revenues generated from operation of the parking facilities;
(u) uniforms and dry cleaning for personnel below the grade of Building Manager;
(v) telephone, cellular phone, paging, telegraph, postage, stationery supplies
and other materials and expenses required for the routine operation of the
Building; (w) association assessments for maintenance of offsite improvements
serving or benefiting the Building or the Land; (x) ground rent and/or ground
lease payments required to be paid by Landlord for the Land on which the
Building is located; and (y) other association assessments for common area
services provided to owners in the Hunters Branch complex.

9.5 Exclusions. Notwithstanding anything in this Lease to the contrary,
Operating Costs shall not include any of the following: (1) capital
expenditures, except for the Permitted Capital Expenditures; (2) costs of any
special services rendered to individual tenants (including Tenant);
(3) painting, redecorating or other work which

 

-26-



--------------------------------------------------------------------------------

Landlord performs for specific tenants; (4) Real Estate Taxes (as defined in
Section 10); (5) depreciation or amortization of costs required to be
capitalized in accordance with generally accepted accounting practices (except
as set forth in Section 9.4, above); (6) interest and amortization of funds
borrowed by Landlord; (7) leasing commissions, and advertising, legal, space
planning and construction expenses incurred in procuring tenants for the
Building; (8) salaries, wages, or other compensation paid to officers or
executives of Landlord or its property management company in their capacities as
officers and executives; (9) any other expenses for which Landlord actually
receives direct reimbursement from insurance, condemnation awards, warranties,
other tenants or any other source but excluding general payments of Operating
Costs pursuant to this Section 9 by Tenant and other tenants of the Building;
(10) all costs incurred in the initial construction of the Project; (11) costs
directly resulting from the willful misconduct of Landlord, its employees,
agents, contractors or employees; (12) legal fees and other expenses incurred by
Landlord; (13) costs or fees relating to the defense of Landlord’s title or
interest in the Land; (14) costs incurred due to violation by Landlord (as
opposed to Building violations) of any Laws; (15) renovation of the Project;
(16) costs arising from the presence of Hazardous Materials in, about or below
the Project; (17) costs incurred for any items to the extent of Landlord’s
recovery under a manufacturer’s, materialmen’s, vendor’s or contractor’s
warranty (except to the extent of costs incurred in such recovery); (18) income,
excess profits, franchise taxes or other such taxes imposed on or measured by
the net income of Landlord from the operation of the Building (other than
business professional occupational license tax); (19) reserves for repairs,
maintenance and replacements; (20) Landlord’s general overhead expenses;
(21) costs incurred to achieve compliance with any governmental laws,
ordinances, rules, regulations or orders, except to the extent recoverable under
Sections 9.4(i) and 9.4(1), above; (22) any penalties or interest expenses
incurred because of Landlord’s failure timely to pay any Operating Costs (unless
the same is the result of Tenant’s failure to timely make any payment in respect
thereof required hereunder); (23) accounting fees other than those attributable
to reviewing and preparing operating statements for the Building; (24) rental or
similar payments made in connection with the leasing of any equipment deemed to
be capital in nature except to the extent the acquisition of such item would
have been recoverable under Section 9.4(1), above; (25) principal or interest
payments on and any other charges (including, but not limited to, late charges,
default interest or other penalties) paid by Landlord in connection with any
mortgages, deeds of trust or other financing or refinancing encumbrances;
(26) deductions for depreciation for the Building, except to the extent
expressly included in Section 9.4(1) above; (27) the costs of special services,
tenant improvements and concessions, repairs, maintenance items or utilities
separately chargeable to, or specifically provided for, individual tenants of
the Building, including, without limitation, the cost of preparing any space in
the Building for occupancy by any tenant and/or for altering, renovating,
repainting, decorating, planning and designing spaces (other than Common Areas)
for any tenant in the Building in connection with the renewal of its lease
and/or costs of preparing or renovating any vacant space for lease in the
Building (including permit, license and inspection fees); (28) attorney’s fees
and disbursements, accounting fees, recording costs, mortgage recording taxes,
title insurance premiums, title closer’s gratuity and other similar costs,
incurred in connection with any mortgage financing or refinancing or execution,
modification or extension of any ground

 

-27-



--------------------------------------------------------------------------------

lease; loan prepayment penalties, premiums, fees or charges; (29) fees, costs
and expenses incurred by Landlord in connection with or relating to claims
against or disputes with tenants of the Building or the negotiation of leases
with tenants or prospective tenants, including, without limitation, legal fees
and disbursements; (30) costs incurred by Landlord in curing, repairing or
replacing any structural portion of the Building made necessary as a result of
defects in design, workmanship or materials; (31) costs and expenses incurred by
Landlord for services which are duplicative of or are normally included in any
management fees paid by Landlord; (32) that portion of any Operating Cost that
is paid to any entity affiliated with Landlord that is in excess of the amount
that would otherwise be paid to an entity that is not affiliated with Landlord
for the provision of the same service; (33) rental for personal property leased
to Landlord except for rent for personal property leased to Landlord the
purchase price for which, if purchased, would be included (in whole or part) in
Operating Costs in the year of purchase; (34) attorney’s fees and disbursements,
brokerage commissions, transfer taxes, recording costs and taxes, title
insurance premiums, title closer’s fees and gratuities and other similar costs
incurred in connection with the sale or transfer of an interest in Landlord
(including any restructuring, recapitalization or similar events or activities)
or the Building; (35) all costs and expenses attributable to any testing,
investigation, management, maintenance, remediation, or removal of Hazardous
Materials; (36) the costs of all sculptures, paintings, and other works of art,
and any costs and expenses related to the display or maintenance thereof;
(37) costs of increases in insurance premiums to the extent such increase is
solely attributable to the use, occupancy or act of another tenant; (38) the
costs of supplying electricity to any premises in the Building other than the
Common Areas; (39) any cash or other consideration paid by Landlord on account
of, with respect to, or in lieu of tenant work or alterations; (40) repairs or
replacements (a) necessitated by the gross negligence or willful misconduct of
Landlord or its employees or agents, or (b) required to cure violations of Legal
Requirements applicable to the Building as of the date hereof; (41) advertising
and promotional expenses and any other comparable expenses directly related to
leasing or procuring tenants or negotiating with prospective tenants; (42) the
cost of repairs incurred by reasons of fire or other casualty or condemnation to
the extent that either (a) Landlord is compensated therefor through proceeds of
insurance or condemnation awards; or (b) Landlord is not fully compensated
therefor due to the failure of Landlord to obtain the insurance required under
this Lease against such fire or casualty or the decision of Landlord to
self-insure; or (c) if Landlord is not fully compensated by reason of the
coinsurance provisions of its insurance policies due to Landlord’s failure to
obtain and maintain a sufficient amount of insurance coverage; (43) income or
franchise taxes or such other taxes imposed upon or measured by Landlord’s net
income from the operation of the Building; (44) rentals and other related
expenses incurred in leasing air-conditioning systems, elevators or other
equipment ordinarily considered to be of a capital nature; (45) recordation and
transfer taxes and transfer gain taxes, including, without limitation, any such
taxes incurred if this Lease is recorded; (46) expenses incurred in the
management of the parking facilities by a third party and repair of the parking
facilities to the extent such expenses exceed revenues received from the
operation of the parking facilities; (47) the cost of installing, operating, and
maintaining any specialty facility such as an observatory, broadcasting
facility, day care facility, conference facility, recreational club, restaurant
or luncheon club, athletic or recreational club, theater or cafeteria; (48) the

 

-28-



--------------------------------------------------------------------------------

cost of any additions to the Building that result in a larger Building;
(49) costs or payments associated with Landlord’s obtaining air rights or
development rights; (50) expenses relating to the leasing of space in the
Building (including, without limitation, costs associated with Landlord assuming
or taking over the obligations of a tenant under a lease in another building,
legal fees, real estate brokerage and leasing commissions, space planner fees,
alterations to tenant premises, tenant improvement allowances, rent abatements
or other concessions, and advertising and promotional expenses incurred in
connection with the listing of space in the Building); (51) costs (including
permit, license and inspection fees) incurred in improving, renovating,
altering, painting or decorating any tenants spaces; (52) costs for relocating
tenants; (53) costs solely attributable to retail areas and paid directly by
retail tenants of the Building; (54) intentionally deleted; (55) costs of:
(i) correcting defects in or inadequacy of the initial design or construction of
the Building, or (ii) the discharge of Landlord’s obligations under the
workletters of other leases; (56) costs for any goods and services (including,
e.g., the utility and other costs of condenser water, overtime heat or air
conditioning, extra cleaning) sold or supplied to tenants and occupants of the
Building for which Landlord either would be entitled under this Lease to charge
Tenant if the same had been sold or supplied to Tenant or would have been
entitled to charge the other tenant pursuant to its Lease; (57) costs of
Landlord’s general corporate overhead and general administrative expenses,
including, without limitation, costs associated with the operation of the
business entity that constitutes (a) Landlord, its corporate, partnership, or
limited liability company shareholders, members, or partners, as the case may be
and (b) property management companies (as the same are distinguished from the
costs of operating the Building), including related entity accounting and legal
matters and land trust fees; (58) fines, penalties, interest, surcharges or any
other similar costs incurred by Landlord on account of the failure to comply
with any Law in effect as of the Commencement Date or the failure to make any
payment of Operating Costs when due, or breach of any lease, contract or
undertaking; (59) bad debt losses suffered by Landlord and reserves therefor;
(60) costs of entertainment of prospective tenants; (61) costs of promoting
Building tenant relations activities (e.g., holiday gifts and lobby
entertainment); (62) intentionally deleted; (63) costs related to management of
the Building that, under a market-based management agreement with an
unaffiliated management company providing for a management fee at the rate
provided for in this Lease, would be borne by the management company, including,
without limitation, the manager’s general corporate overhead and general
administrative and home office expenses; and (64) the cost of any “Base Building
Work” (as defined in Exhibit C-1) and the cost of any “Landlord’s Work” (as
defined in Exhibit C-1). Operating Costs shall be net of all discounts and
reduced by all rebates actually received by Landlord. There shall be no
duplication of costs or reimbursements. Despite the foregoing, Operating Costs
shall not include new services or items that are not included in the Operating
Costs but were generally provided to the tenants of comparable office buildings
in the Fairfax, Virginia submarket in 2009; provided however that if Landlord
undertakes to provide new services or items to tenants in the Building that are
not included in the Operating Costs during calendar year 2009, then Landlord may
do so if Landlord includes in the Operating Costs for the Base Year the costs
which would have been incurred by Landlord for such services or items during the
Base Year.

 

-29-



--------------------------------------------------------------------------------

9.6 Further Adjustment. Operating Costs for each calendar year shall be adjusted
to include all costs, expenses and disbursements that would have been incurred
if Landlord had provided all utilities and services within the definition of
Operating Costs to tenants and occupants in the Building had the Building been
one hundred percent (100%) occupied throughout such year.

9.7 Multi-Project Operating Costs. The Building is a part of a larger project or
development and as such, Landlord shall have the right (but not the obligation)
to allocate to the Building an appropriate portion of those Operating Costs
which are incurred with respect to the project as a whole, provided such costs
are allocated, in good faith, in an equitable manner and on a consistent basis.
By way of example, landscaping costs for a multi-building project shall be
allocated on an appropriate basis between all tenantable buildings in the
project.

9.8 Audit Rights. Within one (1) year after the date of Landlord’s delivery to
Tenant of the Expense Statement for the preceding calendar year (or within three
[3] years after Landlord’s delivery to Tenant of the Expense Statement for Base
Year with respect to Base year Operating Costs), Tenant, at its sole cost and
expense, shall have the right, during reasonable business hours, to audit and
inspect (or to cause a third party certified public accountant to audit and
inspect) Landlord’s books and records relating to Landlord’s determination of
Operating Costs and any Increases in Operating Costs for the then present
calendar year for which Additional Rent payments become due. Should Tenant’s
inspection evidence that Landlord has overstated Operating Costs, Landlord
agrees to refund to Tenant the amount of such overstatement and Tenant shall
then have the right to audit and inspect such Operating Costs for the preceding
two (2) calendar years. Such overpayment shall be refunded to Tenant within
fifteen (15) days of the date of resolution of the amount so in dispute, and the
amount then owing to Tenant shall bear interest at the applicable interest rate
as set forth in Section 6.2 hereof from the date Tenant paid the Additional Rent
to Landlord, until the date such amount is paid to Tenant, provided, however, if
such overpayment was made based upon estimated monthly payments that were paid
by Tenant, such overpayment shall commence to bear interest as of the date
Landlord provided Tenant with the annual reconciliation statement for such
monthly estimated payments. Should any such audit and inspection reveal that
Tenant’s Share of Increases in Operating Costs have been overstated by three
percent (3%), Landlord shall further reimburse Tenant the reasonable costs
incurred by Tenant for such inspection, and excluding in all events any
contingency or percentage of recovery based fee. In the event Tenant does not
timely exercise its audit right for any Lease Year within the time set forth in
this Section 9.8, Tenant’s right to audit Operating Costs for such Lease Year
shall be null and void. Tenant shall maintain, and shall cause its consultant to
maintain the results of any such audit in strict confidence.

 

10. REAL ESTATE TAXES.

10.1 Defined. Commencing on the first day of the second Lease Year, Tenant shall
pay as Additional Rent to Landlord, without diminution, set-off or deduction,
Tenant’s Share of Increases in “Real Estate Taxes” (as defined in Section 10.3,
below) paid in such calendar year.

 

-30-



--------------------------------------------------------------------------------

10.2 Estimated Payment. Tenant shall pay Landlord, as Additional Rent,
commencing on the first day of the second Lease Year and on the first day of
each month thereafter throughout the Term (and any extension thereof),
one-twelfth (1/12th) of Landlord’s estimate of Tenant’s Share of Increases in
Real Estate Taxes over the Real Estate Taxes for the Base Year. If at any time
or times during such calendar year it appears to Landlord that Tenant’s Share of
Increases in Real Estate Taxes for such calendar year will vary from Landlord’s
estimate by more than five percent (5%) on an annualized basis, Landlord may, by
written notice to Tenant, revise its estimate for such calendar year (but in no
event shall Landlord revise such estimate more than once per calendar year) and
Tenant’s estimated payments hereunder for such calendar year shall thereupon be
based on such revised estimate.

10.3 Real Estate Taxes. For purposes of this Lease, “Real Estate Taxes” shall
mean all taxes and assessments, general or special, ordinary or extraordinary,
foreseen or unforeseen, assessed, levied or imposed upon the Building or the
Land, or assessed, levied or imposed upon the fixtures, machinery, equipment or
systems in, upon or used in connection with the operation of the Building or the
Land under the current or any future taxation or assessment system or
modification of, supplement to, or substitute for such system. Real Estate Taxes
shall include all reasonable expenses (including, but not limited to, reasonable
attorneys’ fees, disbursements and actual costs) incurred by Landlord in
obtaining or attempting to obtain a reduction of such taxes, rates or
assessments, including any legal fees and costs incurred in connection with
contesting or appealing the amounts or the imposition of any Real Estate Taxes.
In the event Real Estate Taxes (including special assessments) shall be paid in
installments, they shall be paid in installments (and in such event Real Estate
Taxes shall include such installments and interest paid on the unpaid balance of
the assessment, or the entirety thereof, as applicable). The foregoing
notwithstanding, Real Estate Taxes shall not include: (i) any franchise,
corporation, income, excess profits taxes or, grantor’s and recordation net
profits tax which may be assessed against Landlord or the Project or both,
(ii) transfer, grantor’s and recordation taxes assessed against Landlord or the
Project or both, (iii) penalties or interest on any late payments of Landlord,
(iv) personal property taxes of Tenant, (v) any rental or other charges or fee
imposed upon Landlord in connection with the lease or use of any vault space,
(vi) estate taxes, inheritance taxes, succession taxes, (vii) gift taxes,
(viii) unincorporated business tax, (ix) taxes on personal property of Landlord
not used in connection with the operation, repair or maintenance of the Project
or (x) special taxes for services or improvements instituted at the request of
Landlord (provided however that such special taxes may be included as Real
Estate Taxes if the Real Estate Taxes for the Base Year are adjusted to include
the first year of such special taxes). Real Estate Taxes also shall exclude any
interest or penalties arising by reason of the late payment of same, provided
Tenant has timely made all payments of Tenant’s Share of Increases in Real
Estate Taxes as required hereunder.

 

-31-



--------------------------------------------------------------------------------

10.4 Annual Reconciliation. Within one hundred twenty (120) days after the end
of each calendar year, Landlord shall provide to Tenant Landlord’s calculation
of Tenant’s Share thereof (the “Tax Statement”). This Tax Statement shall show
(a) the amount paid by Tenant to Landlord toward Real Estate Taxes during said
year on an estimated basis, (b) any revised estimate of Tenant’s obligations for
Real Estate Taxes for the current year, and (c) a copy of all Real Estate Tax
bills paid by Landlord for such calendar year. Within thirty (30) days after the
delivery of the Tax Statement, Tenant shall pay to Landlord the amount of any
shortfall in the amount of estimated payments made to Landlord pursuant to
Section 10.2 on account of Tenant’s Share of Increases in Real Estate Taxes for
such calendar year, and the actual amount shown as Tenant’s Share of Increases
in Real Estate Taxes for such calendar year. In the event the Tax Statement
reflects an overpayment of Tenant’s Share of Increases in Operating Costs for
such year, such overpayment shall be credited against the next due Base Rent
hereunder (unless the same occurs as of the end of the Term in which event
Landlord shall make payment thereof to Tenant within 30 days of delivery of the
Tax Statement to Tenant).

10.5 Increases in Real Estate Taxes. For purposes hereof, “Increases in Real
Estate Taxes” shall be deemed to mean the increase (if any) in Real Estate Taxes
incurred for the Buildings for the Lease Year in question compared to the Real
Estate Taxes for the Building incurred in the Base Year. For all purposes
hereof, the “Base Year” shall be the 2009 calendar year. Notwithstanding
anything herein to the contrary, in the event the Building has an occupancy rate
of less than one hundred percent (100%) during any portion of the Base Year, or
the Building is not fully assessed during calendar year 2009 (which assessment
is not diminished for any tenant rental abatement or other rental offset), then
the Real Estate Taxes for the Base Year shall be increased to reflect a fully
occupied and fully assessed Building.

10.6 Tax Contest. Landlord shall use commercially reasonable efforts (which need
not include the institution of legal proceedings) to cause Real Estate Taxes to
be consistent with those for other comparable office buildings in Fairfax,
Virginia. In the event Landlord fails to, or elects not to, contest the amount
or validity of any Real Estate Taxes or seek a reduction in the valuation of the
building and prosecute any other appeal thereof (each, a “Contest”) for any
given calendar year of the Term Landlord shall so notify Tenant in writing at
least twenty (20) days before the last day to file such Contest, and Tenant may
within ten (10) days after receipt of such notice, provide notice to Landlord
directing Landlord to commence such Contest in connection with such calendar
year, and Landlord shall at all times in connection with any such Contest act in
good faith and shall use commercially reasonable efforts to achieve an outcome
that is reasonably acceptable to both Landlord and Tenant. In the event Tenant
elects to request Landlord initiate such a Contest, Tenant shall be solely
responsible for the entirety of each and every cost and expense incurred in
connection therewith (provided that Tenant shall be entitled to reimbursement of
the direct third party costs of such Contest from any tax savings resulting from
the Contest), and further shall indemnify and hold Landlord and the Buildings
harmless from and against any resulting increase in Real Estate Taxes resulting
from such Contest [which amount shall be paid by Tenant to Landlord within
thirty (30) days after the completion of such Contest and in any event prior to
the due date thereof].

 

-32-



--------------------------------------------------------------------------------

The foregoing indemnification obligation shall survive the termination of this
Lease. Subject to Landlord’s commercially reasonable efforts as set forth above,
the manner, method, ultimate disposition of and expenses incurred in connection
with any such Contest, as well as the ultimate determination of whether to
commence a Contest, shall be subject to the approval of Landlord. In connection
with any Contest, at Tenant’s request, Landlord and Tenant will confer with each
other on all matters of material significance in connection therewith.

10.7 Real Estate Tax Refund. If Real Estate Taxes paid during any calendar year
shall be decreased or refunded to Landlord in whole or in part for any reason
whatsoever (including a refund that takes the form of a credit by the relevant
taxing authority against the following year’s Real Estate Taxes), then Landlord
shall promptly refund to Tenant Tenant’s Share (for the year to which such
decrease or refund relates) of such decrease or refund (allocated in the case of
special assessments to the applicable portion of the Term of this Lease) or, if
the Term of this Lease has not expired, credit such refund to Tenant against the
next installments of Tenant’s Share of Increases in Real Estate Taxes coming due
hereunder.

 

11. ADDITIONAL PROVISIONS; OPERATING COSTS AND REAL ESTATE TAXES.

11.1 Partial Year; End of Term. To the extent that a more accurate method of
allocating same cannot be implemented by Landlord, Tenant’s Share of Operating
Costs and Real Estate Taxes for any partial calendar year shall be determined by
multiplying the amount of Tenant’s Share thereof for the full calendar year by a
fraction, the numerator of which is the number of days during such partial year
falling within the Term and the denominator of which is 365. If this Lease
terminates on a day other than the last day of a calendar year, the amount of
any adjustment to Tenant’s Share of Real Estate Taxes with respect to the year
in which such termination occurs shall be prorated on the basis which the number
of days from January 1 of such year to and including such termination date bears
to 365; and any amount payable by Landlord to Tenant or Tenant to Landlord with
respect to such adjustment shall be payable within thirty (30) days after
delivery by Landlord to Tenant of the applicable Expense Statement and Tax
Statement with respect to such year.

11.2 Other Taxes. In addition to Tenant’s Share of Operating Costs and Real
Estate Taxes, Tenant shall pay, prior to delinquency, all personal property
taxes payable with respect to all property of Tenant located in the Premises.

11.3 Covenant Regarding Timely Payment of Operating Costs and Real Estate Taxes.
Landlord covenants to pay all Operating Costs and Real Estate Taxes before the
same become delinquent, subject to Tenant’s obligation to make the payments
contemplated by Section 9 and Section 10, above, in a timely fashion.

11.4 Contesting Real Estate Taxes. Landlord will have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the Project, provided
Landlord will use reasonable efforts to minimize the cost of such service. The
reasonable cost of

 

-33-



--------------------------------------------------------------------------------

such service shall be included in the Real Estate Taxes hereunder in the year
same were incurred or paid, at Landlord’s election. Additionally, during any
such period, Landlord shall have the right, in its reasonable judgment, to
contest any tax assessment, valuation or levy against the Project, and to retain
legal counsel and expert witnesses to assist in such contest and otherwise to
incur expenses in such contest, and any reasonable fees, expenses and costs
incurred by Landlord in contesting any assessments, levies or tax rate
applicable to the Project, whether or not such contest is successful, shall be
included in Real Estate Taxes as set forth above.

11.5 Arbitration. Disputes regarding Operating Costs, Real Estate Taxes, and any
audit thereof, shall be subject to arbitration in accordance with the provisions
of Section 49 hereof.

 

12. TENANT’S INSURANCE.

12.1 Coverage Requirements. Tenant shall during the Term of this Lease, procure
at its expense and keep in force the following insurance:

(A) Commercial general liability insurance including Landlord and Landlord’s
managing agent and any Landlord mortgagee as additional insureds against claims
for bodily injury and property damage occurring in or about the Premises or any
appurtenances thereto. Such insurance shall be written on an “Occurrence Form”
and shall include, without limitation, blanket contractual liability recognizing
provisions of this Lease, broad form property damage, coverage for independent
contractors, personal injury liability and coverage for hired auto and
non-ownership auto liability if not covered in a separate business auto policy.
Such insurance shall be primary and not contributing to any insurance available
to Landlord and Landlord’s insurance shall be in excess thereto. Such insurance
shall have a limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence with a Five Million Dollars ($5,000,000.00) general aggregate and
Five Million Dollars ($5,000,000.00) excess umbrella coverage. In no event shall
the limits of such insurance be considered as limiting the liability of Tenant
under this Lease;

(B) Personal property insurance insuring all equipment, trade fixtures,
inventory, fixtures and personal property located within the Premises (excluding
leasehold improvements, which shall be insured by and remain the property of
Landlord). Such insurance shall be written on a replacement cost basis in an
amount equal to one hundred percent (100%) of the full replacement value of the
aggregate of the foregoing, subject to any commercially reasonable deductibles;
and

(C) Workers’ compensation and occupational disease insurance, employee benefit
insurance and any other insurance in the statutory amounts required by the laws
of the State where the operations are to be performed with broad-form all-states
endorsement. Employer’s liability insurance with a limit of One Million Dollars
($1,000,000.00) for each accident.

12.2 Rating; Certificates; Cancellation. The policies required to be maintained
by Tenant shall be with companies rated A-III or better in the most current
issue of Best’s

 

-34-



--------------------------------------------------------------------------------

Insurance Reports. Insurers shall be licensed or authorized to do business in
the Commonwealth of Virginia and domiciled in the USA. Any deductible amounts
under any insurance policies required hereunder shall be commercially
reasonable. Certificates of insurance shall be delivered to Landlord prior to
the Commencement Date and annually thereafter within five (5) business days
after renewal coverage has been bound and not later than the expiration date of
any then currently applicable policy(ies). Tenant shall have the right to
provide insurance coverage which it is obligated to carry pursuant to the terms
hereof in a blanket policy, provided such blanket policy expressly affords
coverage in the amounts required above to the Premises and to Landlord as
required by this Lease. Each policy of insurance shall provide that the
insurance carrier endeavor to provide notification to Landlord and any
mortgagee(s) of Landlord at least thirty (30) days prior to any cancellation or
modification to reduce the insurance coverage [except ten (10) days notice with
respect to cancellation for nonpayment of premium].

12.3 Other. In the event Tenant does not purchase the insurance required by this
Lease or keep the same in full force and effect, and the same is not corrected
within one (1) business day following written notice thereof from Landlord to
Tenant, then Landlord may, but shall not be obligated to, purchase the necessary
insurance and pay the premium therefore. Tenant shall repay to Landlord, as
Additional Rent, any and all reasonable expenses (including attorneys’ fees) and
damages which Landlord may sustain by reason of the failure of Tenant to obtain
and maintain insurance.

 

13. LANDLORD’S INSURANCE.

13.1 Coverage. At all times during the Lease Term, Landlord will maintain, the
cost of which shall be reimbursable as an Operating Cost hereunder, (a) fire and
extended coverage insurance covering the Project, including, without limitation,
all leasehold improvements within the Premises, except leasehold improvements
constructed by Tenant at its expense after completion of the Leasehold Work, in
an amount equal to one hundred percent (100%) of the replacement value thereof,
(b) primary and non-contributory public liability and property damage insurance
in such amounts as Landlord deems reasonable from time to time, but in no event
less than Five Million Dollars ($5,000,000.00), and (c) rent loss insurance for
all Rent hereunder for a period of not less than twelve (12) months. Landlord
shall also have the right to obtain such other types and amounts of insurance
coverage on the Building and Landlord’s liability in connection with the
Building as are customary or advisable for a comparable office project in the
Fairfax, Virginia area, as determined by Landlord in Landlord’s reasonable
judgment.

13.2 Rating; Certificates; Cancellation. The policies required to be maintained
by Landlord shall be with companies rated A-X or better in the most current
issue of Best’s Insurance Reports. Insurers shall be licensed to do business in
the Commonwealth of Virginia and domiciled in the USA. Any deductible amounts
under any insurance policies required hereunder shall be commercially
reasonable, in Landlord’s reasonable judgment. Landlord shall have the right to
provide insurance coverage which it is obligated to carry pursuant to the terms
hereof in a blanket policy, provided such blanket policy expressly affords
coverage to the Project and to Tenant as required by this Lease.

 

-35-



--------------------------------------------------------------------------------

14. DAMAGE AND DESTRUCTION.

14.1 Damage Repair.

14.1.1 If the Premises or the Building, or access to the Premises, shall be
destroyed or rendered untenantable, either wholly or in part, by fire or other
casualty, then Landlord shall, within thirty (30) days after the date of such
casualty, provide Tenant with a good faith written estimate prepared by an
independent architect selected by Landlord (the “Estimate”) of how long it will
take to repair or restore the Premises.

14.1.2 If neither party elects to terminate this Lease in accordance with the
terms hereof following any casualty, then Landlord shall commence promptly and
diligently prosecute to completion the restoration of the Premises to their
previous condition (including, without limitation, all leasehold improvements
that have been made to the Premises by Landlord), subject to Force Majeure as
defined herein (not to exceed 90 days) and delays caused by Tenant; and
commencing as of the date of the casualty (or such later date as Tenant ceases
use of the Premises) and continuing until substantial completion of such
restoration, the Base Rent and Additional Rent shall be abated in the same
proportion as the untenantable portion of the Premises bears to the whole
thereof, and this Lease shall continue in full force and effect.

14.1.3 If (a) fifty percent (50%) or more of the rentable area of the Building
is damaged or rendered untenantable (herein, a “Major Casualty”), and
(b) Landlord’s independent architect estimates within the Estimate that Landlord
will require in excess of three hundred sixty-five (365) days after the date of
the casualty to fully repair or restore the Building in accordance herewith,
then, within thirty (30) days after Landlord delivers Tenant the Estimate,
Landlord and Tenant shall each have the right to terminate this Lease by written
notice to the other, which termination shall be effective as of the date of such
notice of termination (or such later date as Tenant vacates the Premises), and
all liabilities and obligations of Landlord and Tenant thereafter accruing shall
terminate and be of no legal force and effect except as otherwise specifically
set forth herein. Neither Landlord nor Tenant shall have any right to terminate
this Lease on account of a casualty that is not a Major Casualty. The parties
agree that in the event of a termination related to a Major Casualty, either
party, by written notice to the other within ten (10) business days after the
date that either party so terminates this Lease, may also terminate the Lease
between Landlord and Tenant dated September 17, 2009 with respect to
approximately 53,157 rentable square feet in the Building at 9300 and 9302 Lee
Highway.

14.1.4 If neither party elects to terminate the Lease and Landlord fails or
declines to exercise any other termination right pursuant to this Section 14,
Landlord will use commercially reasonable efforts to commence and complete its
restoration of the affected portions of the Premises promptly, and in the event
Landlord is unable to complete such restoration within three hundred sixty five
(365) days after the date of the casualty (or such longer period as was
referenced in the Estimate, if applicable), as such period may be extended due
to Force Majeure (not to exceed ninety (90) days) or due to any Tenant Delays
(as such term is defined in Exhibit C hereof, and not limited as to the

 

-36-



--------------------------------------------------------------------------------

number of days) then within thirty (30) days after the expiration of such period
(but in all events prior to the date Landlord completes its restoration of the
Premises), Tenant shall again have the right to terminate this Lease upon thirty
(30) days prior written notice to Landlord; provided, however, that if Landlord
substantially completes such restoration prior to the end of the thirty (30) day
notice period, Tenant’s notice of termination shall be deemed rescinded and
ineffective for all purposes, and this Lease shall continue in full force and
effect. The provisions of this Section are in lieu of any statutory termination
provisions allowable in the event of casualty damage.

14.1.5 If at any time in the course of its restoration of damaged portions of
the Premises, Landlord believes in good faith that the original Estimate is no
longer accurate for reasons other than Force Majeure (in which event the
provisions of Section 14.1.4 shall control), Landlord shall deliver a revised
Estimate to Tenant of the additional time period which Landlord’s independent
architect believes will be required to fully repair or restore the Premises in
accordance herewith, and, unless Tenant terminates this Lease by written notice
to Landlord within ten (10) business days after its receipt of such revised
Estimate from Landlord, Tenant shall be deemed to have agreed that, for all
purposes of this Section 14.1.5, the three hundred sixty-five (365) day time
limit otherwise imposed upon completion of Landlord’s restoration of the damaged
portions of the Premises shall be extended by the number of additional days
needed to complete as estimated by Landlord within such revised Estimate. If
Tenant elects to terminate this Lease as to the damaged Building after receiving
such a revised Estimate from Landlord, as aforesaid, such termination shall be
effective as of the date of such notice of termination, and all liabilities and
obligations of Landlord and Tenant thereafter accruing hereunder with respect to
such Building shall terminate and be of no legal force and effect except as
otherwise specifically set forth herein.

14.2 Reconstruction. If all or any portion of the Premises is damaged by fire or
other casualty and this Lease is not terminated in accordance with the
provisions hereof, then all insurance proceeds under the policy referred to in
Section 13.1 hereof that are recovered by Landlord on account of any such damage
by fire or casualty shall be made available for the payment of the cost of
repair, replacing and rebuilding.

14.3 Business Interruption. Other than rental abatement as and to the extent
provided in Section 14.1, no damages, compensation or claim shall be payable by
Landlord for inconvenience or loss of business arising from interruption of
business, repair or restoration of the Building or Premises.

14.4 Repairs. Landlord’s repair obligations, should it elect to repair, shall be
limited to the base Building, Common Areas and all leasehold improvements
initially performed by Landlord to and within the Premises. Landlord shall use
reasonable efforts to commence such repairs and restorations within a reasonable
period, and to complete such repairs within the time frames referenced in
Section 14.1, above. Tenant acknowledges that any such repairs or restorations
shall be subject to applicable laws and governmental requirements, any
disbursement requirements imposed by Landlord’s mortgagee (if any), and to delay
in the process of adjusting any insurance claim associated

 

-37-



--------------------------------------------------------------------------------

therewith; and delays resulting from any of the foregoing shall constitute a
“Force Majeure” hereunder, shall not in any event constitute a breach of this
Lease by Landlord, and shall extend the time for completing such restoration as
long as Landlord uses reasonable efforts to commence and complete such repairs
and restorations in a timely fashion.

14.5 End of Term Casualty. Anything herein to the contrary notwithstanding, if
more than thirty percent (30%) of the Premises is destroyed or damaged during
the last eighteen (18) months of the Lease Term, then either Landlord or Tenant
shall have the right to terminate this Lease upon thirty (30) days prior written
notice to the other, which termination shall be effective on the thirtieth
(30th) day after the other party’s receipt of such notice. Such notice must be
delivered within thirty (30) days after such casualty, or shall be deemed
waived; provided, however, that Tenant may revoke such termination notice, and
request Landlord to restore the Premises in accordance with the remaining
provisions of this Section 14, by exercising any renewal option provided herein,
if any.

 

15. MACHINERY AND EQUIPMENT; ALTERATIONS AND ADDITIONS; REMOVAL OF FIXTURES.

15.1 Tenant shall not place a load upon the floor of the Premises which exceeds
the maximum live load per square foot for the Building (which is 80 lbs/sf)
without Landlord’s prior written consent. Landlord acknowledges that Tenant’s
current use of the Premises does not exceed the Building’s maximum live load per
square foot. Tenant will not install or operate in the Premises any electrical
or other equipment requiring any changes, replacements or additions to any base
building system, without Landlord’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed (and if such consent is granted
Tenant shall be responsible for the costs of such changes, replacements or
additions).

15.2 Tenant shall not make or allow to be made any alterations, additions or
improvements to or on the Premises which affect any structural or building
system components of the Premises or which, under applicable codes, rules and/or
regulations require any building electrical, plumbing or other permit, without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Tenant shall
have the right to make any other alterations, repairs, additions or improvements
in or to the Premises without Landlord’s prior written consent provided Tenant
provides Landlord with prior written notice thereof; provided, however that no
exterior modification shall be made in any event without Landlord’s prior
written consent in all cases. Any such alterations, additions or improvements,
including, but not limited to, wall covering, paneling and built-in cabinet
work, shall be made at Tenant’s sole expense (and, with respect to structural
alterations, according to plans and specifications approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed), in compliance with all applicable laws, by a licensed contractor, and
in a good and workmanlike manner conforming in quality and design with the
Premises existing as of the Commencement Date, and shall at once become a part
of the realty and shall be surrendered with the Premises (except as provided in
Section 15.3,

 

-38-



--------------------------------------------------------------------------------

below). Tenant shall have the right to use its own vendors to perform
alterations to the Premises, subject to Landlord’s reasonable prior approval in
cases where the underlying alteration requires Landlord’s consent hereunder.
Notwithstanding anything herein to the contrary, Tenant shall not be required to
obtain Landlord’s consent to (a) install conduit, cabling and/or wiring within
the Premises, or (b) paint, carpet or decorate (“Permitted Alterations”). If,
Landlord fails, within ten (10) business days of its receipt of Tenant’s request
for consent to or approval of any alterations, plans, specifications,
contractors, subcontractors, or any other submission made pursuant to this
Section 15 that requires Landlord’s consent or approval, to notify Tenant that
Landlord withholds such consent or approval (including therewith a statement
identifying its reasons therefor with reasonable specificity), then Tenant shall
have the right to give Landlord a second (2nd) written notice requesting consent
to the proposed alterations, which notice shall (in addition to again requesting
such consent) contain a sentence stating “LANDLORD’S FAILURE TO RESPOND TO THIS
NOTICE WITHIN FIVE BUSINESS DAYS AFTER LANDLORD’S RECEIPT HEREOF SHALL
CONSTITUTE LANDLORD’S CONSENT TO THE PROPOSED ALTERATIONS”, and, in the event
that Landlord fails to respond to such second (2nd) notice within five
(5) business days after Landlord’s receipt thereof, then Landlord shall be
deemed to have consented to the proposed alterations; provided in no event shall
Landlord be deemed to consent to any alteration or modification which, in
Landlord’s good faith opinion, materially and adversely affects any Building
structure or Building systems. Landlord shall reasonably cooperate, at Tenant’s
expense, with Tenant’s efforts to obtain any necessary permits or licenses and
shall execute any applications or other documents required by Law or any
governmental agency to be executed by the building owner (at no out-of-pocket
cost or liability to Landlord).

15.3 Landlord, at the time Tenant requests Landlord’s approval of any
Alteration, may elect to require Tenant to remove all or any part of the
alterations made by Tenant subsequent to the Commencement Date if (x) the
alterations constitute inter- floor slab openings or raised computer floors or
(y) Landlord notifies Tenant in writing that Landlord will require the removal
and restoration of any alterations at the time Landlord consents to the
alterations (with respect to alterations for which Landlord’s consent is
required pursuant to this Lease) or within a reasonable period [not to exceed
fifteen (15) days] after Tenant’s written request for such determination (with
respect to other alterations), as applicable; provided, however, that Landlord
shall not have the right to require the removal of a particular alteration
unless it is customary for landlords of comparable office buildings in Fairfax,
Virginia to require tenants to remove and restore the same; provided further,
however, that Landlord always shall have the right to require the removal of
inter-floor slab openings and raised computer floors. Removal of Tenant’s
alterations shall be at Tenant’s cost and expense, and Tenant shall, at its cost
and expense, repair any damage to the Premises or the Building caused by such
removal. The foregoing notwithstanding, Landlord shall not have the right to
require removal of (i) any alterations or improvements that exist in the
Premises as of the Commencement Date or (ii) any data and telecommunication
cabling located in the Premises, Sublease Space or Additional Premises if at the
time any such space was delivered to Tenant, any data and telecommunication
cabling was located in such space.

 

-39-



--------------------------------------------------------------------------------

15.4 Tenant shall remove any of its movable property, trade fixtures and roof
devices. Tenant shall pay Landlord any damages for injury to the Premises or
Building resulting from such removal. All items of Tenant’s personal property
that are not removed from the Premises or the Building by Tenant at the
termination of this Lease shall be deemed abandoned and become the exclusive
property of Landlord, without further notice to or demand upon Tenant. Tenant’s
obligations under these Sections 15.2, 15.3 and 15.4 shall survive the
expiration or termination of this Lease. If the Premises are not surrendered as
and when aforesaid, Tenant shall indemnify Landlord against all claims, losses,
costs, expenses (including reasonable attorneys’ fees) and liabilities resulting
from the delay by Tenant in so surrendering the same, including without
limitation any claims made by any succeeding occupant founded on such delay.
Tenant’s obligations under Section 15 shall survive the expiration or
termination of this Lease.

15.5 Notwithstanding anything herein to the contrary, Landlord shall be entitled
to charge Tenant an oversight fee in connection with any alterations, additions
and/or improvements to the Premises (subsequent to the Leasehold Work) for which
a building permit is required in an amount equal to one half percent ( 1/2%) of
the actual hard costs thereof.

 

16. ACCEPTANCE OF PREMISES.

Landlord shall tender, and Tenant shall accept possession of, the Premises in
its current as-is condition, provided the same does not obviate the terms of
Exhibit C-1 attached hereto.

 

17. TENANT IMPROVEMENTS.

The provisions governing improvements to the Premises are set forth in Exhibits
C-1 (Base Building Capital Improvements) and C-2 (Leasehold Work) attached
hereto.

 

18. ACCESS.

18.1 Subject to the restrictions set forth below, Tenant shall permit Landlord
and its agents to enter the Premises at all reasonable times to inspect the
same; to show the Premises during the last eighteen (18) months of the Term to
prospective tenants, or interested parties such as prospective lenders and
purchasers; to exercise its rights under Section 48; to clean, repair, alter or
improve the Premises or the Building; to discharge Tenant’s obligations when
Tenant has failed to do so within a reasonable time after written notice from
Landlord; to post notices of non-responsibility and similar notices. Tenant
shall permit Landlord and its agents to enter the Premises at any time in the
event of an emergency. When reasonably necessary in connection with an
emergency, Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure. In
exercising the foregoing rights, Landlord shall use reasonable efforts to
minimize any disruption to Tenant’s business. Landlord shall coordinate any
entry into the Premises with Tenant’s facilities supervisor at least 24 hours in
advance (except in cases of emergency involving fire or other casualty, or other
risk of injury or death to persons), and Landlord acknowledges that Tenant may
require

 

-40-



--------------------------------------------------------------------------------

Landlord and its agents to be accompanied by a representative of Tenant for
security purposes upon Landlord’s entry to the Premises (other than in cases of
emergency involving fire or other casualty, or other risk of injury or death to
persons) for legitimate, documented security purposes. Tenant shall supply
Landlord with telephone numbers for Tenant’s facilities supervisor so that
Landlord will be able to comply with established security procedures to the
extent feasible under the circumstances in the event Landlord requires immediate
access to the Premises to cure any emergency situation. In the event Tenant,
though no act or omission of its own, is deprived of access to the Premises as a
result of Landlord’s closure of all access to the Building or Premises for a
period exceeding three (3) business days (other than in an Emergency Situation
or to undertake Emergency Repairs), and as a result thereof Tenant is unable to
and does not in fact occupy or conduct business from any applicable portion of
the Premises, then from and after such date and until the restoration of access
to the Building and/or Premises, as applicable, Tenant shall be entitled to
abate its Rent obligations hereunder.

18.2 Notwithstanding anything in this Lease to the contrary, Landlord
acknowledges and agrees that due to the nature of Tenant’s business, certain
areas of the Premises, as reasonably designated by Tenant from time to time, may
be secured and Landlord and Landlord’s agents, contractors and employees and
others not possessing the required security clearances will not be permitted
access to such areas. To the extent that access to any such areas is prohibited
or unreasonably restricted by Tenant, Landlord shall have no obligation to
maintain or repair such areas of the Premises, and Tenant does hereby indemnify
and hold Landlord harmless from and against any loss, cost, damage or liability,
including from any damage to the Building, resulting from Landlord’s inability
to access such areas. The foregoing notwithstanding, in the event of an
Emergency Situation or in the event of the requirement for Emergency Repairs
Landlord shall be entitled to immediate access to such areas irrespective of and
notwithstanding the foregoing.

18.3 All work performed by Landlord under this Section 18 shall be done as
promptly as reasonably possible and so as to cause as little interference to
Tenant as reasonably possible. Further, in connection with any work performed by
Landlord in the Premises pursuant to this Section 18, Landlord shall clean up
all areas being utilized for such work and promptly after the completion of its
work, restore or repair any damage to the Premises and any of Tenant’s property
therein as may have been affected by the performance of such work to the
condition existing prior to the performance of such work.

 

19. MUTUAL WAIVER OF SUBROGATION.

19.1 Tenant. Notwithstanding anything to the contrary in this Lease, whether the
loss or damage is due to the negligence of Landlord or Landlord’s agents or
employees, or any other cause, Tenant hereby releases Landlord and Landlord’s
agents and employees from responsibility for and waives its entire claim of
recovery for (i) any and all loss or damage to the personal property of Tenant
located in the Project, arising out of any of the perils which are covered by
Tenant’s property insurance policy, with extended coverage endorsements which
Tenant is required to obtain under the applicable provisions of this Lease,
whether or not actually obtained, and (ii) loss resulting from interruption to
Tenant’s business at the Premises.

 

-41-



--------------------------------------------------------------------------------

19.2 Landlord. Notwithstanding anything to the contrary in this Lease, whether
the loss or damage is due to the negligence of Tenant or Tenant’s agents or
employees, or any other cause, Landlord hereby releases Tenant and Tenant’s
agents and employees from responsibility for and waives its entire claim of
recovery for any and all loss or damage to the Building or any personal property
of Landlord located about the Project and the Building generally and all
property attached thereto (excluding any such property required to be insured by
Tenant hereunder), arising out of any of the perils which are covered by
Landlord’s property insurance policy which Landlord is required to obtain under
the applicable provisions of this Lease, whether or not actually obtained.

19.3 Carriers. Landlord and Tenant shall each cause its respective insurance
carrier(s) to consent to such waiver of all rights of subrogation against the
other, and to issue an endorsement to all policies of insurance obtained by such
party confirming that the foregoing release and waiver will not invalidate such
policies.

 

20. INDEMNIFICATION.

20.1 Subject to the provisions of Section 19 hereof and other provisions of this
Lease, Tenant shall indemnify and hold harmless Landlord, its agents, employees,
officers, directors, partners and shareholders from and against any and all
third party claims, liabilities, judgments, demands, causes of action, claims,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
costs, arising out of such third party claims, to the extent arising out of
(i) the use and occupancy of the Premises by Tenant, its officers, contractors,
licensees, agents, servants, employees, guests, invitees, visitors, assignees or
subtenants; and/or (ii) the negligence or willful misconduct of Tenant, its
officers, contractors, licensees, agents, servants, employees, guests, invitees,
visitors, assignees or subtenants, in or about the Project; provided that this
indemnity shall not apply to any loss, damage, liability or expense resulting
from injuries to third parties caused by the negligence or willful misconduct of
Landlord, or its officers, contractors, licensees, agents, employees or
invitees. Tenant shall not be responsible or liable for any claims for the
interruption of or loss to Landlord’s business, nor any other consequential or
indirect damages on account of or in connection with the indemnifications set
forth above.

20.2 Subject to the provisions of Section 20 hereof and other provisions of this
Lease, Landlord shall indemnify and hold harmless Tenant, its agents, employees,
officers, directors, partners and shareholders from and against any and all
third party claims, liabilities, judgments, demands, causes of action, claims,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
costs, arising out of such third party claims, to the extent arising out of
(i) the use and occupancy of the Common Areas by Landlord, its officers,
contractors, licensees, agents, servants, employees, guests, invitees or
assignees, and/or (ii) the negligence or willful misconduct of Landlord, its
officers, contractors, licensees, agents, servants, employees, guests, or
visitors, in or about the Project; provided that this indemnity shall not apply
to any loss, damage, liability or

 

-42-



--------------------------------------------------------------------------------

expense resulting from injuries to third parties caused by the negligence or
willful misconduct of Tenant, or its officers, contractors, licensees, agents,
employees or invitees. Landlord shall not be responsible or liable for any
claims for the interruption of or loss to Tenant’s business, nor any other
consequential or indirect damages on account of or in connection with the
indemnifications set forth above.

20.3 The indemnifications set forth in this Section 20 shall survive termination
of this Lease.

 

21. ASSIGNMENT AND SUBLETTING.

21.1 Consent Required. Subject to the terms of this Section 21 and except as
permitted in accordance with Section 21.4 below, Tenant shall not assign,
encumber, mortgage, pledge, license, hypothecate or otherwise transfer the
Premises or this Lease, or sublease all or any part of the Premises, or permit
the use or occupancy of the Premises by any party other than Tenant, without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, as more fully set forth below.

21.2 Procedure.

21.2.1 Tenant must request Landlord’s consent to any such assignment, sublease
or other transfer in writing at least fifteen (15) days prior to the
commencement date of the proposed sublease or assignment, which written request
(a “Proposal Notice”) must include (1) the name and address of the proposed
assignee or subtenant, (2) the nature and character of the business of the
proposed assignee or subtenant, (3) financial information (including financial
statements to the extent readily available) of the proposed assignee or
subtenant, (4) the proposed effective date of the assignment or sublease, which
shall be not less than fifteen (15) days thereafter, and (5) a copy of the
proposed sublease or assignment agreement. Tenant shall also provide any
additional information Landlord reasonably requests regarding a proposed
assignment of the Lease or a proposed subletting. Within ten (10) days after
Landlord receives Tenant’s Proposal Notice (with all required information
included), but subject to Section 21.5, below, Landlord shall have the option
(i) to grant its consent to such proposed assignment or subletting, (ii) to deny
its consent to such proposed assignment or subletting on a reasonable basis in
accordance with the provisions of Section 21.1 above, or (iii) subject to the
terms of Section 21.5 to notify Tenant that Landlord shall recapture that
portion of the Premises for which consent to such proposed assignment or
subleasing has been requested pursuant to the Proposal Notice (provided that
such recapture right shall be applicable only in the event that Tenant’s has
sublet and/or assigned, in the aggregate inclusive of the space to be sublet or
assigned pursuant to the Tenant’s Proposal Notice, in excess of fifty percent
(50%) of rentable square footage of the Premises). If Landlord does not provide
notice to Tenant of the Landlord’s exercise of one of the above options (or the
recapture right set forth in Section 21.5 below, in the event Landlord exercises
option “iii” above) within ten (10) business days after Landlord receives such
Proposal Notice, then Tenant may assign or sublease the Premises upon the terms
stated in the Proposal Notice.

 

-43-



--------------------------------------------------------------------------------

21.2.2 Without limitation, it shall not be unreasonable for Landlord to withhold
its consent to a proposed subletting or assignment if the proposed subtenant or
assignee (1) proposes to use the Premises for a purpose that is not a Permitted
Use or (2) has a history of landlord/tenant, debtor/creditor or other
contractual problems (such as, but not limited to, defaults, evictions, or
enforcement litigation) with Landlord and/or (3) enjoys or is entitled to
sovereign or diplomatic immunity.

21.3 Conditions. Any subleases and/or assignments hereunder are also subject to
all of the following terms and conditions:

21.3.1 Provided that and only if Landlord’s consent is required for an
assignment or sublease as herein provided, then, if Landlord approves such an
assignment or sublease, Tenant shall pay to Landlord, as Additional Rent due
under this Lease, (i) in the case of an assignment, fifty percent (50%) of the
amount, if any, by which the rent, any additional rent and any other sums
payable by the Assignee to Tenant under the assignment exceed the Base Rent plus
Tenant’s Share of Expense Increases and Tenant’s Share of Tax Increases payable
by Tenant, calculated after Tenant has recovered from such consideration its
“Transaction Expenses” (as hereafter defined), and (ii) in the case of a
sublease, fifty percent (50%) of the amount, if any, by which the rent, any
additional rent and any other sums payable by the subtenant to Tenant under such
sublease, exceeds that portion of the Base Rent plus Tenant’s Share of Expense
Increases and Tenant’s Share of Tax Increases payable by Tenant hereunder which
is allocable to the portion of the Premises which is the subject of such
sublease, calculated after Tenant has recovered its Transaction Expenses from
such net amount. The term “Transaction Expenses” shall mean all reasonable and
actual out-of-pocket expenses incurred by Tenant in procuring such assignment or
sublease, in payment of broker fees and legal fees (if any) paid by Tenant, any
improvements which Tenant makes to the applicable portion of the Premises at
Tenant’s expense in connection with such assignment or sublease, any improvement
or construction allowance provided by Tenant, the then depreciated book value of
any of Tenant’s furniture, furnishings or equipment conveyed to the subtenant or
assignee as part of the sublease or assignment, any rent abatement, and any
buy-out of the assignee’s or sublessee’s existing lease paid for by Tenant as a
part of such transaction. The foregoing payments shall be made on not less than
a monthly basis by Tenant (in the case of subleases) and in all cases within ten
(10) business days after Tenant receives the applicable consideration from the
assignee or subtenant.

21.3.2 No consent to any assignment, sublease or other transfer shall constitute
a further waiver of the provisions of this Section, and all subsequent
assignments, subleases or other transfers may be made only with the prior
written consent of Landlord (if required hereunder). In no event shall any
consent by Landlord be construed to permit reassignment, re-subletting or
retransfer by a permitted assignee, sublessee or other transferee without
obtaining Landlord’s prior consent (to the extent Landlord’s consent is required
hereunder), which consent shall not be unreasonably withheld, conditioned or
delayed.

 

-44-



--------------------------------------------------------------------------------

21.3.3 The assignee under any assignment of this Lease shall be fully (and, at
Landlord’s option, directly) liable for all of the obligations of “Tenant”
accruing under this Lease after such assignment, on a joint and several basis
with Tenant. Tenant shall nevertheless remain fully liable to Landlord for all
Lease obligations, including those accruing after the effective date of such
assignment.

21.3.4 Any sublease or assignment shall be subject to the condition that the
sublessee or assignee thereunder shall be bound by all of the terms, covenants
and conditions of this Lease (in the case of a sublease, insofar as such terms,
covenants and conditions relate to the portion of the Premises subleased and/or
the operations and conduct of business by the sublessee).

21.3.5 Without limitation, any and all guaranties of this Lease shall be
unaffected by such sublease and assignment, and shall remain in full force and
effect for all purposes.

21.3.6 Any assignment or sublease without Landlord’s prior written consent (if
such consent is required as herein provided) shall be void, and shall, at the
option of the Landlord, constitute a default under this Lease.

21.3.7 For any assignment or sublease which requires Landlord’s consent (as
herein provided), Tenant shall pay to Landlord a processing fee of Five Hundred
Dollars ($500.00) which shall accompany any proposed assignment or sublease
delivered by Tenant to Landlord, and which processing fee shall be in addition
to Landlord’s reasonable attorney’s fees incurred in connection with Landlord’s
review of such sublease or assignment (if any), which shall also be reimbursed
by Tenant which legal fees shall not exceed the sum of Two Thousand and 00/100
Dollars ($2,000.00) in any one instance.

21.4 Transfers Without Landlord Consent.

21.4.1 Notwithstanding anything to the contrary contained in this Lease,
provided such transfer is not effectuated as part of a transaction or series of
transfers orchestrated in order to effect a transfer of this Lease (or Tenant’s
interest herein) in violation of the terms of this Lease, Tenant shall not be
required to obtain Landlord consent (but shall notify Landlord not less than 10
days after the effective date thereof) of any sublease, assignment or other
transfer of this Lease to any other entity (i) which controls or is controlled
by Tenant, or (ii) which is under common control with Tenant, or (iii) which
purchases all of the assets or ownership interests of Tenant or Tenant’s parent,
or (iv) which merges with Tenant or Tenant’s parent pursuant to a valid
statutory merger; provided, that (a) except in the case of a statutory merger,
Tenant (as well as any surviving or successor entity) shall continue to remain
fully liable under the Lease, on a joint and several basis with the assignee or
acquirer of such assets, (b) any guarantees of this Lease shall remain in full
force and effect unaffected thereby, and (c) following such sublease or
assignment, Tenant or such assignee, as the case may be, shall continue to
comply with all of its obligations under this Lease, including with respect to
its Permitted Use of the Premises, as set forth in Section 4.1, above.
Notwithstanding anything to the contrary, (a) if the Tenant or its parent is a
publicly traded entity there shall be no

 

-45-



--------------------------------------------------------------------------------

restrictions or conditions hereunder applicable to the transfer of any stock or
ownership interests of Tenant, and (b) the provisions of Sections 21.3.1 and
21.5 of this Lease shall not be applicable to any transaction that is governed
by the provisions of this Section 21.4.1.

21.4.2 Tenant shall not transfer all or substantially all of its assets to any
person or entity unless either (i) this Lease is one of the assets so
transferred to such other person or entity, and the transferee assumes in
writing, for Landlord’s benefit, the obligations of Tenant accruing hereunder
from and after the effective date of the transfer, or (ii) the transferee(s)
thereof otherwise delivers to Landlord a written assumption of Tenant’s
obligations hereunder.

21.4.3 Notwithstanding any provision of this Lease to the contrary, (a) Tenant
shall be entitled, without the consent of Landlord (but with prior notice to
Landlord and otherwise in compliance with the remaining terms of this
Section 21) to (1) sublet from time to time portions of the Premises, to its
corporate subsidiaries, affiliates, client and business partners or (2) on a
hourly or day-to-day irregular basis permit the use of the auditorium,
conference rooms and break-out rooms by third parties, and (b) the provisions of
Section 21.3.1 and 21.5 of this Lease shall not be applicable to any transaction
that is governed by the provisions of this Section 21.4.3.

21.5 Right of Termination. Except for any assignment or sublease permitted
pursuant to Section 21.4, above, in the event of a proposed assignment of this
Lease, or any proposed sublease of all or a portion of the Premises, which
encompasses, when combined with all space within the Premises previously sublet,
in excess of fifty percent (50%) of the rentable area within the Premises
(exclusive of any sublease or assignment that is entered into by Tenant which
does not require Landlord’s consent), Landlord shall have the right, by notice
to Tenant delivered within ten (10) business days after Landlord’s receipt of
Tenant’s Proposal Notice (and in lieu of the granting or denial of consent
provided for in Section 21.2, above), to terminate this Lease as to all of the
Premises (in the event of an assignment) or as to only the proposed subleased
portion of the Premises only (in the event of a sublease), in each case for the
balance of the Term. In the event Landlord shall elect to terminate this Lease
in connection with a proposed assignment or sublease of this Lease as provided
above in whole or in part (as the case may be): (a) this Lease and the term
hereof shall terminate (either as to the Premises as a whole, or only as to the
portion thereof which Tenant is proposing to sublease, as the case may be) as of
the later of (i) the proposed effective date of such assignment or sublease, as
set forth in Tenant’s Proposal Notice, or (ii) thirty (30) days after the date
Landlord received Tenant’s Proposal Notice; (b) Tenant shall be released from
all liability under the Lease (as to the Premises as a whole, in the case of an
assignment, or as to the terminated portion of the Premises only, in the case of
a partial termination due to sublease) with respect to the period after the date
of termination (other than obligations and indemnities of Tenant which accrued
with respect to the applicable portion of the Premises prior to the effective
date of such termination, which obligations shall expressly survive such
termination or partial termination of this Lease); (c) all Base Rent, Additional
Rent and other charges shall be prorated to the date of such termination, and
appropriately adjusted

 

-46-



--------------------------------------------------------------------------------

if there is only a partial termination; (d) upon such termination date, Tenant
shall surrender the Premises (or the applicable portion thereof) to Landlord in
accordance with Section 26 hereof; and (e) in the case of a partial termination
of this Lease, Landlord shall have the right, at Landlord’s sole cost and
expense, to separate the portion of the Premises being terminated from the
balance of the Premises, including the erection of a demising wall and, to the
extent necessary under the circumstances, the separation of any applicable
Building systems. The foregoing notwithstanding, in the event following
Landlord’s receipt of the Proposal Notice Landlord elects to terminate this
Lease or the applicable portion hereof as is set forth above, Tenant shall have
the right, within ten (10) business days following Tenant’s receipt of
Landlord’s notice of termination, to rescind the Proposal Notice, upon which
this Lease shall remain in full force and effect, and the Proposal Notice shall
be void ab initio.

 

22. SIGNAGE; ADVERTISING.

22.1 Generally. Except as provided below, Tenant shall not display any sign,
graphics, notice, picture, or poster, or any advertising matter whatsoever,
anywhere in or about the Premises or the Buildings at places visible from
anywhere outside of or at the entrance to the Premises without first obtaining
Landlord’s written consent thereto, which consent shall not be unreasonably
withheld, conditioned or delayed; it being agreed that Tenant shall not be
required to obtain Landlord’s consent for any sign entirely within the Premises
and which is not visible from outside of the Premises. All signage, including
interior and exterior signage, shall be at Tenant’s sole expense, and subject to
compliance with all applicable laws. Tenant shall be responsible to maintain any
permitted signs and remove the same at Lease termination. In addition, upon the
expiration or earlier termination of this Lease, all exterior signs identifying
Tenant shall be removed by Tenant at Tenant’s sole expense, and the affected
portions of the Buildings shall be restored by Tenant. If Tenant shall fail to
maintain or remove its signs, as aforesaid, Landlord may, upon ten (10) days
prior written notice to Tenant, do so at Tenant’s cost. Tenant shall be
responsible to Landlord for any damage caused by the installation, use,
maintenance or removal of any such signs. Notwithstanding anything herein to the
contrary, Landlord hereby consents to all of Tenant’s signage that exists as of
the date of this Lease.

22.2 Signage Program/Permitted Signage.

(a) Lobby and Suite Signage. Notwithstanding anything herein to the contrary,
lobby and suite identification signage shall be permitted in accordance with
applicable legal requirements and the Landlord’s overall signage program for the
Building, subject to Landlord’s approval which shall not be unreasonably
withheld, conditioned or delayed. Generally, Tenant shall be permitted (at
Tenant’s expense) to install a standard suite entry sign, and directory
identification panels on that portion of the Building’s lobby directory located
in the main lobby of the Building, commensurate with the relative square footage
of the Premises as compared to the square footage of the applicable Building as
a whole.

(b) Existing 9300 Signs. Notwithstanding anything herein to the contrary,
Landlord hereby approves Tenant’s two (2) existing building signs that are

 

-47-



--------------------------------------------------------------------------------

located on the exterior of the 9300 Building (“Existing 9300 Signs”) and agrees
that provided that the right to possession of the Premises by Tenant or its
“Permitted Transferee” (which for the purposes of this Lease shall mean an
assignee approved by Landlord pursuant to the terms of Section 21.2.1 or a
transferee under Section 21.4) has not been terminated and Tenant, or its
Permitted Transferee continues to lease at least 125,000 rentable square feet
within the Project, Tenant may keep and maintain the Existing 9300 Signs
throughout the term of the Lease and any extension thereof. If (i) Tenant or its
Permitted Transferee no longer leases at least 125,000 rentable square feet in
the Project or (ii) if the right to possession of the Premises by Tenant or its
Permitted Transferee has been terminated, then Landlord may require that Tenant
remove the Existing 9300 Signs.

(c) 9302 Signage. Landlord and Tenant acknowledge and agree that (i) the tenant
commonly known as Odin Feldman (“Odin”) has previously been granted rights by
Landlord to install a sign on the south side of the 9302 Building and (ii) Odin
shall be entitled to maintain said sign in place for as long as the Odin lease
remains in effect (including extensions or renewals thereof) (the “Odin Sign”).
Tenant shall have the right to place an additional sign [not to exceed one
hundred (100%) of the total available signage for the 9302 Building including
the Odin Sign] on the north side of the 9302 Building facing I-66.

When the Odin lease expires or is terminated, then provided Tenant (or its
Permitted Transferee) leases at least 300,000 rentable square feet of rentable
area in the Project, Tenant, at Tenant’s expense, shall have the right to
install an exterior sign [not to exceed one hundred (100%) of the total
available signage for the 9302 Building] on the south side of the 9302 Building
in the area where the Odin Sign is currently located and generally consistent
(in location, design, lighting, and materials) with the Odin Sign, which sign
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned or delayed. If when the Odin lease expires or
is terminated, Tenant (or its Permitted Transferee) does not lease at least
300,000 rentable square feet in the Project, then Landlord shall retain the
right to offer signage rights on the south side of the 9302 Building facing
Route 29 Lee Highway to the tenant that leases the Odin space.

(d) General. All signage pursuant to the terms of this Section 22 shall be
subject to the approval of Landlord, which such approval Landlord agrees not to
unreasonably withhold, condition or delay, and to the requirements and
limitations set forth in any comprehensive signage plan applicable to the
project, as well as all regulations and requirements imposed by Fairfax County
and/or the Commonwealth of Virginia. Notwithstanding the foregoing, the signs
shown on the renderings or photograph(s) attached on Exhibit N are approved by
Landlord provided that such approval does not constitute approval by any
governmental agency. Tenant, at its sole cost and expense, shall install,
operate, insure, repair and replace (as reasonably required by Landlord) such
signs. At the expiration or earlier termination of the Lease Term, Tenant shall
cause such signs to be removed and all damage associated therewith to be
repaired. Except as set forth herein, Tenant shall not paint, affix or otherwise
display any other sign, advertisement or notice within the Premises that is
visible from outside the Premises or on any part of the exterior or interior of
the Building.

 

-48-



--------------------------------------------------------------------------------

In the event of a transfer of this Lease in accordance with Section 21 hereof,
the successor to Tenant shall, subject to all other terms and conditions of this
Lease (including the leasing requirements as set forth above) have the right to
the signage rights granted to Tenant hereunder, provided that any new signage
for such assignee shall be subject to Landlord’s consent as set forth above (as
to location, size, color, materials, manner of fixation and other elements).

22.3 In the event Landlord at any time (in Landlord’s sole and absolute
discretion) determines to erect a monument sign for the Project, Landlord shall
place a sign panel containing Tenant’s name on any such monument signs for the
Project. Provided that Tenant is then leasing more rentable square footage in
the Project than any other tenant, each sign panel shall be located in the most
prominent location on each such sign and shall be of a size equal to or in
excess of the sign panel of any other party that is listed on the monument sign.

22.4 Provided that Tenant or its Permitted Transferee is then leasing more
rentable square footage in the applicable Building than any other tenant, Tenant
shall have the right to install and maintain its sign and a reception desk in
the lobby of such Building; provided however that the location, design and
materials of such shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed.

22.5 Landlord shall not name either Building after any tenant or occupant of any
Building nor shall Landlord publicly advertise that any Building is named after
any tenant or occupant of either Building.

 

23. LIENS.

Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials ordered or obligations incurred by or on behalf
of Tenant, and Tenant hereby agrees to indemnify and hold Landlord, its agents,
employees, independent contractors, officers, directors, partners, and
shareholders harmless from any liability, cost or expense (including attorneys’
fees and defense costs) for or arising from such liens. Tenant shall cause any
such lien imposed to be released of record by payment or by bonding over the
same within twenty (20) days after written request by Landlord. Tenant shall
give Landlord written notice of Tenant’s intention to perform work on the
Premises which might result in any claim of lien at least ten (10) business days
prior to the commencement of such work to enable Landlord to post and record a
Notice of Nonresponsibility or other notice deemed proper before commencement of
any such work. If Tenant fails to remove any lien within the prescribed twenty
(20) day period, then Landlord may do so at Tenant’s expense and Tenant’s
reimbursement to Landlord for such out-of-pocket amount, including reasonable
attorneys’ fees, shall be deemed Additional Rent hereunder.

 

-49-



--------------------------------------------------------------------------------

24. DEFAULT.

24.1 Tenant’s Default. A “Default” under this Lease by Tenant shall exist if any
of the following occurs (taking into account the expiration of the notice and
cure periods provided for below):

24.1.1 If Tenant fails to pay Base Rent, Additional Rent, timely bond off or pay
off any lien pursuant to Section 23 hereof, or to pay any other sum required to
be paid hereunder within ten (10) days after written notice from Landlord that
such payment was due, but was not paid as of the due date, provided that if
Landlord has provided such notice one (1) time in any Lease Year then for the
balance of such Lease Year the cure period, rather than ten (10) days, shall be
five (5) days; or

24.1.2 If Tenant fails to perform any term, covenant or condition of this Lease
except those requiring the payment of money to Landlord as set forth in
Section 24.1.1 above, and Tenant fails to cure such breach within thirty
(30) days after written notice from Landlord where such breach could reasonably
be cured within such thirty (30) day period; provided however that where such
default could not reasonably be cured within the thirty (30) day period then
Tenant shall not be in Default as long as Tenant promptly after receipt of
Landlord’s notice commences the action necessary to cure the breach and diligent
and continuously thereafter prosecutes the cure to completion; or

24.1.3 If Tenant shall (i) make an assignment for the benefit of creditors,
(ii) acquiesce in a petition in any court in any bankruptcy, reorganization,
composition, extension or insolvency proceedings, (iii) seek, consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
and of all or substantially all of Tenant’s property, (iv) file a petition
seeking an order for relief under the Bankruptcy Code, as now or hereafter
amended or supplemented, or by filing any petition under any other present or
future federal, state or other statute or law for the same or similar relief, or
(v) fail to win the dismissal, discontinuation or vacating of any involuntary
bankruptcy proceeding within sixty (60) days after such proceeding is initiated;
or

24.1.4 If Tenant defaults under any other lease or other occupancy agreement
between Landlord and Tenant for space in the Buildings (or either of them) which
may heretofore or hereafter exist (provided that upon a Tenant default under any
such other lease or occupancy agreement beyond applicable notice and cure
periods, the same shall be deemed an immediate Default hereunder without the
requirement of Landlord providing additional notice or providing Tenant an
additional period for cure thereof).

24.2 Remedies. For so long as a Default remains uncured, Landlord shall have the
following remedies, in addition to all other rights and remedies provided by law
or available in equity or otherwise provided in this Lease, any one or more of
which Landlord may resort to cumulatively, consecutively, or in the alternative:

24.2.1 Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
this Lease, and Landlord shall have the right to collect Base Rent, Additional
Rent and other charges when due.

 

-50-



--------------------------------------------------------------------------------

24.2.2 Landlord may terminate this Lease, or may terminate Tenant’s right to
possession of the Premises, at any time by giving written notice to that effect,
in which event Landlord covenants to use commercially reasonable efforts to
relet the Premises or any part thereof and mitigate its damages, as more fully
set forth herein. Upon the giving of a notice of the termination of this Lease
or right to possession of the Premises, Tenant’s obligation to pay Base Rent,
Additional Rent, and any damages otherwise payable under this Section 24, shall
survive such termination and shall not be extinguished thereby with Tenant
remaining liable for all such sums through the original term of the Lease had
the Lease or Tenant’s right of possession not been terminated. Upon either such
termination, Tenant shall surrender and vacate the Premises in the condition
required by Section 26, and Landlord may re-enter and take possession of the
Premises and all the remaining improvements or property and eject Tenant or any
of the Tenant’s subtenants, assignees or other person or persons claiming any
right under or through Tenant or eject some and not others or eject none. This
Lease may also be terminated by a judgment specifically providing for
termination. Any termination under this Section shall not release Tenant from
the payment of any sum then due Landlord or from any claim for damages for Base
Rent, Additional Rent or other sum previously accrued or thereafter accruing
against Tenant for the balance of the Term (which amounts shall not be subject
to acceleration), all of which shall expressly survive such termination.
Reletting may be for a period shorter or longer than the remaining Lease Term.
No act by Landlord other than giving written notice to Tenant shall terminate
this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a constructive or other
termination of Tenant’s right to possession or of this Lease, either of which
may be effected solely by an express written notice from Landlord to Tenant. On
termination, Landlord shall be entitled to recover from Tenant.

24.2.2.1 The worth at the time of award of unpaid Base Rent, Additional Rent and
other sums due and payable which had been earned at the time of termination;
plus

24.2.2.2 Any other amount necessary to compensate Landlord for all of the
out-of-pocket costs incurred on account of Tenant’s failure to perform Tenant’s
obligations under this Lease, including, without limitation, any costs or
expenses reasonably incurred by Landlord: (i) in retaking possession of the
Premises; (ii) in maintaining, repairing, preserving, restoring, replacing,
cleaning, altering or rehabilitating the Premises or a portion thereof,
including such acts for reletting to a new tenant or tenants; (iii) for leasing
commissions; or (iv) for any other costs necessary or appropriate to relet the
Premises. To the extent any of such costs are incurred in connection with a
lease transaction having a term in excess of the remaining Term hereof, all of
the foregoing costs incurred in connection therewith shall be amortized on a
straight-line basis over the term of such new lease, assuming equal monthly
installments of principal, and Tenant’s liability shall be limited to the
amortized portion of the same (i.e., the monthly payments as so determined)
falling within the Term hereof.

 

-51-



--------------------------------------------------------------------------------

24.2.2.3 The “worth at the time of award” of the amounts referred to in
Section 24.2.2.1 is computed by allowing interest at the Default Rate through
the date of payment. In addition to the amounts specified in Section 24.2.2.1
and 24.2.2.2 (or any other portion of this Section 24), Landlord may recover
“Indemnity Payments,” as defined hereinbelow, from Tenant. For purposes of this
Lease “Indemnity Payments” means an amount equal to the Base Rent, Additional
Rent and other payments provided for in this Lease which would have become due
and owing hereunder from time to time during the unexpired Lease Term after the
effective date of the termination, but for such termination, less the Base Rent,
Additional Rent and other payments, if any, actually collected by Landlord and
allocable to the Premises. Tenant shall, on demand, make Indemnity Payments
monthly, and Landlord may sue for all Indemnity Payments at any time after they
accrue, either monthly, or at less frequent intervals. Tenant further agrees
that Landlord may bring suit for Indemnity Payments and/or any other damages
recoverable herein prior to, at or after the end of the Lease Term as originally
contemplated under this Lease, and Tenant agrees that, in such event, Landlord’s
cause of action to recover the Indemnity Payments shall be deemed to have
accrued on the last day of the Lease Term as originally contemplated. In seeking
any new tenant for the Premises, Landlord shall be entitled to grant any
commercially reasonable concessions it deems reasonably necessary. In no event
shall Tenant be entitled to any excess of any rental obtained by reletting over
and above the rental herein reserved. To the fullest extent permitted by law,
Tenant waives redemption or relief from forfeiture under any other present or
future law, in the event Tenant is evicted or Landlord takes possession of the
Premises by reason of any Default of Tenant hereunder.

24.2.3 Landlord may, with or without terminating this Lease, re-enter the
Premises pursuant to judicial process (except in the event of Tenant’s
abandonment of the Premises in which event no judicial process shall be
required) and remove all persons and property from the Premises; such property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant and upon fifteen (15) business days’ prior written
notice Landlord may dispose of such property and apply any net amounts received
from such sale against Landlord’s damages. No re-entry or taking possession of
the Premises by Landlord pursuant to this Section shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Tenant.

24.2.4 Tenant, on its own behalf and on behalf of all persons claiming through
or under Tenant, including all creditors, does hereby specifically waive and
surrender any and all rights and privileges, so far as is permitted by law,
which Tenant and all such persons might otherwise have under any present or
future law (1) except as may be otherwise specifically required herein, to the
service of any notice to quit or of Landlord’s intention to re-enter or to
institute legal proceedings, which notice may otherwise be required to be given,
(2) to redeem the Premises, (3) to re-enter or repossess the Premises, (4) to
restore the operation of this Lease, with respect to any dispossession

 

-52-



--------------------------------------------------------------------------------

of Tenant by judgment or warrant of any court or judge, or any re-entry by
Landlord, or any expiration or termination of this Lease, whether such
dispossession, re-entry, expiration or termination shall be by operation of law
or pursuant to the provisions of this Lease, (5) to the benefit of any law which
exempts property from liability for debt or for distress for rent or (6) to a
trial by jury in any claim, action proceeding or counter-claim arising out of or
in any way connected with this Lease.

24.2.5 In the event of termination of this Lease or repossession of the Premises
after a Default, Landlord agrees to use commercially reasonable efforts to relet
the Premises, provided that (i) Landlord shall not be obligated to show
preference for reletting the Premises over any other vacant space in the
Project, (ii) Landlord shall have the right (but not the obligation) to divide
the Premises, or to consolidate portions of the Premises with other spaces, in
order to facilitate such reletting, as Landlord deems appropriate,
(iii) Landlord shall not have any obligation to use efforts other than
commercially reasonable efforts under the circumstances to collect rental after
any such reletting, and (iv) Landlord may relet the whole or any portion of the
Premises for any period, to any tenant, and for any use and purpose, upon such
terms as it deems appropriate, and may grant any rental or other lease
concessions as it deems advisable, including free rent. In any dispute regarding
whether Landlord has met its obligation to use commercially reasonable efforts
to mitigate its damages hereunder, Tenant shall have the burden of proving, by
clear and convincing evidence, that Landlord has failed to do so. In no event
shall Tenant be entitled to any excess of any rental obtained under this
Section 24.2.5 by reletting over and above the Base Rent and Additional Rent
herein reserved.

24.2.6 Notwithstanding anything to the contrary, (a) in no event shall Landlord
be entitled to take possession of the Premises except pursuant to legal
proceedings, and (b) in no event shall Landlord be permitted to accelerate the
rent in the event of a default by Tenant under the Lease.

24.3 Landlord’s Default. If Landlord defaults under any other lease or other
occupancy agreement between Landlord and Tenant for space in the Buildings (or
either of them) which may heretofore or hereafter exist, the same shall be
deemed an immediate default hereunder by Landlord without the requirement of
Tenant providing additional notice or providing Tenant an additional period for
cure thereof.

 

25. SUBORDINATION.

25.1 Landlord represents and warrants to Tenant that except for Principal
Commercial Funding, LLC, its successor and assigns (“Existing Lender”), and
Wachovia Bank N.A. Trustee successor-in-interest to First Union National Bank of
Virginia, Trustee, for the benefit of J. Willard Marriott, Jr., Richard E.
Marriott and Eugene W. Hooper (“Existing Ground Lessor”), the Land and the
Building are not encumbered by any mortgage, deed of trust or ground lease.
Simultaneously with the execution of this Lease, Landlord agrees to obtain a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) from the
(i) holder of any current mortgages, or liens, that encumbers the Land and/or
the Building in the form attached to and made a part hereof as Exhibit H-1 (the
“Lender Form SNDA”), and (ii) the ground lessor under any ground

 

-53-



--------------------------------------------------------------------------------

lease that encumbers the Land in the form attached hereto as Exhibit H-2 (the
“Ground Lessor SNDA”). In the event that Landlord re-finances the Building(s)
during the Lease Term or any Renewal Terms, Landlord agrees to provide an SNDA
from any future mortgages, liens or superior leases, which SNDA shall be on the
Lender Form SNDA (with appropriate modifications) or such other form that is
reasonably acceptable to Tenant.

25.2 Subject to the provisions of this Section 25, this Lease shall at all times
be and remain subject and subordinate to the lien of any mortgage, deed of
trust, ground lease or underlying lease now or hereafter in force against the
Premises, and to all advances made or hereafter to be made upon the security
thereof. In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by the Landlord covering the Premises, Tenant shall attorn to the purchaser
at any such foreclosure, or to the grantee of a deed in lieu of foreclosure, and
recognize such purchaser or grantee as the Landlord under this Lease in
accordance with the terms of the SNDA that has been entered into by such lender,
or lessor, or, as applicable, and Tenant. Subject to the provisions of
Section 25.3 below, Tenant agrees that no mortgagee or successor to such
mortgagee shall be (i) bound by any payment of Base Rent or Additional Rent for
more than one (1) month in advance, (ii) bound by any amendment or modification
of this Lease made without the consent of Landlord’s mortgagee or such successor
in interest, which consent shall not be unreasonably withheld, conditioned or
delayed, and shall not be required to implement any provisions of the Lease
which by the terms of the Lease is scheduled to occur at a future date (such as
adding additional rentable areas to the Premises from time to time in accordance
with the terms of this Lease), (iii) liable for damages for any breach, act or
omission of any prior landlord, or (iv) subject to any claim of offset or
defenses that Tenant may have against any prior landlord; provided that such
mortgagee or successor shall not be relieved of the obligation to comply with
all of the Landlord’s obligations under the Lease accruing from and after the
date such mortgagee or successor takes title to the Project, irrespective of
whether the original non-compliance with any such obligation arose prior to and
is continuing as of such date, or arose on or after such date (provided however
that if such obligation arose prior to the date such mortgagee or successor took
title to the Project, such mortgagee or successor shall not be deemed in default
until after the provision of any notice of default required by this Lease to
such mortgagee or successor, and its failure to cure same within the cure period
provided for herein).

25.3 Notwithstanding anything to the contrary, Tenant’s obligation to
subordinate the lien of the Lease to any future mortgage, deed of trust, or
ground lease shall be expressly conditioned upon Tenant receiving an SNDA which
is reasonably acceptable to Tenant in accordance with the terms of Section 25.1
above.

25.4 Landlord represents and warrants to Tenant that the Land upon which the
Building is constructed is encumbered by two (2) ground leases, namely the “9300
Ground Lease” (as defined below) and the “9302 Ground Lease” (as defined below).
As used herein, (a) the “9300 Ground Lease” shall mean that certain Ground Lease
dated May 29, 1986, and recorded in Deed Book 6398 at page 127, among the Land
Records of

 

-54-



--------------------------------------------------------------------------------

Fairfax County, Virginia, as amended by a First Amendment to Ground Lease dated
August 18, 1987, recorded in Deed Book 6847, at page 660, among said Land
Records, a Second Amendment to Ground Lease dated September 22, 1987, recorded
in Deed Book 6859, at page 278, among said Land Records, and a Third Amendment
to Ground Lease dated June 23, 1988, recorded in Deed Book 7186 at page 1643
among said Land Records, and (b) the “9302 Ground Lease” shall mean that certain
Ground Lease dated November 3, 1987, and recorded in Deed Book 6909, at page
793, among the Land Records of Fairfax County, Virginia, as amended by a First
Amendment to Ground Lease dated June 23, 1988, recorded in Deed Book 7186, at
page 1665, among said Land Records, and as assigned pursuant to an Assignment
and Assumption of Ground Lease dated April 1, 1990, recorded in Deed Book 7589,
at page 682, among said Land Records. Notwithstanding anything to the contrary,
Landlord shall not terminate the Ground Lease or amend the Ground Lease in any
manner which would materially adversely alter Tenant’s rights under this Lease
without obtaining Tenant’s prior written consent, which consent may be granted
or withheld in Tenant’s sole and absolute discretion.

 

26. SURRENDER OF POSSESSION.

Upon expiration of the Lease Term, Tenant shall promptly and peacefully
surrender the Premises to Landlord in as good condition as when received by
Tenant from Landlord or as thereafter improved, reasonable use and wear and tear
and damage by fire, casualty and condemnation excepted.

 

27. NON-WAIVER.

Waiver by Landlord or Tenant of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant, or
condition(s), or any subsequent breach of the same or any other term, covenant
or condition of this Lease.

 

28. HOLDOVER.

Tenant shall, by written notice to Landlord received by Landlord not later than
90 days prior to the expiration of the Term or the then extended term, as
applicable, have the option to extend the Lease Term or applicable Renewal Term,
at 102.5% of the then- current Base Rent Rate and upon the then current terms
and conditions of this Lease, for up to three (3) consecutive one (1) month
periods. If Tenant so extends the term of Tenant’s occupancy of the Premises
during such extension term, it shall not be deemed a hold over. Thereafter, if
Tenant shall, without the written consent of Landlord, hold over, Tenant shall
be deemed a tenant at sufferance, which tenancy may be terminated as provided by
applicable state law. During any holdover tenancy (whether or not consented to
by Landlord), unless Landlord has otherwise agreed in writing, Tenant agrees to
pay to Landlord, a per diem occupancy charge equal to (a) one hundred fifty
percent (150%) of the per diem Base Rent plus (b) all Additional Rent as was in
effect under this Lease for the last month of the Lease Term or Renewal term (as
applicable). Such payments shall be made within five (5) days after Landlord’s
demand, and in no event less often than once per month (in advance). In the case
of a holdover which has been consented to by

 

-55-



--------------------------------------------------------------------------------

Landlord, unless otherwise agreed to in writing by Landlord and Tenant, Tenant
shall give to Landlord thirty (30) days prior written notice of any intention to
quit the Premises, and Tenant shall be entitled to thirty (30) days prior
written notice to quit the Premises, except in the event of non-payment of Base
Rent or Additional Rent in advance or the breach of any other covenant or the
existence of a Default. Upon expiration of the Lease Term as provided herein,
Tenant shall not be entitled to any notice to quit, the usual notice to quit
being hereby expressly waived under such circumstances, and Tenant shall
surrender the Premises on the last day of the Lease Term as provided in
Section 26, above.

 

29. CONDEMNATION.

29.1 Definitions. The terms “eminent domain”, “condemnation”, and “taken”, and
the like in this Section 29 include takings for public or quasi-public use, and
sales under threat of condemnation and private purchases in place of
condemnation by any authority authorized to exercise the power of eminent
domain.

29.2 Taking. If the whole of the Premises is taken, either permanently or
temporarily, by eminent domain or condemnation, this Lease shall automatically
terminate as of the date title vests in the condemning authority, and Tenant
shall pay all Base Rent, Additional Rent, and other payments up to that date. If
twenty percent (20%) or more of the Premises or twenty percent (20%) or more of
the parking spaces for the Building is permanently taken, or if access to the
Premises by Tenant is, by virtue of a taking, permanently denied, by eminent
domain or condemnation, then Landlord or Tenant shall have the right (to be
exercised by written notice to the other within sixty (60) days after receipt of
notice of said taking) to terminate this Lease from the date when possession is
taken thereunder pursuant to such proceeding or purchase. The parties agree that
if this Lease is terminated as set forth above then either party, by
simultaneous written notice, may also terminate the lease between Landlord and
Tenant dated September 17, 2009 with respect to approximately 53,157 rentable
square feet in the buildings at 9300 Lee Highway and 9302 Lee Highway. If
neither party elects to terminate this Lease, as aforesaid, then Landlord shall
within a reasonable time after title vests in the condemning authority, repair
and restore, at Landlord’s expense, the portion not taken so as to render same
into an architectural whole to the fullest extent reasonably possible, and, if
any portion of the Premises is taken, thereafter the Base Rent and Additional
Rent shall be reduced (on a per square foot basis) in proportion to the portion
of the Premises taken. If there is a temporary taking involving the Premises or
Building, if a taking of other portions of the Building or Common Areas does not
deny Tenant access to the Building and Premises, or if less than twenty percent
(20%) of the Premises and less than twenty percent (20%) of the parking spaces
is permanently taken by eminent domain or condemnation, then this Lease shall
not terminate, and Landlord shall repair and restore, at its own expense, the
portion not taken so as to render same into an architectural whole to the
fullest extent reasonably possible, and, if any portion of the Premises was
taken, thereafter the Base Rent shall be reduced (on a per square foot basis) in
proportion to the portion of the Premises taken.

 

-56-



--------------------------------------------------------------------------------

29.3 Award. Except as set forth below, Landlord reserves all rights to damages
to the Premises or arising out of the loss of any leasehold interest in the
Premises created hereby, arising in connection with any partial or entire taking
by eminent domain or condemnation. Tenant hereby assigns to Landlord any right
Tenant may have to such damages or award, and Tenant shall make no claim against
Landlord or the condemning authority for damages for termination of Tenant’s
leasehold interest or for interference with Tenant’s business as a result of
such taking. The foregoing notwithstanding, Tenant shall have the right to claim
and recover from the condemning authority compensation for any loss which Tenant
may incur for Tenant’s moving expenses, business interruption or taking of
Tenant’s personal property, trade fixtures and other improvements within the
Premises (but specifically excluding any leasehold interest in the Building or
Premises and any such fixtures or improvements funded by the Allowance) under
the then applicable law provided that Tenant shall not make any claim that will
detract from or diminish any award for which Landlord may make a claim.

 

30. NOTICES.

All notices and demands which may be required or permitted to be given to either
party hereunder shall be in writing, and shall be delivered personally or sent
by United States certified mail, postage prepaid, return receipt requested, or
by Federal Express or other reputable overnight carrier, to the addresses set
out in Section 1.9, and to such other person or place as each party may from
time to time designate in a notice to the other. Notice shall be deemed given
upon the earlier of actual receipt or refusal of delivery.

 

31. MORTGAGEE PROTECTION.

Tenant agrees to give any mortgagee(s) and/or trust deed holder(s), by
registered mail, a copy of any notice of default served upon the Landlord,
provided that prior to such notice Tenant has actually been notified in writing
(by way of notice of assignment of rents and leases, or otherwise) of the
addresses of such mortgagee(s) and/or trust deed holder(s). Tenant further
agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then the mortgagee(s) and/or trust deed holder(s)
shall have an additional thirty (30) days within which to cure such default or
if such default cannot be cured within that time, then such additional time as
may be necessary [not to exceed an additional thirty (30) days] if within such
thirty (30) days any mortgagee and/or trust deed holder(s) has commenced and is
diligently pursuing the remedies necessary to cure such default, during which
time Tenant shall not have the right to pursue any claim against Landlord, such
mortgagee and/or such trust deed holder(s), including but not limited to any
claim of actual or constructive eviction.

 

32. COSTS AND ATTORNEYS’ FEES.

In any litigation between the parties arising out of this Lease, and in
connection with any consultations with counsel and other actions taken or
notices delivered, in relation to a default by any party to this Lease, the
non-prevailing party shall pay to the prevailing party all reasonable expenses
and court costs including reasonable attorneys’ fees incurred by the prevailing
party, in preparation for and (if applicable) at trial, and on appeal. Such
reasonable attorney’s fees and costs shall be payable upon demand.

 

-57-



--------------------------------------------------------------------------------

33. BROKERS.

Tenant represents and warrants to Landlord that Jones Lang LaSalle-Northeast,
Inc. is the only real estate broker that is acting on its behalf in connection
with this Lease. Landlord represents and warrants to Tenant that CB Richard
Ellis Real Estate Services, Inc. is the only real estate broker that is acting
on its behalf in connection with this Lease. Landlord shall pay to Jones Lang
LaSalle-Northeast, Inc. and CB Richard Ellis Real Estate Services, Inc.
(collectively, “Broker”) any leasing commission due Broker in connection with
this Lease and in accordance with, and subject to the terms, covenants and
conditions of a separate written commission agreement, if any, between Landlord
and Broker.

 

34. LANDLORD LIABILITY.

Anything in this Lease to the contrary notwithstanding, covenants, undertakings
and agreements herein made on the part of the Landlord are made and intended not
for the purpose of binding Landlord personally or the assets of Landlord but are
made and intended to bind only the Landlord’s interest in the Premises, Building
and the Complex (and the proceeds then held by Landlord on a sale of such estate
and property), as the same may, from time to time, be encumbered, and no
personal liability shall at any time be asserted or enforceable against Landlord
or its stockholders, officers or partners or their respective heirs, legal
representatives, successors and assigns on account of the Lease or on account of
any covenant, undertaking or agreement of Landlord in this Lease. In addition,
in no event shall Landlord be in default of this Lease unless Tenant notifies
Landlord in writing of the precise nature of the alleged breach by Landlord, and
Landlord fails to cure such breach within fifteen (15) days after the date of
Landlord’s receipt of such notice (provided that if the alleged breach is of
such a nature that it cannot reasonably be cured within such fifteen (15) day
period, then Landlord shall not be in default if Landlord commences a cure
within such fifteen (15) day period and diligently thereafter prosecutes such
cure to completion).

 

35. ESTOPPEL CERTIFICATES.

35.1 Tenant shall, from time to time, within ten (10) business days of
Landlord’s written request, execute, acknowledge and deliver to Landlord or its
designee a written statement stating: the date the Lease was executed and the
date it expires; the date the Tenant entered occupancy of the Premises; the
amount of Base Rent, Additional Rent and other charges due hereunder and the
date to which such amounts have been paid; that this Lease is in full force and
effect and has not been assigned, modified, supplemented or amended in any way
(or specifying the date and terms of any agreement so affecting this Lease);
that this Lease represents the entire agreement between the parties as to this
leasing; that all conditions under this Lease to be performed by the Landlord
have been satisfied (or specifying any such conditions that have not been
satisfied); that all required contributions by Landlord to Tenant on account of
Tenant’s improvements

 

-58-



--------------------------------------------------------------------------------

have been received (or specifying any such contributions that have not been
received); that to Tenant’s knowledge, there are no existing defenses or offsets
which the Tenant has against the enforcement of this Lease by the Landlord; that
no Base Rent or Additional Rent has been paid more than one (1) month in
advance; that no security has been deposited with Landlord (or, if so, the
amount thereof) other than the Security Deposit; or any other customary factual
matters evidencing the status of the Lease, as may be reasonably required either
by a lender making a loan to Landlord to be secured by a deed of trust or
mortgage against the Building, or a purchaser of the Building, which written
statement shall, to the extent the certifications required to be made therein
are true and correct as of such time, be in substantially the same form as
Exhibit F attached hereto and made a part hereof by this reference. It is
intended that any such statement delivered pursuant to this paragraph may be
relied upon by a prospective purchaser of Landlord’s interest or a mortgagee of
Landlord’s interest or assignee of any mortgage upon Landlord’s interest in the
Building. If Tenant fails to respond within ten (10) business days after receipt
by Tenant of a written request by Landlord as herein provided, such failure
shall constitute a default hereunder for which (notwithstanding anything to the
contrary herein) the notice and cure period shall be ten (10) calendar days.

35.2 Landlord agrees, at any time and from time to time in connection with an
assignment of this Lease or a sublease of any portion of the Premises or in
connection with any successor to Tenant’s business or to any other party that
may request, including any lender or prospective lender, upon not less than
fifteen (15) business days prior written notice by Tenant, to execute,
acknowledge and deliver to Tenant a statement in writing (i) certifying that
this Lease is unmodified and in full force and effect (or, if there have been
modifications, that the Lease is in full force and effect as modified and
stating the modifications), (ii) stating whether or not, to the best knowledge
of Landlord, Tenant is in default in the performance of any covenant, agreement
or condition contained in this Lease, and, if so, specifying each such default
of which Landlord may have knowledge, (iii) stating the address to which notices
to Landlord should be sent and the name and address of its registered agent in
the jurisdiction in which the building is located, and (iv) certifying to the
best of Landlord’s knowledge such other reasonable, non-confidential, factual
matters related to this Lease as Tenant may reasonably request. Any such
statement delivered pursuant hereto may be relied on by each party to whom it is
addressed.

 

36. FINANCIAL STATEMENTS.

Tenant shall, within ten (10) days after Landlord’s request, which request may
not be made more than once during any fiscal year, provide to Landlord Tenant’s
unaudited financial statement for its most recent fiscal year, which financial
statement may be in the form of a consolidated financial statement which
contains financial information for Tenant’s parent entity. Such annual financial
statements shall include, at a minimum, a balance sheet, an income statement,
and a statement of change in financial position or sources and uses of cash,
together with any accompanying notes. Notwithstanding anything herein to the
contrary, so long as Tenant or its parent entity is a publicly traded entity,
Tenant shall have no obligation to provide Landlord with any financial
statements.

 

-59-



--------------------------------------------------------------------------------

Landlord hereby agrees that any financial statements delivered by Tenant to
Landlord hereunder constitute Tenant’s proprietary and confidential information
and, notwithstanding anything to the contrary, Landlord agrees to (a) execute a
reasonable confidentiality agreement regarding the use of any non-public
financial information furnished by Tenant to Landlord and (b) use reasonable
commercial efforts to protect the confidentiality of such information.

 

37. TRANSFER OF LANDLORD’S INTEREST.

In the event of any transfer(s) of Landlord’s interest in the Premises or the
Building to a bona-fide third-party purchaser, other than a transfer for
security purposes only, then provided the transferee has agreed, in writing, to
assume all of Landlord’s obligations under the Lease, the transferor shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord accruing from and after the date of such transfer, and Tenant agrees to
attorn to the transferee.

 

38. RIGHT TO PERFORM.

If Tenant shall fail to perform any act on its part to be performed hereunder,
and such failure shall continue for fifteen (15) business days (or such longer
cure period as may be provided for herein) after written notice thereof,
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations of Tenant, perform any such other act on
Tenant’s part to be made or performed as provided in this Lease. Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment of sums due under this Section as in the
case of Default by Tenant in the payment of Base Rent. All sums paid by Landlord
and all penalties, interest and costs in connection therewith, shall be due and
payable by Tenant upon written demand within thirty (30) days after such payment
by Landlord, together with interest thereon at the Default Rate from such date
to the date of payment.

 

39. COMMON AREAS.

39.1 For purposes hereof, the term “Common Areas” shall mean (i) all portions of
the Land other than portions upon which the Building is situated, including
landscaped areas and the like, as the same may be modified from time to time by
Landlord; (ii) all loading docks, corridors, lobbies, elevator cabs, stairs and
other portions of the Building that would customarily be made available to
tenants of the Building, as the same may be modified from time to time by
Landlord; (iii) any parking deck, parking structure, or surface parking
facility, and any connector from the Building thereto; and (iv) any areas which
are common areas for, on, or utilized in general by tenants, owners and/or
occupants of the Hunters Branch complex, including both current and any future
phases thereof, except, that before the last year of the Lease Term or before
the last year of any “Extension Term” (as defined below) if Tenant has exercised
any applicable extension option, Landlord is expressly prohibited from making
(1) any alterations, additions, installations, substitutions or improvements in
or to the Premises or (2) any non-cosmetic or significant alterations,
additions, installations, substitutions or improvements affecting

 

-60-



--------------------------------------------------------------------------------

access to the Premises or the Building (except for limited periods of time
during the renovation of the lobby), reducing the number of parking spaces in
the parking garage by more than a de minimis amount, Building security systems
or elevators without Tenant’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed. In connection with any repairs,
maintenance, improvements or alterations, in or about the Building, required or
permitted to be made by Landlord, Landlord may erect scaffolding and other
structures reasonably required, and may temporarily close public entry ways,
other public areas, restrooms, stairways or corridors, so long as Tenant
continues to have access to the Premises at all times (subject to Emergency
Situations or other matters beyond the reasonable control of Landlord). Landlord
shall take commercially reasonable steps to minimize any interference with
Tenant’s access to the Premises and its operations therein resulting from any
actions taken by Landlord under this Section 39.

39.2 The fifth (5th) floor of the Building contains an enclosed area which
contains approximately five hundred (500) square feet of space, (the “Fifth
Floor Breakout Area”). Tenant shall have the right to install furniture,
including chairs and sofas, in the Fifth Floor Breakout Area, and to use the
Fifth Floor Breakout Area as a lounge provided the same shall be open to all
tenants and visitors within the Buildings. After obtaining Landlord’s prior
approval, which shall not be unreasonably withheld, conditioned or delayed,
Tenant shall have the right to use designated portions of the Common Areas,
periodically but not on a continuous basis, for conducting special events,
including charity auctions, provided Tenant shall abide by such rules and
restrictions related thereto as Landlord may reasonably set forth.

 

40. SALES AND AUCTIONS.

Tenant may not display or sell merchandise outside the exterior walls and
doorways of the Premises and may not use such areas for storage. Tenant shall
not conduct or permit to be conducted any sale by auction in, upon or from the
Premises whether said auction be voluntary, involuntary, pursuant to any
assignment for the payment of creditors or pursuant to any bankruptcy or other
insolvency proceedings.

 

41. ACCESS TO THE ROOF.

41.1 Tenant shall have the right, at no additional cost, to install
telecommunications devices (each, a “Telecom Device”) on the exterior roof of
the Building in an area reasonably designated by Landlord for the sole purpose
of serving the Premises in a manner consistent with the Permitted Use and not
for commercial resale. The location, size, weight, design and shape of the
Telecom Device shall be subject to (a) Landlord’s reasonable approval as it
relates to the structural integrity of the Building and maintenance of the
Property in a first-class manner and appearance; (b) to the Project covenants
and restrictions set forth in the Declaration of Easements, Covenants and
Conditions for Hunters Branch recorded in the Land Records of Fairfax County,
Virginia at Deed Book 7186 at Page 1505 as amended by a First Amendment to
Declaration of Easements, Covenants and Conditions recorded in the Land Records
of Fairfax County, Virginia at Deed Book 7373 at Page 1636 and all regulations
and requirements imposed by any governmental entity having jurisdiction over the
Property; and (c) any roof

 

-61-



--------------------------------------------------------------------------------

warranties whether existing as of the Commencement Date or obtained after the
Commencement Date. Further, the Telecom Device shall not interfere with any
other currently existing roof use granted by Landlord on the Buildings. Except
in connection with an assignment of the Lease or subletting of the Premises
(provided that in neither such event shall the same require Landlord to increase
the area Landlord allocates for Tenant’s Telecom Device), Tenant shall not be
permitted to assign, sublet or license the Telecom Device and operation rights
to any other party. In no event shall Tenant or any assignee or subtenant sell
or rent time on or use of the Telecom Device to any other unaffiliated third
parties or otherwise use such Telecom Device for commercial resale (as opposed
to in the conduct of such party’s business). Tenant’s right to operate the
Telecom Device shall expire upon the termination or earlier expiration of this
Lease.

41.2 Tenant shall maintain the Telecom Device in a good state of repair and
shall protect, defend, indemnify, save and hold harmless Landlord against and
from any and all claims, losses, costs, damages and expenses, including
reasonable attorney’s fees, resulting from, or in connection with, the erection,
maintenance, existence or removal of such Telecom Device; and shall repair any
damage which may have been caused by the erection, maintenance, existence or
removal of such Telecom Device. Tenant further warrants that Tenant shall, at
its sole cost and expense, obtain any and all governmental licenses and permits
necessary to install the Telecom Device and to operate the Telecom Device as
herein contemplated. Tenant further agrees to obtain and maintain all necessary
permits during the term hereof and that if it fails to do so, Landlord may
require Tenant to remove the Telecom Device at Tenant’s sole cost and expense.
Any taxes or assessments levied against the Premises, the Building or Landlord
due solely to the existence of such Telecom Device shall be Tenant’s sole
responsibility. The Tenant will have no right to an abatement or reduction in
the amount of Rent if for any reason the Tenant is unable to use the Telecom
Device.

41.3 Upon expiration or sooner termination of this Lease, Tenant shall promptly
remove the Telecom Device and repair any damages caused by such removal and
restore the roof, Building and its contents to the condition it was in prior to
the installation of the Telecom Device, reasonable wear and tear and damage by
casualty or condemnation excluded. Additionally, at the option of the Landlord,
Landlord shall either retain ownership of all cables running through the
Building, or require Tenant, at Tenant’s sole cost and expense, to remove such
cables, repair any damage caused by such removal, and restore those portion of
the Building utilized to the condition they were in prior to the installation of
the cable. If at any time under the provisions herein Tenant is required to
remove the Telecom Device or cabling from the Building and Tenant fails to do so
and/or the Tenant does not promptly repair damage to the roof, Building or its
contents occasioned by the installation, maintenance or operation of the Telecom
Device, Landlord may after ten (10) days’ prior written notice remove or repair
same and charge Tenant for the cost of said removal and/or repairs. Tenant’s
obligation to observe or perform the covenants of this Section 41.3 shall
survive the expiration or termination of this Lease.

41.4 Except in an emergency (in which event Tenant shall have the right to
access the roof without being accompanied by a representative of Landlord but
shall and

 

-62-



--------------------------------------------------------------------------------

does hereby indemnify and hold Landlord harmless from and against any loss,
cost, expense or liability in connection with such entry), nothing herein grants
Tenant any right to access the roof of the Building unless accompanied by an
employee of the Building’s property manager or other representative of Landlord.
Tenant may only access the roof of the Building through existing stairwells
and/or common areas of the Building and Tenant agrees that it will not pass
through other tenants’ spaces nor will it interfere with any other tenants’
businesses.

41.5 Notwithstanding anything herein to the contrary, Landlord (a) acknowledges
that Tenant currently has placed satellite dishes, antennas and related
equipment and cabling (collectively, the “Existing Roof Top Equipment”) on the
roof of the Building, and (b) consents to Tenant’s maintaining and using the
Existing Roof Top Equipment, at no cost, throughout the term of the Lease and
any extension thereof.

 

42. OFAC COMPLIANCE.

42.1 (a) Tenant represents and warrants that: (1) Tenant: (i) is not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) is not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (2) none of the funds or other assets of Tenant
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person (as hereinafter defined), (3) no Embargoed Person has any
direct or indirect controlling interest of any nature whatsoever in Tenant
(whether directly or indirectly), (4) none of the funds of Tenant have been
derived from any unlawful activity with the result that the investment in Tenant
is prohibited by law or that the Lease is in violation of law, and (5) Tenant
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times.

(b) Landlord represents and warrants that: (1) Landlord: (i) is not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) is not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (2) none of the funds or other assets of
Landlord constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (3) no Embargoed
Person has any direct or indirect controlling interest of any nature whatsoever
in Landlord (whether directly or indirectly), (4) none of the funds of Landlord
have been derived from any unlawful activity with the result that the investment
in Landlord is prohibited by law or that the Lease is in violation of law, and
(5) Landlord has implemented procedures, and will consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times.

 

-63-



--------------------------------------------------------------------------------

(c) The term “Embargoed Person” means any person, entity or government subject
to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law.

42.2 Tenant covenants and agrees: (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing as soon as Tenant receives notification that any of the representations,
warranties or covenants set forth in this paragraph or the preceding paragraph
are no longer true or have been breached or if Tenant has a reasonable basis to
believe that they may no longer be true or have been breached, (c) not to use
funds from any “Prohibited Person” (as such term is defined in the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under the Lease and (d) at the request of Landlord, to provide such
information as may be reasonably requested by Landlord to determine Tenant’s
compliance with the terms hereof.

42.3 Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List
at any time during the Lease Term shall be a curable material default of the
Lease. Notwithstanding anything herein to the contrary, Tenant shall not
knowingly permit the Premises or any portion thereof to be used or occupied by
any person or entity on the List or by any Embargoed Person (on a permanent,
temporary or transient basis), and any such intentional use or occupancy of the
Premises by any such person or entity shall be a material default of the Lease,
subject to reasonable advance notice and Tenant’s opportunity to cure.

 

43. AUTHORITY OF LANDLORD AND TENANT.

Each of Landlord and Tenant shall furnish the other with appropriate partnership
and/or corporate resolutions, as applicable, confirming that the individual
executing this Lease on behalf of each has been duly authorized to execute and
deliver this Lease on behalf of such party and that this Lease is binding upon
such party.

 

44. NO ACCORD AND SATISFACTION.

No payment by Tenant or receipt by Landlord of a lesser amount than the Base
Rent, Additional Rent and other sums due hereunder shall be deemed to be other
than on account of the earliest Base Rent or other sums due, nor shall any
endorsement or statement on any check or accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Base Rent,
Additional Rent or other sum

 

-64-



--------------------------------------------------------------------------------

and to pursue any other remedy provided in this Lease. No payment by Landlord or
receipt by Tenant of a lesser amount than the other sums due hereunder by
Landlord shall be deemed to be other than on account of the earliest sums due,
nor shall any endorsement or statement on any check or accompanying any check or
payment be deemed an accord and satisfaction; and Tenant may accept such check
or payment without prejudice to Tenant’s right to recover the balance of such
sum and to pursue any other remedy provided in this Lease.

 

45. LEGAL REQUIREMENTS.

The “Architect” (as defined in Exhibit C) shall ensure that any Leasehold Work
in the Premises to be performed by Landlord in accordance with the provisions of
Exhibit C be designed to comply as of the Commencement Date with all laws,
orders, ordinances and regulations of Federal and local authorities and all
applicable building codes, to the extent the same are applicable to the
Premises, respecting all matters pertaining to the use and occupancy of the
Premises by Tenant, including, without limitation, the accessibility
requirements of the Americans with Disabilities Act (“ADA”), all zoning and
other land use laws, and all Environmental Laws. Landlord shall cause the Land
and, subject to certain work to be undertaken after the Commencement Date in
accordance with the terms of Exhibit C attached hereto, the Common Area to
comply as of the Commencement Date with all laws, orders, ordinances and
regulations of Federal and local authorities and all applicable building codes,
to the extent the same are applicable to the Common Areas or the Landlord,
respecting all matters pertaining to the use and occupancy of the Land and
Common Areas, including, without limitation, the accessibility requirements of
the ADA all zoning and other land use laws, and all Environmental Laws.

 

46. PARKING.

Tenant shall have the right (together with Landlord and its agents, employees
and contractors, and together with the rights of other tenants in the Building
and the Project) to use, from the parking areas available to the Project in the
parking structure and surface parking on the Project and Common Areas an amount
of parking as set forth in Section 1.1 hereof. To the extent that Tenant leases
additional square footage in the Building, Tenant shall be entitled to use an
additional three and six-tenths (3.6) unreserved parking permits for each one
thousand (1,000) square feet of additional square footage so leased by Tenant.
Except as provided for herein, such parking right shall be non-exclusive, and on
an unreserved basis. Notwithstanding anything herein to the contrary, Tenant
shall have the right, upon thirty (30) days prior written notice to Landlord, to
designate up to twenty (20) parking spaces allocated to Tenant’s use, to be
reserved spaces. In such event, Landlord and Tenant shall in good faith mutually
agree upon the location of such reserved spaces, and Landlord shall mark such
spaces as reserved for Tenant’s use. Tenant shall, within thirty (30) days after
receiving an invoice from Landlord, reimburse Landlord for Landlord’s actual,
out-of-pocket cost of marking such spaces as being reserved for Tenant’s use.

 

-65-



--------------------------------------------------------------------------------

47. GENERAL PROVISIONS.

47.1 Acceptance. This Lease shall only become effective and binding upon full
execution hereof by Landlord and Tenant and delivery of a signed copy by
Landlord to Tenant.

47.2 Joint Obligation. If there be more than one Tenant, the obligations
hereunder imposed shall be joint and several.

47.3 Marginal Headings, Etc. The marginal headings, Table of Contents, lease
summary sheet and titles to the sections of this Lease are not a part of the
Lease and shall have no effect upon the construction or interpretation of any
part hereof.

47.4 Choice of Law. This Lease shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia (without regard to the choice of
law and/or conflict of law principles applicable in such State).

47.5 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, inure to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

47.6 Recordation. Except to the extent otherwise required by law, neither
Landlord nor Tenant shall record this Lease or a memorandum hereof.

47.7 Quiet Possession. Upon Tenant’s paying the Base Rent and Additional Rent
reserved hereunder and observing and performing all of the covenants, conditions
and provisions on Tenant’s part to be observed and performed hereunder, Tenant
shall have quiet possession and enjoyment of the Premises for the Lease Term
hereof, free from any disturbance or molestation by Landlord, or anyone claiming
by, through or under Landlord, but in all events subject to all the provisions
of this Lease.

47.8 Inability to Perform; Force Majeure. This Lease and the obligations of the
parties hereunder shall not be affected or impaired because either Landlord or
Tenant is unable to fulfill any of its obligations hereunder or is delayed in
doing so, to the extent such inability or delay is caused by reason of war,
civil unrest, strike, labor troubles, unusually inclement weather, governmental
delays, inability to procure services or materials despite reasonable efforts,
third party delays, acts of God, or any other cause(s) beyond the reasonable
control of the Landlord (which causes are referred to collectively herein as
“Force Majeure”). Subject to the terms of this Lease, any time specified
obligation of Landlord or Tenant in this Lease shall be extended one day for
each day of delay suffered by the delayed party as a result of the occurrence of
any Force Majeure. The foregoing notwithstanding in no event will an event of
Force Majeure extend the time within which Tenant or Landlord must perform any
of its monetary obligations under this Lease.

 

-66-



--------------------------------------------------------------------------------

47.9 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision(s) shall remain in full force and
effect.

47.10 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

47.11 Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties, not embodied herein, shall be of any force or
effect.

47.12 Survival. All indemnities set forth in this Lease shall survive the
expiration or earlier termination of this Lease.

47.13 Consents. If any provision of this Lease subjects any action, inaction,
activity or other right or obligation of any party to the prior consent or
approval of the other, such consent shall not be unreasonably withheld,
conditioned or delayed unless otherwise specifically provided herein.

47.14 Saving Clause. In the event (but solely to the extent) the limitations on
Landlord’s liability set forth in Section 8.3 of this Lease would be held to be
unenforceable or void in the absence of a modification holding the Landlord
liable to Tenant or to another person for injury, loss, damage or liability
arising from Landlord’s omission, fault, negligence or other misconduct on or
about the Premises, or other areas of the Building appurtenant thereto or used
in connection therewith and not under Tenant’s exclusive control, then such
provision shall be deemed modified as and to the extent (but solely to the
extent) necessary to render such provision enforceable under applicable law. The
foregoing shall not affect the application of Section 34 of this Lease to limit
the assets available for execution of any claim against Landlord.

47.15 Rule Against Perpetuities. In order to ensure the compliance of this Lease
with any rule against perpetuities that may be in force in the state in which
the Premises are located, and without limiting or otherwise affecting either
Landlord’s or Tenant’s obligations under this Lease, as stated in the other
sections hereof, or modifying any other termination rights which may be set
forth herein, Landlord and Tenant agree that, irrespective of the reasons
therefor (other than a Default by Tenant), in the event Tenant fails to take
possession of the Premises and commence paying Base Rent and Additional Rent
hereunder within ten (10) years after the date of execution of this Lease, then
this Lease, and the obligations of the parties hereunder, shall be deemed to be
null and void and of no further force and effect. Without affecting the specific
timing requirements otherwise applicable thereto under this Lease, any and all
options granted to Tenant under this Lease (including, without limitation,
expansion, renewal, right of first refusal, right of first offer, and like
options) must be exercised by Tenant, if at all, during the term of this Lease.

 

-67-



--------------------------------------------------------------------------------

47.16 Lobby.

(a) Provided, and for as long as, Tenant leases not less than 50,000 rentable
square feet in any Building and not less than 250,000 rentable square feet in
the Project, then Tenant shall have the option, at its sole cost and expense, to
utilize the applicable Building lobby as its reception and/or security area in a
location and design approved by Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. In the event Tenant uses the
applicable Building lobby as its reception and/or security area, then for
purposes of determining Tenant’s Share the size of the Premises shall be
increased by 1,000 square feet but the Base Rent shall not be modified.

(b) Provided, and for as long as, Tenant leases at least 250,000 rentable square
feet in the Project then in the event that Landlord renovates the Lobby area of
the Building so as to enclose the outdoor area that currently exists at the
front of the entrance to the 9300 Building and 9302 Building, Tenant shall have
the right, at Tenant’s cost and expense, to utilize the renovated area as its
reception or security area in a location and design approved by Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. In such
event then for purposes of determining Tenant’s Share the size of the Premises
Lease shall be increased by 1,000 square feet but the Base Rent shall not be
modified.

 

48. RULES AND REGULATIONS.

Tenant agrees to comply with the Rules and Regulations attached hereto as
Exhibit D. Notwithstanding the foregoing, Landlord shall use reasonable efforts
to enforce all such rules and regulations, including any exceptions thereto,
uniformly and in a manner which does not unreasonably discriminate against
Tenant, or increase Tenant’s monetary obligations under this Lease, although it
is understood that Landlord may grant exceptions to such rules and regulations
in circumstances in which it reasonably determines such exceptions are
warranted. In the event of any conflict between the rules and regulations
attached to the Lease (or provided separately to Tenant as reasonably modified
from time to time) and the terms of the main body of the Lease, the terms of the
main body of the Lease shall govern and control.

 

49. ARBITRATION.

49.1 If arbitration is specifically agreed upon hereunder as a dispute
resolution procedure, the arbitration shall be conducted as provided in this
Section. All proceedings shall be conducted according to the Commercial
Arbitration Rules of the American Arbitration Association, except as hereinafter
provided. No action at law or in equity in connection with any such dispute
shall be brought until arbitration hereunder shall have been waived, either
expressly or pursuant to this Section. The judgment upon the award rendered in
any arbitration hereunder shall be final and binding on both parties hereto and
may be entered in any court having jurisdiction thereof. During any arbitration
proceeding pursuant to this Section, the parties shall continue to perform and
discharge all of their respective obligations under this Lease, except as
otherwise provided in this Lease.

 

-68-



--------------------------------------------------------------------------------

49.2 All disputes that are required to be arbitrated in accordance with this
Lease shall be raised by notice to the other party, which notice shall state
with particularity the nature of the dispute and the demand for relief, making
specific reference by Section number and title of the provisions of this Lease
alleged to have given rise to the dispute. The notice shall also refer to this
Section and shall state whether or not the party giving the notice demands
arbitration under this Section.

49.3 Within thirty (30) days of any demand for arbitration, each of Tenant and
Landlord shall appoint one (1) arbitrator, and within ten (10) days of their
appointment, the two (2) arbitrators thus selected shall jointly select a third
(3rd) arbitrator. All arbitrators shall have at least ten (10) years’ experience
in commercial real estate matters and, in particular, the subject matter of the
dispute, to act as arbitrator hereunder. If either party fails to select an
arbitrator within the initial thirty (30) day period, or if the two
(2) arbitrators are unable to agree upon a third (3rd) arbitrator, then, upon
the request of either party, the remaining arbitrator(s) shall be appointed by
The American Arbitration Association. The arbitration proceedings shall take
place in a mutually acceptable location in the Washington, D.C. area.

49.4 The right of Landlord and Tenant to submit a dispute to arbitration is
limited to issues specifically agreed in this Lease to be submitted to
arbitration, and specifically does not apply to any remedial action undertaken
by Landlord pursuant to the provisions of Section 24 hereof. When resolving any
dispute, the arbitrator shall apply the pertinent provisions of this Lease
without departure therefrom in any respect. The arbitrator shall not have the
power to change any of the provisions of this Lease, but this Section shall not
prevent in any appropriate case the interpretation, construction and
determination by the arbitrator of the applicable provisions of this Lease to
the extent necessary in applying the same to the matters to be determined by
arbitration.

 

50. WAIVER OF JURY TRIAL.

LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER ON ALL MATTERS ARISING
OUT OF THIS LEASE, OR THE USE AND OCCUPANCY OF THE PREMISES. IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING FOR NON-PAYMENT OF BASE RENT OR ADDITIONAL
RENT, TENANT WILL NOT INTERPOSE (AND WAIVES THE RIGHT TO INTERPOSE) ANY
NON-MANDATORY COUNTERCLAIM IN ANY SUCH PROCEEDING.

 

51. RIGHT OF FIRST OFFER.

51.1 Provided that Tenant is not then in Default of its monetary obligations
under this Lease, Tenant shall have a right of first offer, subject to the
remaining provisions of this Section 51, to lease all of the space which becomes
available (i.e., as soon as the term of the applicable, existing lease ends) on
any floor of the Building (hereinafter “Qualifying Space”), in accordance with
the terms of this Section 51. Notwithstanding the preceding sentence, (a) this
right of first offer is subject and subordinate to the existing rights of any
tenants of the Building as are identified on

 

-69-



--------------------------------------------------------------------------------

Exhibit J attached hereto and made a part hereof, (b) Tenant shall not be
obligated to have a lease term on the Qualifying Space beyond the then-current
Term for the Premises, but (c) Landlord shall not be required to accept a lease
term on the Qualifying Space of less than three (3) years [i.e., if there is
less than three (3) years remaining in the term, Landlord shall not be obligated
to lease the applicable Qualifying Space to Tenant unless Tenant agrees to lease
the Qualifying Space for a term of three (3) years].

51.2 In the event any Qualifying Space becomes available as set forth above,
Landlord shall, notify Tenant in writing of the size and location of such space
(the “Offered Space”). Landlord’s notice (the “Offer Notice”) shall include the
Landlord’s estimate of the rent, improvement allowance and other economic terms
which are equal to ninety-five percent (95%) of the then prevailing “FMR” (as
defined in Section 52 below). The Offer Notice shall include the lease term
which would be applicable to the Offered Space, which shall be coterminous with
the Lease Term of the Premises. Tenant’s build-out allowance for the Offered
Space (which shall be required to be used solely to pay hard costs and soft
costs of installing leasehold improvements within the Offered Space) shall be
pro-rated from market, based upon the number of months which will be remaining
in the term as of the commencement date of the Offered Space. Such build-out
shall be constructed using procedures consistent with, and otherwise
substantially in accordance with the terms of, Exhibit C to this Lease, as
modified to reflect the modified build-out contribution by Landlord and other
modified business terms inherent within this Section 51.

51.3 Tenant shall have fifteen (15) days after receipt of the Offer Notice to
(i) exercise its right of first offer by giving Landlord written notice of
Tenant’s election to lease all of the Offered Space (“Tenant’s Election
Notice”), or (ii) elect not to exercise its right of first offer for the Offered
Space.

51.4 In the event Tenant exercises its right of first offer for an Offered Space
within such fifteen (15) day period, such election shall, subject to the terms
of Section 51.6 below, be irrevocable and this Lease shall automatically be
deemed amended to bring the Offered Space within the Premises in accordance
herewith. If Tenant’s Election Notice indicates that Tenant agrees that
Landlord’s estimate of FMR accurately reflects a fair market rental rate for the
Offered Space which is equal to ninety-five percent (95%) of the fair market
rental for the Offered Space, then Tenant and Landlord shall execute an
Amendment to this Lease in accordance with Section 51.7, below. If Tenant’s
Election Notice fails to indicate that Tenant agrees that Landlord’s estimate of
FMR accurately reflects a fair market rental rate equal to ninety-five percent
(95%) of the fair market rental for the Offered Space, then Tenant shall be
deemed to have rejected Landlord’s estimate of FMR.

51.5 In the event Tenant exercises its right of first offer for an Offered Space
within such fifteen (15) day period, and Tenant reasonably believes that
Landlord’s estimate of FMR does not accurately reflect a fair market rental rate
equal to ninety-five percent (95%) of the fair market rental for the Offered
Space, Tenant and Landlord shall have ten (10) days after Landlord’s receipt of
Tenant’s Election Notice in which the

 

-70-



--------------------------------------------------------------------------------

parties shall negotiate in good faith to agree on the FMR for the Offered Space.
If the parties agree on the FMR during such ten (10) day period, then Tenant and
Landlord shall execute an Amendment to this Lease in accordance with
Section 51.7, below.

51.6 If the parties fail to agree on FMR for the Offered Space within such ten
(10) day period, then within five (5) days after the expiration of such ten
(10) day period, Tenant shall have the option, which must be exercised by
written notice to Landlord, (i) to decline to lease the Offered Space, or
(ii) to lease the Offered Space at ninety-five percent (95%) of the FMR which
shall be determined in accordance with Section 51.11 below. The determination of
the FMR for the Offered Space shall be binding, and upon such determination,
Tenant and Landlord shall execute an Amendment to this Lease in accordance with
Section 51.7, below.

51.7 Within five (5) days after FMR is determined in accordance with this
Section 51, Landlord shall prepare and deliver to Tenant an Amendment to this
Lease (the “Amendment”), in form and substance similar to that attached hereto
as Exhibit K, which brings the Offered Space under the terms and conditions of
the Lease. Specifically, the Amendment shall: (i) make the square footage of the
Offered Space part of the Premises as of the Commencement Date of the Offered
Space (as defined below); (ii) specify that the rental rate for the Offered
Space is ninety-five percent (95%) of the FMR (as determined in accordance with
this Section 51); (iii) specify the build-out allowance for the Offered Space
and that such build-out allowance shall be applied solely to pay the hard costs
and soft costs of installing leasehold improvements within the Offered Space;
(iv) increase Tenant’s Proportionate Share to include the Offered Space as of
the Commencement Date of the Offered Space; (v) specify that the “Commencement
Date” for the Offered Space shall be that date which is one hundred twenty
(120) days after the Landlord delivers the Offered Space to Tenant; (vi) specify
that build-out of the Offered Space shall be constructed substantially in
accordance with the procedures and terms set forth in Exhibit C to this Lease,
as modified by this Section 51; (vii) there shall be no “free rent” or similar
abatement otherwise applicable to Tenant’s rental of the Offered Space; provided
that such exclusion of abatement shall be considered in the determination of
FMR, and (viii) specify that, except for (i) - (vii), all other terms and
conditions of the Lease shall remain in full force an effect and with respect to
the Premises and the Offered Space. Tenant shall execute and deliver the
Amendment to Landlord within thirty (30) days after Tenant’s receipt of the
Amendment provided that such Amendment is prepared in accordance with the
foregoing requirements. Notwithstanding the foregoing, if Landlord and Tenant
agree to perform the build-out of the Offered Space differently than the
build-out which is specified in this Lease, the Amendment shall incorporate such
agreement (however, this shall have no effect on the Landlord’s construction
contribution).

51.8 In the event Tenant fails or declines to exercise its right of first offer
within the requisite time periods in accordance with this Section 51 with
respect to a particular Offered Space, then Tenant’s right of first offer with
respect to that particular Offered Space shall be extinguished and shall
thereafter be null and void and of no further force and effect, and Landlord
shall thereafter have the right to lease such Offered Space to any

 

-71-



--------------------------------------------------------------------------------

other prospective tenant; provided however that if Landlord has not entered into
a lease with a party for such Offered Space within nine (9) months after the
date Tenant fails or declines to exercise its right of first offer then Landlord
shall not lease such Offered Space to any party without again complying with the
provisions of this Section 51. After the Offered Space has been leased by
Landlord to another person, partnership, corporation or other entity, if the
Offered Space should again become available, Tenant shall again have the first
right to lease with respect thereto on the terms and conditions set forth in
this Section 51.

51.9 Time is of the essence in this Section 51.

51.10 Tenant acknowledges and agrees that this right of first offer and any
other rights granted under this Section 51 are granted exclusively to Tenant
(and/or any Permitted Transferee) and not to any sublessee of Tenant.

51.11 If the parties submit the issue of what constitutes the appropriate FMR
for the Qualifying Space to determination using a “two broker method”, then the
Base Rent and annual escalations applicable during the lease term for the
Qualifying Space shall be equal to ninety-five percent (95%) of the FMR and
annual escalation rates determined by two (2) licensed real estate brokers, one
of whom shall be named by Landlord, one by Tenant, none of which shall be
affiliated with or employed by Landlord or Tenant. Each member of the board of
brokers shall be independent from Landlord or Tenant, be licensed in the
Commonwealth of Virginia as a real estate broker, with a substantial familiarity
in the field of commercial office leasing in Fairfax, Virginia, having no less
than seven (7) years experience in such field working in the applicable
submarket, and recognized as ethical and reputable within the field. Landlord
and Tenant agree to make their appointments within ten (10) days after the
earlier to occur of their failure to agree. If either of the parties fail to
select a broker within the aforesaid time periods, the broker selected by the
other party shall select the other broker to participate in the determination,
each of which shall meet the selection criteria set forth above, and be
affiliated with a different company from the first broker and from each other.
Within ten (10) business days after selection of the brokers, each broker shall
submit their final determination of ninety-five percent (95%) of FMR (and
escalations to the Landlord and Tenant. If there is less than a five percent
(5%) difference, the average of the two shall be deemed the determination. If
the difference is greater than five percent (5%), then the two brokers shall
mutually agree to a third broker with five (5) days who shall render his
determination of ninety-five percent (95%) of FMR within ten (10) days. The
closer of the first two (2) broker determinations to the third broker’s
determination shall be deemed ninety-five percent (95%) of FMR. After
ninety-five percent (95%) of FMR has been established, the brokers shall
immediately notify the parties in writing, and such determination shall be
conclusive and binding upon the parties. Landlord and Tenant shall each pay the
fee of the broker selected by it, and they shall equally share the payment of
the fee of the third broker (if applicable).

 

-72-



--------------------------------------------------------------------------------

52. RENEWAL TERM.

52.1 Provided Tenant is not then in Default of its monetary obligations this
under this Lease at the time its rights hereunder are to be exercised, Tenant
shall have the option (the “Renewal Option(s)” and each a “Renewal Option”) to
extend the Lease Term for two (2) additional terms of sixty (60) months each
(the “Renewal Term(s)” and each a “Renewal Term”) provided Tenant gives written
notice to Landlord of its election to exercise such Renewal Option (the “Renewal
Notice”) not more than eighteen (18) nor less than fifteen (15) months prior to
the expiration of the last day of the initial Lease Term or, as applicable, the
initial Renewal Term. Time is of the essence in this Section 52.

52.2 All terms and conditions of this Lease, including without limitation, all
provisions governing the payment of Additional Rent, shall remain in full force
and effect during the Renewal Term(s), except (a) the Base Rent shall be as set
forth in this Section 52, (b) the Tenant’s Share of Increases in Operating
Expenses shall be re-set using the first year of such option term as the Base
Year, which amount shall be grossed up to reflect a Building that is 100%
occupied, and (c) the Tenant’s Share of Increases in Real Estate Taxes shall be
reset using the first year of the option term as the Base Year, which amount
shall be grossed up to reflect a fully assessed Building.

52.3 The Base Rent payable upon the commencement of the Renewal Term shall equal
ninety-five percent (95%) of the then prevailing market rental rate (including
base rental rate and annual escalation rate) applicable with respect to
comparable space in comparable buildings in the vicinity of the Project [i.e.,
leases for space consisting of at least fifty thousand (50,000) square feet of
rentable area in buildings located in the market area of the Building] (the
“Fair Market Rate” or “FMR”) at the time of the commencement of the applicable
Renewal Term, determined based upon then existing renewal market conditions
applicable to the leasing of comparable space in comparable buildings in the
vicinity of the Project (taking into consideration use, location, quality, age
and location of the applicable building and “Base Year”, whether or not Tenant
is separately paying for electricity or HVAC, as well as then market lease
concessions and improvement allowances). The FMR shall be determined on a net
basis with Tenant remaining responsible for the payment of all electrical
consumption at the Premises. Landlord and Tenant shall negotiate in good faith
and in accordance with the procedure set forth in Section 51, to determine the
Fair Market Rate which will be applicable during the Renewal Term, and shall
conclude such negotiation or trigger a determination of the FMR using same two
or three-broker method (as described in Section 51, above).

 

53. STORAGE SPACE.

53.1 The Term of this Lease with respect to the Storage Space shall commence on
the Commencement Date and shall expire, unless otherwise terminated pursuant to
the terms of this Lease, on the Lease Expiration Date.

53.2 The rent payable by Tenant hereunder on account of the Storage Space (the
“Storage Space Rent”) shall initially be Fifteen Dollars ($15.00) per usable
square foot of the Storage Space on a full service basis (i.e., there shall be
no pass-through of Operating

 

-73-



--------------------------------------------------------------------------------

Expenses or Real Estate Taxes). The Storage Space Rent shall be paid in the same
manner, at the same time as and subject to all of the same terms and provisions
contained herein pertaining to, Base Rent, except that payment of Storage Space
Rent shall commence on the Commencement Date. As of the first day of the second
Lease Year and on the first day of each Lease Year thereafter, Storage Space
Rent shall increase to an amount equal to one hundred two and one-half percent
(102.5%) of the Storage Space Rent then in effect.

53.3 The parties acknowledge that Tenant may require more storage space in
addition to the Storage Space listed above. If requested by Tenant in writing,
Landlord may to the extent reasonably possible, convert additional garage space
into storage space and provide Tenant with notice of the delivery date of such
space.

 

54. TRENCHING; CONDUITS.

Tenant shall have the right, subject to obtaining Landlord’s approvals of the
plans therefor, which approval shall not be unreasonably withheld, conditioned
or delayed, and subject to obtaining all necessary governmental approvals, to
install conduit from the property line to the Premises in up to three
(3) diverse routes. Tenant shall be required to restore any damage caused by the
installation of such conduit. Tenant shall have no obligation to remove the
conduits at the end of the term of the Lease.

 

55. TERMINATION OF PRIOR LEASE.

By the execution and delivery hereof, each of Landlord and Tenant acknowledge
and agree that those two (2) certain Leases by and between HMCE Associates
Limited Partnership, R.L.L.P, as predecessor in interest to Landlord, and ICF
Kaiser Hunters Branch Leasing, Inc., as predecessor in interest to Tenant, each
dated January 1, 1997 (as amended) are hereby terminated and of no further force
and effect.

 

56. GUARANTEE.

This Lease is guaranteed by that certain guaranty agreement of even date
herewith from ICF International, Inc. to and for the benefit of Landlord.

 

57. GENERATOR, FUEL CELL AND UPS.

Tenant shall have the right to install a generator and associated fuel cell up
to a 750 KVA adjacent to the Building along with its associated equipment,
including, without limitation, all switchgear, transformers, UPS, and heating,
ventilating and air conditioning in a location (including applicable screening)
and in a manner approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed. Such equipment shall be located
in the area shown on Exhibit L attached hereto (“Generator Location”). There
shall be no restrictions limiting (a) the times when Tenant may exercise the
generator, or (b) the duration the generator(s) may run, however, Tenant agrees
to coordinate with Landlord the times the generator(s) is run so as to limit
disruption of other tenants in the Building. Tenant shall be responsible for
obtaining all governmental

 

-74-



--------------------------------------------------------------------------------

approvals to install and use the foregoing equipment and shall be solely
responsible for the repair and maintenance thereof. Further, Tenant shall be
solely responsible for any shall indemnify Landlord against any and all cost,
expense or liability arising due to Tenant’s generator equipment, including, but
not limited to any fuel leakage or spill arising in connection therewith. In the
event of any conflict between the provisions of this Section and the provisions
of Section 5, the provisions of this Section shall govern and control.

 

58. LIEN WAIVER.

Landlord agrees to execute from time to time a standard waiver of Landlord’s
liens in the form of Exhibit M attached hereto and made a part hereof, provided
that in no event shall Landlord waive its lien on or against any improvements
the ownership of which belongs to Landlord pursuant to the terms of Exhibit C
attached hereto.

 

59. SHUTTLE SERVICE.

Landlord shall provide for Tenant’s employees, other tenants of the Building and
other adjacent buildings owned by Landlord or its affiliates, and the employees
of such other tenants a private shuttle bus between the Building and the Vienna
Metro Station. Subject to force majeure, the shuttle bus service shall be
provided throughout the Term and continuously during the hours between 7:00 a.m.
and 8:00 p.m. on business days. Landlord shall use shuttle buses which have
reasonably adequate seating capacity taking into account average passenger usage
from time to time. Landlord shall provide private shuttle bus service for
Tenant’s employees at times in addition to those specified in this Section, at
Tenant’s expense, as mutually agreed upon by Landlord and Tenant. Landlord shall
charge Tenant for after-hours service at an hourly rate from time to time
established by Landlord, in its sole discretion, but in no event will the rate
per hour charged to Tenant be more than an amount per hour which represents
Landlord’s reasonable estimate of its actual cost of providing such after-hours
service, including labor, cost of fuel, and wear and tear on equipment, plus an
allowance of 10% thereof to cover general overhead. In the event the same
after-hours service is also requested by other tenants of the Building (or any
other building owned by Landlord or its affiliates) in addition to Tenant, the
charge therefor to each Tenant requesting such after-hours service shall be a
pro-rated amount based upon the net rentable area of the leased premises of all
tenants requesting such after-hours service. Payment for such charges shall be
due and payable to Landlord within 15 days after Tenant’s receipt of an invoice
therefor. Any dispute between Landlord and Tenant with respect to the adequacy
of Landlord’s shuttle bus service shall be submitted to arbitration in
accordance with Section 49.

 

60. FOOD SERVICE OPERATOR.

Landlord has contracted with a food service operator (the “Restaurant Operator”)
who currently operates John’s restaurant on the first floor of Building 9300 and
who offers for sale breakfast and lunch items, including hot sandwiches. The
Restaurant Operator will be required to open for business for breakfast and
lunch Monday through Friday (except for Building standard holidays). The
restaurant will be available for use by

 

-75-



--------------------------------------------------------------------------------

all tenants and occupants of the Building. The Restaurant Operator will have
various (i) breakfast items available for sale (such as cereals, bagels, fruit,
eggs, and breakfast sandwiches), and (ii) lunch items available for sale (such
as salads, sandwiches, beverages and snacks). In the event the Restaurant
Operator fails to remain open for business, Landlord shall, in good faith, use
commercially reasonable efforts to contract with a replacement Restaurant
Operator who will be obligated to operate its restaurant in accordance with the
provisions of this Section 60.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease, or
have caused this Deed of Lease to be executed on their respective behalves by
their duly authorized officers, as of the day and year first above written.

 

LANDLORD:

HUNTERS BRANCH LEASING, LLC

By:  

Nutley Partners, LLC, its Managing

Member

  By:   FP-Argo Hunters Branch, LC, its manager   By:   Argo Investment Company,
LC, its manager     By:  

/s/ Richard L. Perlmutter

  (SEAL)     Name:   Richard L. Perlmutter     Title:   Manager TENANT:

ICF CONSULTING GROUP, INC.,

a Delaware corporation

By:  

/s/ Sudhakar Kesavan

Name:

  Sudhakar Kesavan

Title:

  CEO

 

-76-



--------------------------------------------------------------------------------

JOINDER

The undersigned Hunters Branch Partners, L.L.C. joins in the execution hereof to
(i) evidence its consent to the terms, conditions and existence hereof, and
(ii) to agree with Tenant that, in the event of the termination of the Prime
Lease for any reason, this Lease shall automatically become a direct lease
between Tenant and Hunters Branch Partners, L.L.C., and each hereby irrevocably
and unconditionally agree that in such event, each of Hunters Branch Partners,
L.L.C. and Tenant shall execute a declaration evidencing the continuation hereof
as a direct lease between Tenant and Hunters Branch Partners, L.L.C.

 

HUNTERS BRANCH PARTNERS, L.L.C.

By:

  IFA Nutley Partners, LLC, its Managing Member   By:   Hunters Branch Manager,
Inc.     By:  

/s/ Richard L. Perlmutter

  (SEAL)     Name:   Richard L. Perlmutter     Title:   Vice President

 

-77-